Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I refer to pages 12 and 13 of the English version of the Minutes and matters that were raised subsequently. This refers to the concern expressed by Members about the impact in the Chamber of the new arrangements for tying the payment of Members' expenses to voting requirements. I am not challenging this whole question of whether this is a proper system or not. I do not think it is, but that is not my purpose.
Mr Falconer raised a number of points of order, and I was very concerned that the President in the Chair yesterday seemed to give him some kind of blanket exemption from the rules I understood had been decided. Mr Falconer quite properly asked for the opportunity to state his intention before every vote in which he did not participate. The President declared that should not be the case. He gave him a blanket exemption, which would make nonsense of the whole system.
All I ask is that all the Vice-Presidents follow a consistent policy, observe the rules that have been laid down for Members and give Members an opportunity at every stage to raise the question of whether they vote or not. If this system is to work, it has to be seen to be working properly and with the agreement of all the Vice-Presidents.
Mr Megahy, I would not want to begin a new discussion about yesterday's debate. You are a former Vice-President of Parliament and you can well understand that when a new measure is first applied, it is impossible for us to have sorted out all the details in advance. What I can confirm, and I saw it yesterday too when Mr Jean-Pierre Cot was in the Chair, is that there is every intention to apply it in the best possible way.
Mr President, after the intervention of Mr Megahy and the events of yesterday I would like to ask you to take the opportunity to discuss in the Bureau how such occurrences can be prevented in future in the interests of the entire Parliament by using the agenda. That would mean that the whole Parliament has to decide on a rule which prevents such occurrences. I request sincerely that this should be moved forward very quickly.
Mrs Hoff, I have no doubt that the Bureau will look at the problem you have mentioned. I hope it reaches the right decisions.
Mr President, the Conference of Presidents was in favour of this reform and the Bureau approved it with a small majority, as we know. Yesterday we witnessed the effects which this could have and we are all well aware that we need to review the voting conditions.
I believe that the solution proposed by our colleague would not be very effective and would risk slowing things down; since only some group chairmen in particular - not all of them - wanted this reform and the Bureau approved it with a small majority, it is essential to review the situation.
Pending the Bureau's re-consideration of the issue, I am tempted to propose that prior to votes, all Members who do not wish to participate in certain roll-call votes should have us make a note of their name, thus avoiding undue delay in the voting procedure. Members could therefore let us know that they will not participate in all the votes, and would thus not be involved. This is merely a temporary measure, pending a satisfactory solution.
Mr President, that is my proposal.
Mr President, I have one or two very simple corrections to the Minutes. I refer to the first paragraph of page 12. I did not say that I did not intend to take part in the vote. I agreed with Mr Falconer's position but said that I might or might not take part in the vote.
On page 22 it states that I did not vote. In fact I voted every time, except once when the machine did not work.
On page 11, my name should be alongside Mr Macartney's as abstaining in the roll-call vote. I called to the attention of the Chair the fact that my machine did not work. I got a nod and thought it was in order but, quite clearly, the nod did not mean that it was in order.
Lastly, on page 17 - which is a little more complicated - I am wrongly described in the last paragraph as requesting 'that the matter be referred to the Rules Committee' . What I said was that this change amounted to an amendment of the Rules and, therefore, would have to be referred to the Rules Committee. I also corrected what the Vice-President said when he declared that we had a duty to vote. I said that we do not have a duty to vote, we have a duty to understand what the votes are about. We have the right not to vote or vote, as we wish. I would like the Minutes to be corrected in that way.
Mrs Ewing, I take note of what you have said.
Mr President, it is important that we try to clarify this. Everybody in this House, yesterday and this morning, has been desperately trying to shuffle off responsibility for what happened here yesterday. I am not ashamed to stand here and say that I have been one of the group leaders, and every one of them in this room with me should perhaps stand up so you can see who we all are. We have been driving the process of reform in this House. We are not ashamed to say so.
Let us be clear how this reform came about. The idea of linking attendance with roll-call votes came out of the working group established under the chairmanship of Nicole Pery. That was where these proposals came from. Every group in this House was represented on that working group. The Conference of Presidents does not establish these proposals or the way in which they are carried out. We kept pursuing the need for reform and putting pressure on the President and his predecessor, Klaus Hänsch, who have both been supportive of the process of reform. That is our role and we stand here absolutely and take our political responsibility for insisting that reform is carried through.
Yesterday, Mr Killilea stood up on behalf of the Quaestors and said: ' It is not us, the Quaestors, the Bureau is responsible' . The Bureau, I understand, is trying to say it is the Conference of Presidents. I accept my responsibility for the reform. We did not lay down the detail of these proposals.
(Interruptions) If the detail is wrong, it needs to be adjusted. But I do not back down or retract one bit on the need for reform.
(Applause)
Mr President, I want to make it clear to the House that establishing the method for control and transparency is not a matter for the Conference of Presidents. We were invited to a meeting in Luxembourg so that we could give our opinion, but we did not stay in the room because we were invited to leave when Parliament's Bureau made the decision. And I have to say that in my group we do not agree with this system of control, which does not guarantee transparency or that Parliament will work well.
We are happy to sign in each morning and afternoon - that is the reasonable method of control that can be used in this House. However, we do not wish to be demagogic. The Bureau should have another meeting to think about this, and should take some reasonable measure that can be supported by a wide majority of the House.
Mr President, ladies and gentlemen, the working group mentioned by Mrs Green had spent a long time preparing this reform. When Parliament's Bureau had to take a decision in Luxembourg, it asked for our assistance. The group leaders did indeed take part in the Bureau's discussion. We worked for and promoted a reform in anticipation of a statute for Members of the European Parliament. It is clear that after what happened yesterday the concrete implementation of this measure ought to be discussed anew. But I also wish to say that I was in favour of a reform in anticipation of a statute, and that this does not alter the responsibility which I have taken on this issue in the past, and which I maintain. I also believe, and on behalf of our group, that after the events of yesterday, the system needs to be looked at again, adjusted and perfected, without detracting from the responsibility we all have to accept.
Mr President, it is obvious that the technical system which became operational yesterday, does not function properly, and it is provoking debates which damage the dignity and standing of this House. It is therefore obvious that the concrete measures which were decided must be reviewed. I would like to remind you that the deputy chairman of my group, Mr Haarder, made a proposal to the Bureau which was simple, transparent, clear and not bureaucratic, namely one check per voting period, and not an average of a number of checks. I would like to ask the Bureau to have another look at this. But I would like to say to the colleagues: the implementation of the reform must be reviewed, but not the principle of the reform measure.
This House does many things well. We are having an increasing legislative influence. Our delegation's visit to Algeria was a success. The committees of inquiry this Parliament set up into BSE and cigarette fraud were a great success. But the media does not see us as an important, successful and authoritative Parliament. Why not? Because the media quite rightly continue to reproach Members of this House who are somewhat casual in their financial mores. We should have the courage to search our consciences. We should have the courage to review matters that damage this House. Yes, colleagues, that includes you!
Mr President, the details of the regulation should be reviewed. But I refuse to bring the principle up for discussion. This House must reform itself so that the voters can have the confidence that everything that happens in this House is correct and pure.
(Applause)
Mr President, the incidents of yesterday could easily have been foreseen; and I would contest the method. I think we could have avoided these incidents if we had proceeded differently, in other words, if we had sought a greater consensus within the House. If the system had first been applied experimentally, we would have noted its shortcomings before putting in place a permanent solution.
Furthermore, I would suggest a joint meeting of the Conference of Presidents and the Bureau after the group chairmen have held in-depth debates within their groups, and that together we settle on methods which are practical, acceptable, transparent and which do not damage the image of Parliament.
Mr Pasty, I would like to point out that the President of the European Parliament will of course be informed of the views both of the leaders of the political groups and of the Members. All of us here have listened very attentively to what has been said, and I have no doubt that we will look into the matter with the intention of reaching the best possible result.
Mr President, I admire this House's form of elitism, when someone stands up to make a point arising from the Minutes and then leaders of groups are called into some kind of confessional in order to admit their sins.
Mrs Hoff made a point when she said: ' Let us look at the Rules to see if we can prevent what happened yesterday' . Well, let us look at the Rules to ensure that any changes which affect Members are brought to the Members and that Members have a right to vote on those changes. That would prevent the nonsense that went on yesterday.
I return to the business of today - the Minutes. Page 12 is wrong. As far as I am concerned, I asked to be called, as Mrs Ewing quite rightly said, on each roll-call vote. I was not given that opportunity by the President.
Page 22 states again that I did not vote. I remind the President that I did participate in certain votes, particularly human rights. I participated and am recorded as such. The Minutes are wrong in both areas. I ask that they be corrected.
Lastly, if we are to have a rule that comes down on high from the Bureau, then it has to be carried through by the House. The Bureau's ruling was that, prior to each roll-call vote, the Members would indicate whether they wished to participate or not. That is what I hope we will continue to do until such time as this House begins to grasp some sense of reality and reverts back to some normality.
Mr Falconer, I understand that the President in the Chair yesterday did not give you the floor every time you asked for it. But it has been noted in the Minutes that you did not participate in the vote every time. So, in practice, the result was exactly the same.
Mr President, I just wish to state that I was here yesterday but did not vote. On page 22, Mr Cassidy pointed out that the members of this group would not be voting in the final vote. My name is not included in the list of Members in the Minutes. I would ask you to correct that, please.
Mr President, one of the troubles with this procedure is that it draws attention to the fact that Members attend the votes because they are paid for it but they do not attend the debates. I refer to the Minutes last night. If Members had attended the debate last night on the final report, which was my report on landfill, they would have heard the Commissioner say that she was reluctant to give in full her speech with all the opinions of the Commission on the amendments tabled by Members of this House because it was late and she was rather tired.
That is not good enough. Mr President, I would like you, if you could, to communicate with the Commissioner this morning to say that before we vote at 12.00 noon, it is essential that the Commission makes known to me, as rapporteur, to the committee chairmen and to all Members of this House exactly what its view was on the amendments tabled by Parliament. It is not enough that the Commissioner should say that she was tired and therefore unable to speak to us.
Mrs Jackson, I take note of your comment. You are of course aware - and there is no need for me to remind you, since you are an old and experienced colleague - that if we cannot have that explanation, it is open to you, as rapporteur, to react.
Mr President, on the same point in the Minutes. As somebody who was there throughout the debate on Mrs Jackson's report last night and who was the last person to leave the Chamber, I do not recall those words from the Commissioner. I suggest to Mrs Jackson that if she is really doing her job as rapporteur, all she has to do is to ask for the Commissioner's speaking note.
Mr President, it is an oddity of the system that the Vice-President was here yesterday and led the discussion, but cannot be paid because his name does not appear on the list. I would suggest on his behalf that his name be added to the list of those present who did not vote.
Mr President, I request that my name be added to the list of those present.
Well, that is the best I have heard yet.
Mr President, I would like to make a suggestion. It would perhaps be useful to add to the end of the Minutes a list of Members who do not meet the criteria, so that, on the following day, we are aware of what is before us and could justify any problem and sort things out. This would mean that we would have the results earlier than the end of the month, or after several weeks.
Mr President, I have slept on the problem and think this is an excellent idea. So I propose that at each desk we should install a little device and when we vote, coins would fall. This would be very pleasant and would encourage us greatly.
Mr President, I asked if I could speak twenty minutes ago; I pressed the button, and it is still alight, so I can prove it. I would like the debate about money to stop, so that we can start with the debate on Iraq! That is what we are here for this morning!
Secondly, I would like to say that I am 100 % behind what Mr de Vries said. I have to conclude that the courage to put through reforms is lacking in this House, especially amongst the Members. I note this with shame!
(The Minutes were approved)
Topical and urgent debate (objections)
Mr President, I believe it is the first time in this House that a properly introduced motion was refused even during its introduction - in fact we originally wanted to introduce it as an additional point under human rights, and only one opportunity was granted to us to find an alternative in the case of these nuclear tests. I think in the case of this point it is a question of Members and colleagues being frightened. In my office in recent weeks, three colleagues have been attacked. I have spoken with a large number of Members who have also been attacked and I believe we must discuss this subject. It is not sufficient for us to draw a veil of silence over the matter but we must tackle this problem honestly and frankly. For this we need to have a discussion in this House and I believe that the President's decision not to permit this discussion here is no guarantee of the safety of our colleagues.
Mr Rübig, I must tell you, since you are one of our more recent Members, that this is not the first time an objection has been declared unacceptable. It has happened several times before.
The President of this Parliament informed me by letter that the question I submitted, also on behalf of our group, is inadmissible on the basis of Rule 47(2) of the Rules. The President adds: "I share your concern, and promise to take the necessary steps with the Belgian authorities to reach a satisfactory solution for the problem of security of the Members and the personnel of the European Parliament' .
Mr Martens, in his letter to Mr Rübig, a copy of which I sent to President Martens, the President of Parliament did indeed say that he would make all necessary approaches to the Belgian authorities to find a satisfactory solution to the problem of security, and that he shares the concern of the Members who have raised the matter.
Situation in Iraq
The next item is the statements by the Council and Commission on the situation in Iraq, followed by the debate.
Mr President, thank you for the opportunity to address Parliament on this important issue.
The debate takes place at a crucial moment in the crisis with Iraq. European Union Member States are united in being deeply concerned at this crisis. The Presidency has ensured that Iraq has been covered frequently during European Union meetings. Most recently the Foreign Secretary briefed partners during an informal session held in Panama in the margins of the European Union real group meeting on the 12 February. On the same day the issue was discussed by European Union political directors at a meeting of the political committee. Iraq was also discussed at political committee meetings on the 13 January and 3 February and at expert working group level. The Presidency has also had contacts at a high level with many European Union partners. The Prime Minister and Foreign Secretary have both been in frequent touch with their European counterparts to discuss the issue. I have been in contact with my counterparts in other European Union states in recent days. We will continue to promote discussion of the issue and will keep partners informed of developments at the United Nations.
European Union Member States are united in believing that Iraq must allow the United Nations Special Commission to continue its vital work as laid down in Security Council Resolution 687 which was the resolution that provided a ceasefire for the end of the Gulf War. Under the terms of that Resolution, which Iraq accepted, the UN inspectors who form UNSCOM are given a mandate to remove all of Iraq's weapons of mass destruction. UNSCOM and the associated inspections by the International Atomic Energy Agency have scored major successes in removing Iraqi weapons of mass destruction. They have halted Iraq's longrange missile programme which could have brought Europe within range of Saddam's arsenals. They have dismantled the nuclear programme which could have led to Iraq developing a nuclear bomb. Through a process of inspection and verified destruction, UNSCOM has demolished more weapons capability than was ever destroyed by allied forces during the Gulf War.
However, there are other areas of Saddam's weapons of mass destruction on which further work is required: namely, chemical and biological weapons. Saddam's chemical weapons include the VX nerve agent. He has not accounted to UNSCOM for 600 tonnes of chemical precursors for that nerve agent. One drop of the agent is enough to kill. The victims die in agony by suffocation as their nervous system ignores the signals to breathe. Saddam's biological weapons include anthrax. Experts say that 100 kilograms of anthrax released from the top of a tall building could kill up to 3 million people. Saddam has also produced aflatoxin which causes liver cancer and clostridium which results in gas gangrene. All of these weapons represent a serious threat to international peace and security.
Three years ago, Saddam Hussein's sons-in-law, Hussein and Saddam Kamil, defected to Jordan. They brought with them evidence of a coordinated and sustained programme of concealment by Saddam of his chemical and biological weapons. Since then, UNSCOM has been working to uncover key points in the supply chain of the weapons programmes. Saddam has been equally determined to obstruct their work. In the last 20 months UNSCOM has sought access to 63 sites where it believed concealment was taking place. It was obstructed and delayed from carrying out inspections at 38 sites and was flatly refused access to a further 14 sites. Despite Security Council Resolution 687, Iraq only permitted prompt access at 20 % of sites under suspicion. We must remember that the only reason the UNSCOM regime and the sanctions to enforce it remain in place seven years after the Gulf War is because Saddam will not dismantle weapons of mass destruction, nor will he allow UNSCOM to do the job it has been mandated to do by the United Nations Security Council.
People naturally ask: why is this important? The answer I believe is clear. Saddam Hussein has used weapons of mass destruction before. He did so against his neighbour, Iran, during the Iraq-Iran war in the 1980s. He did so against his own people. Ten years ago next month, he dropped chemical weapons on a town in North East Iraq. The 5 000 people in the town of Halabja, including many women, children and old men, were killed.
European Union Member States are united in their hope that a diplomatic solution to the present crisis can be found. We surely support all initiatives aimed at achieving that end. This morning, now the United Nations Secretary General has been given the backing of the Security Council for his mission to Baghdad, we all wish him every success. But we know that until now, Saddam has not appeared to be looking for a diplomatic solution. He persists in his obstruction of UNSCOM. He persists in his obstruction of the wish of the international community. He demands that inspections of so-called presidential sites must be one-off not continuing as required under Security Council Resolution 687.
European Union Member States believe that any diplomatic solution must allow UNSCOM full and unconditional access to all sites as mandated by United Nations Security Council resolutions. We believe that Saddam Hussein must comply with the relevant United Nations Security Council resolutions.
The present dispute over presidential sites exposes the Iraqi propaganda that it is sanctions that are the cause of the hardship and the suffering of the Iraqi people. We reject that. There are no sanctions, nor have there ever been. against the import of food and medicine. These are items in short supply in Iraq because Saddam Hussein has consistently refused to spend money on his own people, preferring instead to spend it on his own comforts and on his weapons programmes.
The European Union is united in its concern for the humanitarian suffering of the Iraqi people. European Union countries on the Security Council in New York have taken the lead in trying to alleviate the worst of this suffering. The oil-for-food programme under which Iraq is allowed to export limited quantities of oil in return for humanitarian goods was first offered to Iraq in the summer of 1991 as United Nations Security Council Resolution 706 indicates. It was not until five years later that Saddam Hussein was shamed into accepting UN Security Council Resolution 986 which set up the present oil-for-food programme.
Those European Union Member States at present on the Security Council have taken the lead in taking the recent recommendations of the UN Secretary General to more than double the amount of oil that Iraq can sell under this programme and turning them into a Security Council resolution. I very much hope that this resolution will be adopted this week. It will bring further humanitarian benefits to the Iraqi people.
However, let us not forget that it is the United Nations, not Saddam, that is responsible for this. This is not surprising. One does not need to look far for evidence of the brutality of Saddam Hussein's regime. I recommend that Members study the report of Max van der Stoel, the UN's special rapporteur on human rights in Iraq. During the last six years he has catalogued a terrifying list of human rights violations by Saddam Hussein and his clique. Mr van der Stoel's most recent report describes human rights in Iraq as 'terrible' . He concludes: ' The system of military dictatorship effectively requires that human rights violations occur in order to retain the position and privileges of those in power. Murder is routine. The price of criticizing the regime is execution. Recently Saddam Hussein decided that his prisons were over-crowded. His solution was to execute all those serving longer than fifteen years. Over a thousand people were murdered.'
Let me reiterate that European Union Member States are united in their desire to see this present crisis resolved diplomatically. This is the message that Kofi Annan takes to Baghdad on behalf of all of us. Let us hope that Saddam responds and cooperates fully with the United Nations Special Commission.
Mr President, the Commission's view on this conflict is that we all think the international community's first priority at the moment is to be able to reach an agreement with the Iraqi Government within the next few days, in order to avoid military intervention which basically nobody wants.
There is no doubt that the correct authority for resolving the dispute is the United Nations. Therefore, as the President-in-Office of the Council has just said, the Commission also fully supports the activities of the United Nations Security Council, and especially its Secretary General, in their efforts to ensure that the Iraqi authorities comply fully with the Security Council resolutions. We hope the Secretary General's current negotiations can prevent the conflict, so that UNSCOM can resume unrestricted and effective inspections in accordance with those resolutions.
Mr Marín, I have not seen so brief a statement for some time in this House. I think others too will be amazed by the European Commission's brevity.
Mr President, my group is very aware of the responsibility it bears in this debate today. Within this group we have Members of Parliament who represent nine socialist and social democrat-led governments in this Union, and these parties are in government in three more of the 15. We do not pretend that it is easy to find a common position, given the range of views which are represented not just in those 12 governments but also amongst the people of the European Union whom we represent. But I want to pay tribute to my colleagues who have striven to find principles which are common to us all and which unite us in this, one of the most difficult life-and-death decisions this present Parliament has had to confront since 1994.
Firstly, we must remember that we, in the European Parliament, do not dispose of armies, aeroplanes, bombs or aircraft carriers. Let us be entirely honest; we do not even have a common foreign and security policy worth its name. We have made our criticism about the lack of progress of the CFSP quite clear in recent years and, particularly, our dissatisfaction at the provisions of the Amsterdam Treaty in this respect. So I think we need to demonstrate a little humility when it comes to decision-making in this field, and show some support for those of our colleagues, of all political persuasions, who will be confronted with the decisionmaking on this issue in national parliaments; those who will really have the awesome responsibility for the lives of their fellow citizens under arms and those of the many thousands of Iraqi citizens who are at risk. With all of this in mind, my group has just three main strategic political points which it wants to make in this debate.
Firstly, we insist absolutely that Saddam Hussein must comply fully with the resolutions of the United Nations Security Council and allow the unrestricted and unconditional access of the UN weapons inspection teams to all locations on Iraqi territory. There can be no compromise on this. These UN resolutions on Iraq represented a real step forward by beginning the process of monitoring and verifying disarmament. The UN showed what the future could hold in determining a safer world. If we were then, and are now, serious about this work, we must not allow Saddam Hussein to flout the international community.
Secondly, my group believes that the only body legitimately responsible for this policy is the United Nations. We want to give our wholesale support to the UN and, in particular, we thank the Secretary General for the hard work and commitment he has shown in his attempt to solve this crisis through diplomatic and political pressure. We wish him well on his mission to Baghdad. We believe that it is the role of the United Nations Security Council to come together at this time to reconsider the Iraqi problem.
I must tell you that there are some in my group who believe passionately that the United Nations, and only the United Nations, should decide what happens next. They argue against any military action without the sanction of the United Nations Security Council. Whilst they do not represent the majority in my group, be in no doubt that they do not argue that case from any weakening resolve to enforce existing UN resolutions; nor because they want to give Saddam Hussein any hope that he will be able to escape our determination to remove from him any potential to damn the region and the world with his weapons of mass destruction. Rather, they argue the need for a fresh UN mandate because they fear to inflict death and destruction on Iraqi civilians, who are the real losers in this; because they also fail to understand the objectives of a military strike against Iraq; and because they genuinely fear that a precipitate military strike may initiate a conflagration in the Middle East that would kill and destroy on scale not seen for many years. There is not one member of my group who does not share those dreads.
For the great majority, however, we believe that the United Nations-led drive for a political and diplomatic solution must be the focus for our parliamentary action at this moment.
Thirdly, my group is committed to the food-for-oil programme and the additional programme which Kofi Annan has proposed to support the Iraqi people.
I know that next Monday, 23 February, the General Affairs Council has the situation of Iraq on its agenda. I hear you saying that the Presidency has kept partners in the European Union informed. In our view, information is not enough. Parliament needs the Council to find a common position for the European Union. We recognize the difficulties; we recognize the lack of precision and real competence in the Treaty on European Union; but our Union is, if anything, a real model of conflict resolution.
Please use every ounce of strength and vision which the Presidency can muster to give the European Union a leading role in the world on this issue. Give us a European Union of which its people can be proud. And please show us that the European Union means more than words in a treaty.
Mr President, ladies and gentlemen, the brevity of the speech by the Commissioner Marín should perhaps be a symbolic expression of the fact that we have not much time left. I believe Mr President-in-Office of the Council that we should not lose sight of one thing: if the European Union were able to work out a common position then perhaps the message to Saddam Hussein would be clear, that he cannot play around with the world community.
This is further proof that our inability to formulate common foreign and security policies does not lead to the avoidance of war but in fact makes it even more probable. Therefore, a greater ability on the part of Europeans to take action on such questions would be a gain for peace. I hope that will finally be understood by political directors and foreign ministers, so that sensible mechanisms can come into force for a common foreign and security policy.
We would all like to have diplomatic solutions. A military conflict should be avoided. Therefore my group, too, is totally convinced that the mission to be undertaken on Friday by Kofi Annan must receive full support, in order to render a military conflict impossible. We wish him every success with it. But it must be clear that this must result in all United Nations resolutions being complied with and that there can be no compromise in the implementation of inspections designed to remove all weapons of mass destruction from Iraq.
Iraq has biological and chemical weapons of mass destruction, associated with the development of rocket programmes which represent a danger not only to the immediate locality in the Middle East but in the medium and long term can be a great danger to ourselves and our peoples. For this reason there is great interest in their removal.
We have the difficulty of choosing between options, not all of which are pleasant. But in my opinion, to do nothing and to let Saddam Hussein carry on ducking and diving as he has done for seven years with the world community, would lead to the spread of weapons of mass destruction and we sit there like paper tigers, who have lost any claim to authority in this world. For this reason it must be possible, if the resolutions of the United Nations are not fully recognised and implemented in the near future, to take further steps to compel Saddam Hussein to comply with the resolutions. If this should lead to military conflict it will not be the responsibility of those who want compliance with the will of the international community but of those who do not comply with decisions of the United Nations, that is Saddam Hussein. We should make this responsibility quite clear and stand behind these decisions.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to give an example of consistency, but also one of cohesion, by both emulating Commissioner Marín and confirming everything that has been said, word for word, by Mrs Green. We have supported his resolution while preparing our own resolution on the same subject, because the appropriateness and validity of the things he has said are inevitable. Moreover, on certain subjects, we in this House must be determined, informed and responsible.
Despite the exercises in dialectics and the ability we all have to provide our colleagues with comments and appraisals that certainly make the debate richer, at the end of our conversation there can only be one solution: to make everyone respect the resolutions of the UN Security Council.
I believe that Saddam Hussein's violation of such a resolution would seriously jeopardize the balances of civilian life and would bring further harm to a nation that is already suffering restrictions and facing uncertainties: this is another aspect we need to consider. On another occasion, we will have to assess such aspects, but at the moment, we should, above all, confirm that the resolutions of the UN Security Council will be respected by everyone.
The occasion of today's debate and in-depth consideration of the matter also leads me to make an additional assessment that will not be the first and, unfortunately, I fear, not the last: the inadequacy, pointed out by Mrs Green, of our common foreign and security policy. This is a serious deficit which our institution should be able to face up to, particularly on account of the complementarity evident within the Union. We should invite each Registry of our Member States to reflect and to realize that this is a necessity, often highlighted for us by the events which occur from time to time.
So what should we do? On behalf of my group, I hope that the Annan mission will be successful and, above all, I hope we will reflect on how we can rectify this inadequacy. We can reflect all the difficulties experienced by our continent, but we can also provide a significant, definitive example of what dialectics and, above all, peace and political and social cohesion mean.
Mr President, the Liberal group attaches great importance to respect for international rule of law, and to the opinions and resolutions of the Security Council. This does not only apply to Iraq, but to other cases as well, in particular those near Iraq.
It should be made clear to Saddam Hussein, persuasively, that he must allow unconditional and unrestricted access to the inspection teams. The integrity and independence of UNSCOM must be fully respected by Iraq. Saddam must have realized - yet he still manages to get away with it after years of obstruction - that we have reached our limits.
The international community must act as unanimously as possible to give diplomatic pressure maximum effect. It would be better if military intervention were avoided, but effective pressure on people or dictators such as the one in Iraq is not possible without a credible military threat, and it is this military threat which can make a diplomatic success possible.
Europe must play its part in this successful international approach. I must confess that it is just a touch embarrassing to note yet again that Europe is deeply divided on this. With all respect to the British Presidency, their role has not quite been played as we thought it should. The General Affairs Council will not speak about Iraq until Monday, and up until now the Presidency clearly did not think it was necessary to make the Union the forum for this matter. Of course, we still have not got a CSFP, and this kind of European unity might have made the difference. In the meantime, Iraq and Saddam are laughing up their sleeve.
Let today's opinion in this House be a first impulse towards a policy for joint European action which is propagated effectively and credibly, including within the context of the UN. France and Russia will have to understand that we cannot wait indefinitely for Iraq concessions which are not forthcoming. This undermines the international rule of law, creates a dangerous precedent, and saddles the world with large numbers of weapons of mass destruction. That is why the Union as a whole must support the US explicitly, exert credible pressure on Iraq and provide a clear strategy and contingency planning in case of military intervention.
A longer term strategy therefore also requires that attention be focused on other countries in the region. There is no need for a new UN resolution for such intervention.
Mr President, if the bombardment and invasion of Iraq by the United States and allied forces go ahead unilaterally as is planned this will be a multiple injustice.
Firstly, it will kill many Iraqi citizens who are wholly innocent of any offence against the United States or its real or imagined interests. Secondly, if it is claimed that the dictatorial nature of the regime is the reason for military action, then there are significant numbers of other dictatorships against which action is not envisaged. Similarly, if a failure to respect United Nations resolutions were the criterion for war, then there are numerous other states to which the same reproach would apply. Thirdly, unilateral action will undermine and discredit the United Nations organization because only a Security Council decision can legitimate action against any Member State.
Selective unilateral punishment missions have nothing to do with the development of international law. Further, the failure to explore the possibility of joint decisions by the European Union enfeebles and discredits the Union and exposes the institution of the Presidency-in-Office to serious reproach. In this case, the Presidency has unilaterally chosen what to do regardless of any other opinions which might exist in other Member States. All these serious problems are undermining the institutions of international law. The GUE group has proposed a joint resolution with the Greens and why we are launching an appeal to members of other political groups in this Parliament and to political parties, civil associations, churches and cultural bodies throughout Europe to oppose this military escalation and to urge all EC Member States to refuse to support it. Supporters of this appeal will be invited to come together to agree upon their plans to campaign for the condemnation of violent and illegal actions by individual states and to establish the sovereignty of the UN framework.
Mr President, during the Gulf War in 1991, the USA and its allies dropped 277 000 tonnes of bombs over Iraq in 42 days. That did not dislodge Saddam Hussein's despotic totalitarian regime. Over the following seven years, Iraq has been subject to a massive international blockade. That has also failed to dislodge the military dictatorship. On the other hand, according to UNICEF, these measures have led to 4 500 children under the age of five dying each month. The infant mortality rate has increased from 24 to 98 per 1000 births. Cases of diseases like cholera, polio and jaundice have increased several times over. In a new survey, the Middle East Council of Churches says: ' The West wants to punish the leaders of Iraq, but the ones bearing all the burden are ordinary people' .
Now the USA wants to hide its President's domestic problems through a new bombing war against Iraq, a war which is going to increase the suffering of the civilian population without solving the problem of weapons of mass destruction, and without paying any regard to the UN, which the USA systematically sabotages.
Of course the Green group supports Kofi Annan. Of course we think that Iraq should comply with the UN's resolutions, but the same also applies to other states which are the subject of UN resolutions. Of course we want weapons of mass destruction out of Iraq. They should be out of all other countries too. We seek a just world order in which there may be a need for policing actions. However, that should be done by the UN, not unilaterally by the USA.
How often have representatives of the party groups, which are now supporting the wishy-washy, war-mongering majority text, complained about the USA's world hegemony? How stubbornly have they demanded an effective EU alternative? But now, when the moment of truth has come, when the American master whistles, Green and Brok, Bertens and the others obediently wag their tales. That means that the EU is now helping the war of the civilizations: the West against the Arab-Muslim world, because that is what it is going to be. The whole of the Arab world is now supporting Iraq, even its arch enemy Syria, not because they like Saddam Hussein, but because they see what is happening as an attack by the West against all of Arab-Muslim culture.
The EU could have played an important, strategic role for peace. The EU could have come forward with a real alternative to the USA's 'gunboat diplomacy' . But when it comes to the crunch, certain EU countries' old colonial cloven hooves peep out. The historical hatred of the Arabs wells up. The stale religious prejudices against Islam reach out and transform the EU's powerful elite into obedient slaves on the American triumphal chariot. That also means that the EU's good name - it has actually had a good name in the Arab world - will disappear. The trust in the EU in Palestine, where we have made a constructive contribution, will be sacrificed. The whole Mediterranean cooperation will be put at risk. It is tragic, it is deplorable, it is shameful. Support for the joint resolution from the Green group and GUE/NGL would be able to avoid all this.
Mr President, we are all aware that the political groups within our House are weighing up the exceptional responsibility they bear. Parliament has real power to influence peace or war, and I want to tell you why the Group of the European Radical Alliance took the decision unenthusiastically, but in full conscience of the various implications, to add its voice to the resolution which four groups have already supported.
We have three motivating factors. Firstly we reject the caricature description of the Iraqi dictatorship on one hand, and the American imperialism on the other hand and do not come out in favour of either. Secondly, we believe that the European Union is not neutral in this conflict which has its beginnings in 1990, and that the question of our basic conception of liberty is at issue. Thirdly, whatever the cost to us, we consider that if Iraq does not fall into line with the UN resolutions as a result of diplomatic efforts, we should resort to military action, for if we do not, international law is no longer valid.
And yet we are reluctant to go down this road, as are a number of Member States, as well as the Arab and Turkish allies of the United States. We know that those who are seeking to disarm Iraq were those who armed it in the first place, and that those who condemned the Iraqi exploits in Kuwait put up with the double protectorate imposed on Lebanon. We are also aware that the UNSCOM mission, in the eyes of many observers, is an American venture rather than a tool of the United Nations, that the current embargo and the future war influences or will influence the ordinary people much more than those in charge of them, and that the allies of the United States would suffer much more than America from a new international crisis.
We know all this and we also deplore the British Presidency for believing it could express, without even a formal meeting of the General Affairs Council, its national prejudices and thereby stress the vacuity of the diplomacy of the Union. We know all this, but we take responsibility by voting for the resolution and insisting on the following points. Firstly, the UN alone has the power to force Iraq to observe the resolutions it has made. Secondly, any military intervention would only be legitimate if preceded by a decision by the Security Council. Thirdly, the Union should wholeheartedly support the mission of the UN Secretary General and reaffirm the absolute priority which it accords to diplomatic efforts.
It is on the condition of these three points that our group will approve a text which explicitly includes the military solution as the only one capable of lending credibility to diplomatic pressure.
Mr President, nations must be respected and peoples must not be humiliated; this is the basic rule of international life. This should be applied to all, and particularly to more fragile and less assured nations which the international community should not set out to weaken or destabilize but rather to strengthen, and which, in the Arab-Muslim world, are the best counterweights which can be set against the development of Islamism.
Beyond the person of Saddam Hussein, the international community must take into consideration above all Iraq and its integrity, the Iraqi people and its sovereignty.
The international community must take care not to launch irresponsible actions which would be perceived as singling Iraq out with a suspect determination in a disproportionate violation of its sovereignty. It would strengthen the bonds between the Iraqi people and a large part of Arab opinion surrounding Saddam Hussein. It would provoke very hostile reactions towards the West from the Arab world and would risk stirring up the occupied territories. These consequences would be entirely out of proportion with the objectives of the inspections which, moreover, would not be met by a military strike.
If, in fact, the real objective is the full application by the Iraqi authorities of the United Nations resolutions which call for the complete disarmament of the country, we must first note that Iraq today no longer represents a threat to the security of its neighbours. It no longer has any nuclear capability and its ballistic potential is under control. If the Security Council thinks it necessary to reinforce the inspections and controls to detect as far as possible any chemical and biological weapons which Iraq has in its possession, it should be possible to settle this residual question by political dialogue. This does not rule out pressure on or threats to a wily and disturbing dictator who remained in power in 1991, elements which could be useful in negotiations.
This pressure would be all the more effective if Iraqis were encouraged to cooperate positively with the United Nations. And how better to do this than by proposing to put an end in a structured way to the unhealthy imprisonment of Iraq, caused by an embargo which for seven years has hit the population hard and whose complete failure we would now do well to acknowledge. The embargo has destabilized society, but not Saddam Hussein, nor the political and military elite of the regime. It has destroyed production and trade channels and at the same time reinforced the links between Saddam Hussein and his people. Lifting the embargo is essential and I am delighted that some European diplomatic efforts are proposing just that whilst they are actively participating in the political dialogue with Iraq. At the same time, they recall that it is up to the Security Council alone to judge the degree to which Iraq has adopted its resolutions and to draw the appropriate conclusions about this.
Of course, these diplomatic efforts do not all speak with one voice, but they speak loudly, and this is how Europe in all its diversity comes to be an important player in this crisis. Europe makes itself heard and intervenes with the aid of its most active Member States in such a way as to be much more effective than if it had tried hard to define a common position for all. Any such position would have risked being too weak and too slow to emerge when a crisis, such as the one we are facing at the moment, calls for a swift judgement and a rapid reaction.
Mr President, ladies and gentlemen, I am sorry to have to point out that, once again, we are called upon to repeat a useless practice that risks, if it has not already done so, lacking any specific confirmation, owing to the total lack of a credible foreign policy common to the fifteen Member States. We realize that it is not easy to make the political strategies followed by the states in past decades compatible, with histories and interests that are often different if not hostile, but we regret the absence of any effort to minimize differences on the basis of common, irrenounceable principles.
Firstly, as regards respect for international treaties and agreements, the American ally cannot be used when it is convenient and then discarded when appropriate. There is a saying in Italian: "clear agreements and long friendship' . So, we need clear agreements with all our allies.
Secondly, we need to consider respect for human rights, a flower in the eye of Parliament. We should ensure that the bilateral agreements between individual states and countries which do not offer any guarantee to that effect, should no longer take place, particularly when they have to be made with countries such as Iraq that have destructive military arsenals which place the populations of an entire region in danger.
Thirdly, the UN should have an ever more significant and important duty, particularly at diplomatic level, to ensure that its prerogative remains intact and that its resolutions are accepted without any hesitation or delay by all those who have signed the accession.
Having said that, it is obvious that the National Alliance delegation can only hope for the successful outcome of the current diplomatic initiatives, particularly the initiative whose deadline is nearly up, led by the UN Secretary General, Kofi Annan, whom no-one can consider to be under any influences. This is particularly so to avoid the catastrophic effects of a conflict that would force the civilian population into great discomfort, particularly the weaker sections - the children and the elderly - who are still paying harshly for the effects of the previous war.
Mr President, Mr President-in-Office of the Council, Vice-President Marín, I believe that each and every one of us in this House feels revulsion for Saddam Hussein and his regime. There can be no doubt about that. Nevertheless, we must be clear, in view of the political climate, especially in the Arab world, when and on what conditions a military strike can be successful. In my view, Europe must insist on three things, in solidarity with but certainly not in subordination to the policy of America.
Firstly, the aim of any military strike must be clear. So far, it has not become clear to me. We must be as sure as possible that after a military strike the situation will be better for peace and better for the development of the whole Middle East region.
Secondly, there is no question that the situation in the Middle East is not improving but deteriorating. This has been pointed out frequently by the EU and in particular Commissioner Marín, as well as the President-in-Office of the Council. A few years ago it was still possible to organize as many Arab countries as possible in a coalition against Saddam Hussein, which is impossible today. It is a fact that we have a policy of obstruction by the Netanyahu government; it is a fact, without making comparisons, that even Israel does not recognise and does not implement a UN resolution concerning the Lebanon. This produces a negative atmosphere in the Arab world and we must be clear that any strike which is not properly thought out, extremely well considered and well supported will make this atmosphere even worse. Europe must bear that in mind.
Lastly, as regards the role of the United Nations, I would not like to say now that it is essential to have a Security Council resolution. There are various legal interpretations there. But we must all be clear about one thing: the weaker the consensus in the Security Council and the United Nations, the more negative any effects will be, particularly on the relationship between the West and the Arab world. It must be Europe's task to get America to support the United Nations fully, now in the case of this mission, but also in the Security Council, to ensure as broad a consensus as possible; otherwise, the military strike becomes a slap in the face of the Arabs and ultimately also a slap in the face of the Europeans who seek a good relationship with this region.
Mr President, I would like to say how nice it was to hear the President-in-Office of the Council give us an informative statement on the situation. We had already read this in the papers. We would rather have heard a few different things, because the more important and more critical the topic, the less visible the Foreign Affairs Council is. This is a dangerous situation.
When something does come out of the Council, it seems to be fragile compromises which may be different again tomorrow and which are not really shared. As the world expects something a little better from the European Union since we are an economic giant, it is extremely dangerous that the Council is this invisible. The European citizens, according to the opinion polls, think that the European Union is above all responsible for foreign affairs. This is a very logical thought, really, but sadly a misunderstanding, because the Foreign Affairs Council and the Union do not really accept this responsibility. That is why the Council is usually not part of the solution, but part of the problem. The British Presidency - from which we had expected a fresh, new approach - could have made an attempt to avoid this being part of the problem.
Unfortunately, the British Presidency has only acted nationally, and has actually forgotten its duty as leader of foreign policy of the Union. Like a proud terrier, Great Britain is walking next to the American elephant, and is saying: listen to us making all this noise. If there is anything that can contribute to avoiding war, it is a solid European Union action. This can achieve something. We need a solid European Union action that leaves no room for false hopes or manipulation by tyrants. There was certainly none of this clarity in Bosnia. The British position is clearer now; oil is involved. In Bosnia, British officers told me at the time, oil did not play a part. That was a terrible position, but it is clearer now. Thank God. But only as the position of the country itself. There is no European Union, or Council position regarding Iraq or regarding Algeria. Parliament's resolution must now add something to this unusual situation in order to fill the vacuum a little.
Mr President, ladies and gentlemen, it is a euphemism, I believe, to state that the legitimacy of the Baghdad regime, suspected of crimes against humanity, crimes of war and crimes of genocide is doubtful at least. In a more general context, it is a fact that Saddam Hussein is trying to justify himself in the eyes of world public opinion, and the developing countries in particular, as a symbol of the combat against American imperialism, and Western imperialism more generally, in a black and white view of the world that belongs to another era.
The point should be made that no-one in Europe wants or can want war with Iraq. The diplomatic solution to the crisis is certainly far more preferable. But it is for this precise reason that it is absolutely necessary, as already confirmed by several parties, that the European Union and the individual Member States should make up for the guilty and self-interested inertia of some authoritative members of the international Community with all their authority.
At the same time, the European Union should not leave the United States and the United Kingdom the monopoly on handling the crisis on the Western side. For this reason, the elusive nature of the General Affairs Council and even the brevity of the declarations made by the representative for the Commission amaze me somewhat.
Politics, particularly international politics, abhors a vacuum; we will not contribute towards creating it. Otherwise, if this vacuum is occupied by others, we will have to deal with it ourselves.
Mr President, we are all quite clear that Iraq must comply with international resolutions. However, I would like to know whether we also share the view that the United Nations should be the only ones to make that happen, and whether we also agree that they should do it peacefully, through political and diplomatic means.
Of course, we support the efforts of the United Nations Secretary General, Kofi Annan, but I hope those efforts do not end up being the victim of friendly fire. In other words, Mr Annan's trip to Baghdad might end up being the excuse for US military action, which is unacceptable from every point of view, both because of the consequences it would have for the civilian population and, of course, because of the effects it would have on stability in the Middle East.
The role of the European Union in this matter is quite frankly regrettable. The British Presidency is embarking upon an exercise in confusion in order to guarantee their national policy which, quite frankly, is to do what the White House says. And what can we say about other Member States of the European Union, beginning with my own country, Spain, where the Head of Government has witnessed his citizens receiving an explanation of Madrid's participation in a hypothetical US operation via Tony Blair through the CNN?
The Union should of course have a common position on this matter, which should include opposing any unilateral US action and, of course, lifting an embargo which is causing indescribable suffering to the ordinary citizens of Iraq. They are being punished twice over: they have to endure a brutal dictatorial regime, and they lack the foods and medicines to cope with daily life.
We should support the democratic opposition in Iraq, of course. And this Parliament ought to make sure that if Clinton undertakes a military operation without the support of a United Nations Security Council resolution that he will not be able to end up finding support in a resolution from this Parliament. What a sad state of affairs that would be!
Mr President, let me first make it clear on behalf of the Green Group in the European Parliament that we hold no brief for Saddam Hussein. Some of us were opposing him when Britain and the US were arming him. This includes the chemical and biological warfare which Doug Henderson spoke about this morning. We know they have it, we sold it to them.
Let us end all chemical and biological warfare and destroy all weapons around the world. Let us inspect all sites around the world including those in the USA and in Britain which still exist. Let us be clear what this crisis is about. It is not about the threat from Iraq. It is about Mr Clinton's domestic problems. This is the war of Mr Clinton's penis, designed to bolster his image in the face of allegations about his character back home.
How ironic then that Mr Clinton's main backer is Mr Blair, Mr Clean the Christian socialist, and how disgraceful that Mr Blair, the President of the European Union, has made no attempt to represent the views of Europe but seeks to impose the views of Mr Clinton on Europe. How sad and pathetic it is to watch Robin Cook, the British Foreign Secretary, instead of travelling around Europe to help stop the war, trailing around the Gulf States to persuade them to let the US and Britain bomb Baghdad. What an end to a man who made his name as a CND and peace campaigner!
The Financial Times this morning reports that Foreign Office officials brief that Britain is prepared to use nuclear weapons against Iraq if Saddam responds. Let this Parliament speak clearly against this unnecessary war. The joint resolution of the EPP and the PSE does not go far enough. I understand that Pauline Green has been privately critical of Mr Blair's belligerence over Iraq. Let us be openly critical of the British failure to act as the President of Europe rather than the fifty-second state of the US. Let us say that bombing Baghdad will not work and is morally unjustifiable.
The Green amendments to the joint resolution will say all these things. I appeal to the Socialist group, and especially to the British Labour Members; forget your fears about reselection, listen to your conscience, follow the example of the British MPs who voted against the war at Westminster last night. Remember that not only will your Labour party members judge you, but history will judge how you vote on this issue. I appeal to you to vote for peace, for a diplomatic solution and against the war.
Mr President, it seems as though the United States of America is preparing quite imperturbably to lead a new war in the Gulf and to strike Iraq, against international law, against the United Nations Charter, against the resolutions of the Security Council and particularly resolution 687 which refutes their mandate to do so.
What can justify this sudden, unilateral, arrogant and cynical policy? And why now when the situation seemed to be improving? Is Mr Clinton trying to forget the Paula Jones and Monica Lewinsky affairs, where the shocking and the sordid have competed for our attention? Or is it on orders from Mr Netanyahu, whose disregard for the Security Council resolutions does not arouse any emotion from you, Mr President-in-Office of the Council? Or again, is it a question of preserving the profitability of American oil-wells, half of which would have to close if, as forecast, Iraqi oil came back onto the world market? In any case, contrary to the official lies, one thing is sure: these threats are not justified by the danger which Iraq would represent.
No prima facie evidence on this subject has even begun to be provided. This country with 20 million inhabitants has been methodically starved for seven years. There are no more spare parts. For seven years, no aeroplanes or helicopters have taken off. Industry is paralyzed. To get to the capital, you have to cross 900 kilometres of desert in terrible conditions. There are no more electric bulbs, there is no more bread, there is no more milk.
Pencils have even been confiscated from schools because it is said that Saddam Hussein would make atomic bombs from graphite mines!
The most upsetting thing about it all is not the American lies, but your servility, Mr President of the Council. Let us at least get rid of your loathsome morals. Let us get rid of your alibi. Let us get rid of the political and media montages which took place during the Gulf War. If you wish to go to war with your American friends, go ahead, but go without us!
Madam President, Mr President-in-Office of the Council, I am sorry that the British Government has unilaterally and immediately declared that it is prepared to take part in a military action, without consulting the European governments and seeking a common position. At a time when it is responsible for the Presidency of the European Union, this is a harsh blow to the role and credibility of the Union.
The joint resolution of several political groups calls us to this responsibility today; it calls us to define a common position, to support all diplomatic means, particularly the missions of the UN and its Secretary General, and its proposal of oil in return for food directed at the population.
Finally, and this is the central point, the resolution asks for any further action that is not diplomatic to require the formal decision of the UN Security Council, the sole interpreter. This is an essential point. We are convinced of the extreme danger Saddam Hussein poses and the need to force him to observe the UN resolutions. However, the Security Council has to decide how and when, assessing the situation which is different in both military and political terms today than it was during the Gulf War.
The situation is different today as regards military resources. I can give two examples of this: what effects will striking chemical arms deposits have? Minister Primakoff talks of devastating effects over the entire region. This is a point that should be assessed. Another example is that UN sources indicate that Saddam has hidden chemical missiles and arms in Algeria, Libya and Sudan. If that is true, what does he intend to do with those countries and how can it help to bombard Iraq?
The situation is also different in terms of politics. All the Arab countries, and first and foremost our allies, are against this. Why? We can take action against them, but with what consequences throughout the Middle East? The Security Council should assess all this and then its decisions will be applied. Each of us will then do our parts.
Madam President, Kofi Annan's trip to Baghdad gives us a glimpse of rationality and hope: rationality because, in the last few weeks, war has been considered inevitable on almost all sides, in view of Saddam Hussein's unacceptable arrogance.
As Clinton said yesterday, war is never the first option, even if it may be the only option in certain situations. Thanks to the persistence of some countries, to the attitude of UN public union, to the strong calls from the solitary moral authority of the Pope in Rome, to the worrying and foreseeable agreement between Russia and China and to the resistance of the Arab countries, the policy seems to be taking over its responsibility very recently.
Unfortunately, we cannot thank Europe for this because, once again, Europe, which is preparing to become a monetary power, is not managing to become a political power, not even when faced with a crisis that could provide it with more than we believe today. For this reason, I am joining all those who have criticized the inexplicable and unacceptable behaviour of the British Presidency in these circumstances.
Let it be clear that no-one doubts the need for the Baghdad dictator to be forced to observe all the UN resolutions. However, the usefulness and effectiveness of the methods used to achieve the result, the balance of foreseeable human costs and the simulation of subsequent political scenarios can never be considered indisputable and inevitable. When the alternative is war, indisputable limits to the patience of diplomacy and politics cannot be invoked. This is not a weakness, but is the strength that shows us the old moral and political wisdom of this ancient continent and the only serious lesson left behind by the century that is drawing to a close.
Madam President, we cannot but express astonishment and dismay about what we have heard today, particularly from the British Foreign Office gentleman. We read the same papers he reads about the weapons of mass destruction, British-developed anthrax and the inflated threats against humanity.
We also know the role his government has played, first to block, then to hinder the mission in Iraq of the Secretary General, Kofi Annan. We learn that the use of incredible force to produce a diplomatic solution has long ceased to be a threat to achieve anything at all, as the juggernaut of American military power moves inexorably and with devastating force against the Iraqi people: there are one and a half million victims of the embargo, an embargo that somebody in this House wants to prolong forever.
On this side of the House, we nurture no sympathy for the Baghdad dictator. We still hope that Mr Annan might perform a miracle. We deplore, in the strongest terms, the veil of hypocrisy and mystification drawn over this pre-planned massacre, over this tragedy of major proportions and, more than anything else, over the attempted use of this Union to support blind instruments of Anglo- American military and foreign policies at their worst.
Mr President, ladies and gentlemen, it is totally disgraceful to claim that Iraq would really threaten its neighbours with what remains of an arsenal which has been voluntarily overestimated by Israeli-American disinformation. There can be no doubt that this country, if it were to launch a war of aggression, would suffer dreadful destructive reprisals from Israel and the United States immediately.
Having led Saddam Hussein into the trap of recapturing Kuwait, the United States hammered the derisory Iraqi army with their might. And since then, they have been starving the Iraqi people and causing the deaths of children by the hundreds of thousands, soon to reach two million, using a procedure which constitutes a crime against humanity. It is all the more terrible in that it is perpetrated coldly, calmly and clinically and has operated down the years under the cover of moral pacifist motivations which claim human rights as their inspiration.
We know that the reality is that with cynicism covered in a thick layer of hypocrisy, Mr Clinton is obeying first and foremost the cold interests of oil mercantilism which Iraqi production must not threaten, not to mention his own murky personal motivations.
Finally, and above all, if Saddam Hussein did not exist, he would have to be invented. Israel and the United States think they need a constant virtual enemy and a war which might always break out. Today Saddam, tomorrow someone else. Comprehension of this is the key to the whole situation, but it also brings understanding of the danger for world peace. So who could negate the legitimacy of Palestinian exasperation and the rising anger of the most moderate and responsible Arab movements?
Madam President, ladies and gentlemen, in my contribution I would like to say something about the role of the European Union and our House in this conflict. The question is, do we play a part at all, or do we do it justice? The fact is that we do not play an active role, but nevertheless I think that our debate and the joint resolution which we present today are an important contribution, for we in the European Parliament will reach a decision before the Council and the Commission have been able to work out a common position. This is the umpteenth time that the Council and the Commission have not been able to find a common position and if the Commission, as we have heard this morning, limits itself to wishing and hoping then the Commission appears to be in a bad way.
In our resolution we demand a common position on a common foreign and security policy, but we also say in this resolution how we view this. In any case, it involves a resolution put forward by a majority in our House and, as already mentioned, adopted before the Council and the Commission are in a position to put forward some kind of common text for discussion.
I would like to make a comment on the UN resolution. The Americans hold the view that we must intervene if all diplomatic efforts fail, and that we shall intervene. In our House, and this has been said, there are some who dispute this. It is to be hoped that further measures against the dictator will be supported by the whole international community. It would also be desirable for the UN Security Council to confirm such a measure. But this effort must not lead to some members of the international community, such as Russia and China, bringing the Security Council into a position whereby the pressure on Saddam can be reduced, which would mean state terrorism being victorious in Iraq. We do not want that. We want, if possible, a peaceful solution, and hopefully a common one, which will mean that all those things indicated some time ago by the British Presidency disappear from the world. Chemical and biological weapons cannot be accepted anywhere in the world, and certainly not in a country where there is state terrorism.
Mr President-in-Office, Madam President, ladies and gentlemen, the refusal of Iraq to comply with the decisions of the UN can only be condemned firmly and without ambiguity by any country or parliament. Respect for international law is the condition for peace, all the more so because in this case we are dealing with highly dangerous weapons.
But who could refuse or regret exhausting all possible diplomatic and political efforts before using force to put these weapons out of action to prevent them causing harm in case negotiations failed? I congratulate and approve of the efforts of those who push negotiation to its limits, especially the French government and the Secretary General of the UN. We could already make a number of observations about this crisis.
Firstly, was Iraq capable of manufacturing these terrible arms on its own, or was it aided by other members of the UN? Secondly, once again Europe is incapable of adopting a European position. In terms of international politics, Europe does not exist, and this shortcoming can only be compensated for by the Member States. They do this in the light of their individual histories and respective sensibilities, and these are not identical. And so they are forced to draw up policies, not in terms of their common analysis, but which relate to those of the United States.
Your attitude, Mr President-in-Office, that of your government, was of particular significance in this respect, and I would like to know what you have done in your role as President of the European Council, and not as the British government, with regard to the Arab countries, with regard to the Soviet Union, with regard to China, with regard to the UN and in general within the European Union.
Thirdly, must we go to war with Iraq every ten years, or will we learn from the first Gulf War and from the present situation to reflect on the issues of the balance of forces in the region, the law of each country and its security, the role of oil in this crisis, the influence of blocking the peace process on the general situation in the Middle East, the use of an embargo on Iraq, and the situation of the Iraqi population which is hostage both to its dictator and to the West?
If Europe existed, it would certainly have been able to do something to direct the situation during the past ten years in order to avoid the current tragic deadlock. But we persist in deploring our impotence without taking decisions which are of the same order as the stakes. Do you not agree, for example, that the election of the President of the European Council for a period of four years would be a first practical step in drawing up a real common and foreign security policy?
Madam President, Mr Clinton has lit the pipe of war, and, accompanied by the drumbeats of the armaments industries and the oil multinationals, he is doing what he wants. I fear that we are talking too much here and looking for excuses that there is no common foreign policy, and that is why there is none or rather, through the current Presidency, that it is a party to Clinton's war games.
Madam President, I think that notwithstanding the above, this Parliament could pass a resolution which firstly categorically opposes any military intervention in Iraq - regardless of the situation, whether reprehensible, etcetera - and secondly, defends in the same integrated way a political and diplomatic solution. Instead of that, however, the four groups have a resolution which in one way or another very cunningly creates the prerequisites for its use as a fig-leaf for military intervention by the Americans. Meanwhile, the resolution by the Greens and our own group totally condemns, in fact, any military intervention and supports a political and diplomatic solution, which is the best form of support for Annan in the mission he has now undertaken by going to Baghdad.
Madam President, the hope kindled in these last few hours does not lessen the gravity of this Iraqi crisis and I believe that, as it is impossible for Europe to have a common policy as such, the duty of the European Parliament is to express the requirements and needs of our nations, which seek reassurance on many points. This is worrying, a very worrying crisis! Just think that seven years ago Saddam Hussein could have been calmly removed from power and yet the power that could have done so did not do it; things have progressed over the years and now we are in this situation.
We have the duty to reassure our nations that there will be no ecological disasters; we all know how bombardment starts: it is hoped to be surgical but then becomes devastating. We cannot even hold a nation hostage in the hope that this nation will cause the dictator to fall, because this is not the right way of seeing things. Unfortunately, there are too many people like Saddam Hussein and the dictators who oppress the rights of their nations in the world today. In this specific case, as well as the risk of bacteriological or any other type of warfare, Saddam also has the grave responsibility of holding one-fifth of the population of his country, the Kurds, under a humanely unacceptable regime.
I ask Parliament to declare this and, with regard to the people I represent, the people of the Po Valley, we are against the use of any base that is situated in our territory. From this House, I warn the Italian government not to use bases in the Po Valley for attacks which we cannot accept.
Mr President, it is a good thing that the European Parliament is defining its position on the Iraq crisis. It appears that the Council has not really managed to do so. The starting position as regards Iraq is fairly clear. We have a pariah state which does not take any notice of the international community, and refuses to meet UN declarations which demand that the weapons of mass destruction be inspected and destroyed. This is simply unacceptable. It requires international action: that is what we are discussing here.
What action is the world taking to rid Saddam Hussein of his deadly arsenal? This issue concerns everyone, not just America. The compromise resolution before us deals with a number of fundamental questions. Should you threaten violence in a situation like this? Should it be used as a last resort, if diplomacy fails? Yes. Should you use all peaceful means for a solution? Again, I believe so, and I am also glad that there is agreement about a last attempt by Kofi Annan, the United Nations Secretary General. Should you be prepared to use violence if a diplomatic avenue does not lead to the concessions demanded of Saddam Hussein? My answer is, albeit reluctantly, yes. Should the Security Council approve such an action? It is desirable, but not an absolute condition. The Security Council should play a part, but there is a difference of opinion about the interpretation of the UN resolutions on Iraq. Saddam Hussein should not be allowed to benefit from the confusion. The compromise resolution before us is a perfect expression of this notion. Our aim is not war, but there are limits to the international community's patience.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, I would like to say first of all that I find it extraordinarily regrettable that Commissioner Marín has already left the House. In any case, he was here for the commentary. He could easily be here and speak in somewhat greater detail in a final speech on certain humanitarian measures and suchlike; I very much regret that he did not feel that this was necessary. On the other hand, I am of course very happy that the discussion is being held here today, since it is simply high time that we in Europe speak with one voice - I am very happy, Commissioner Marín, that you are again with us -, that we speak with one voice on a subject that has already been described by CNN as the "showdown in the Gulf' . I sometimes wish that this one voice were rather more harmonious and somewhat louder. Nevertheless, it is good that it is actually happening.
I am also sure that many colleagues present yesterday saw two things on television which were interesting: on the one hand, the permanent members of the Security Council dispatching Secretary General, Kofi Annan, and the good advice which he has taken with him; and on the other hand, the speech which President Bill Clinton made to officers in the Pentagon, in which he very clearly threatened Saddam Hussein. We must be clear on one point: the journey of this Secretary General must undoubtedly not turn into a flop like the one made by the Secretary General in 1991, which was practically the introduction to the Gulf War. I can only hope that lessons were learned from these mistakes. We should also make our opinion clear in the sense that only on the basis of clear concessions can we really exhaust all diplomatic possibilities of preventing this war.
However, we must make quite clear our attitude to those states which are using biological weapons. Here I would point out that Iraq itself has anthrax at its disposal as its main weapon. Anyone who has observed in our own continent the effects of anthrax over 50 years ago in Scotland on Anthrax Island, understands that it is really necessary for us to speak with one voice here, because we cannot foresee these effects, nor do we want to foresee them.
Madam President, coming from Northern Ireland as I do, I have to say that there is hypocrisy in both President Clinton and Prime Minister Blair. They tell the IRA terrorists in my country that they can hold on to their weapons which have murdered my constituents, both Roman Catholic and Protestant, and be welcomed at the White House and Downing Street. Yet they tell us today that Iraq must have its weapons destroyed.
I want to put on record that none of us dare forget that Saddam has proved by the murderous slaughter of his own people that he would use mass destruction weapons if he had the chance. I do not know whether an air strike can take out all these weapons, but for us to start again without finishing would be disastrous. That is what happened before. It must not happen again.
Madam President, after "Desert Storm' here we are again on the brink of a new intervention in Iraq led by the United States of America. The Iraqi dictator is flouting the international community once more. He refuses to comply with the UN resolutions. He has brought about plans for a formidable threat to the region. There my parallel ends.
In 1990, the UN authorized force to be used under Chapter 7. Intervention was implemented by a broad coalition which included in particular neighbouring Arab countries and also many non-aligned countries. And Europe as such was present, active notably through the voice of the Presidency and of the troika which did not carefully handle its efforts and turned up in Baghdad in spite of certain reservations shown particularly in this Parliament. Today I note that Europe has been obliterated, as spectacularly indicated, Mr Marín, by the terseness of your remarks earlier. I note especially the obliteration of the British Presidency, Mr President-in-Office. Prime Minister Blair is doubtless very active and omnipresent, however President Blair has disappeared. It seems as if the common foreign and security policy no longer exists when things become serious.
I would add that the coalition comes from the West alone and that the United States seems to have decided to act without any mandate from the UN, despite a half-hearted blessing given to the last chance mission of the Secretary General of the UN, Kofi Annan, which we obviously hope will be fruitful.
Under these conditions, an intervention would indicate a serious weakening of the authority of the United Nations and of the presence of the European Union, which has become a negligible quantity in world terms. Some of us are not prepared under these conditions to give carte blanche to the United States of America for this operation.
Madam President, it is quite clear that there is a consensus emerging in the Chamber, which gives me no pleasure, and that is the criticism of the Presidency. We have just heard from a leading French socialist the sort of words I might use myself.
There is confusion. I remember the last time we debated Iraq in substance during the Gulf War. At that time, all but six of the Labour Members signed a resolution condemning the military action in the Gulf. This time, only six would sign up to one. So, this is the sort of changing pattern one sees on the socialist side of this House.
It is regrettable and deplorable that, so far, the Presidency has failed to arrive at a common position. But it reflects the lack of certainty in foreign policy, both in Washington and London, and, I regret, elsewhere in Europe. The sort of certainty that was so evident in the days of Mrs Thatcher and President Bush; the sort of certainty that was brought to the European Union by Douglas Hurd, when he was Foreign Secretary; the sort of certainty we actually need today. I regret, therefore, that Robin Cook has not found it possible to come here, although he spent the whole of yesterday afternoon in the House of Commons.
These are shifting sands. We do not know how the next few days are going to turn out. We know that in that part of the world there is little to choose between two despotic regimes, one in Iran and one in Iraq.
Criticism has been made of the supply of material to the Iraqis. In the case of the United Kingdom, that stopped in 1988. But we are dealing here with a dictator, who has at his disposal weapons, some of which were invented as far back as the First World War. It is First World War technology with a barbarian mentality, and this needs to be dealt with by the international community.
Therefore, we feel that the present diplomatic mission by Kofi Annan needs every support. We understand the position, reflected here on my own benches: by Mr Castagnetti and Mr Bernard-Reymond, from Italy and France, and other Mediterranean countries in particular are deeply concerned about the dangers of the present situation. But we cannot allow Saddam Hussein to continue to have the ability to threaten not only his own people but those neighbouring his country and even much further afield with the technology he has been trying to develop.
We deeply sympathize with the people of Iraq. We hope the humanitarian efforts will continue and if it is necessary in the coming days to take further measures, as enjoined by the resolution we are about to adopt, then I believe the House here and the people of Europe should stand behind those forces, as I do, whether they are American, British or others, if the time comes - and the time is coming - when we must finish the job we began in 1991.
Madam President, in my nine years in this Parliament I have never before heard a speech of such distorted, selfindulgent drivel as that which Mr Kerr gave a short while ago. I now know that care in the community in the United Kingdom does not work.
I ask this Chamber to consider for one moment the effect of just one Scud missile with chemical weapons aimed at Israel. The conflagration in the Middle East resulting from that Scud missile is beyond imagination. We must be clear in this Chamber that international law must be adhered to. There should be no comfort for Saddam Hussein in our debate. He is the person not adhering to UN resolutions. It is no good claiming that in other areas the UN has been less rigorous. Two wrongs do not make a right.
I am also perturbed by the weeping and gnashing of teeth by Members of Parliament over the CFSP. CFSP does not mean, as Mr Bertens says, that we should be united on every issue. It means that we should have a common strategy towards common threats to the European Union. It is clear that the European Union has been moving in that direction. The common text we have before us is united in making sure that Saddam Hussein is clearly identified as being in the wrong; that there has to be implementation of UN resolutions. There has to be an exhaustive search for a diplomatic solution. We have to support the UN Secretary General in his mission.
Can Mr Henderson confirm that, in fact, that is also the common position of the Council? Could he also confirm that the Presidency has acted entirely in conformity with Article J.5 of the Treaty on European Union and, in addition, that the British government has adhered to its obligations under Article J.5, paragraph 4, as a member of the Security Council?
We must be clear: Saddam Hussein must be stopped. We must have a diplomatic solution to this problem. But at the end, if there is no possibility of a diplomatic solution, the military option must be considered as a very last resort.
Madam President, Saddam Hussein has inflicted vast suffering on huge numbers of people. Full pressure must be maintained to deprive him of all weapons of mass destruction. It would, however, be a massive mistake for the United States to bomb Iraq. It is not certain to eliminate the weaponry; it could inflict casualties and further suffering on innocent civilians; it would alienate supporters, divide the European Union and inflame Arab opinion, already aggrieved at the different standards applied to Israel; fundamentalism and terrorism will gain and could escalate.
No military action should be taken anyway without the explicit and full agreement of the United Nations Security Council, which must meet again on this issue. We also need to increase food and medical supplies to the Iraqi people by extending the oil-for-food programme. The European Union must formulate its own foreign policy, not supinely follow the United States, particularly when the United States is wrong.
Madam President, I welcome the mandate of the Secretary General of the UN to seek a peaceful solution to this dangerous conflict. Any attempt to restrict this mandate, as is happening on the part of the USA at the moment, must be rejected. The task and the obligation of the European Union, and specifically of its British Presidency, will be to strengthen the Secretary General's hand and to show confidence in his negotiating skills.
The military option must really remain the undesirable ultima ratio and this only when the following conditions apply: firstly, a military strike must not be a punitive action and must offer the guarantee that all weapons of mass destruction will be eliminated by this strike; and secondly, the formal discussions in the Security Council must lead to an appropriate resolution.
Mr President of the Council, in recent weeks I have admired the determination with which your government has demonstrated its solidarity and loyalty towards the USA. This strengthens me in my hope and desire that the other 14 members of the European Union will soon be able to count on this same solidarity and loyalty.
Madam President, please permit me one more point of order. I very much regret that this morning I did not have the opportunity to speak on the roll-call vote and its financial implications. Then I would have also had one and a half minutes speaking time like my 15 colleagues who this morning took away half an hour from this important debate on Iraq in order to talk about the new regulation and the roll-call vote.
Madam President, I welcome the joint resolution supported by my group which is before the House today. It gives a clear signal to Saddam Hussein that Europe is united in its condemnation of Iraq's failure to comply with UN Security Council resolutions. This House seeks a diplomatic solution to the Iraqi crisis and welcomes the work Kofi Annan is undertaking to resolve it. But Iraq should know that if it does not allow UNSCOM to continue its vital work, the real threat of military action will remain.
Saddam must destroy all remaining stocks of chemical and biological weapons and the potential to develop other weapons of mass destruction, including nuclear weapons. This includes some 31 000 chemical weapons and 45 missiles unaccounted for. Saddam has used these weapons before, as we have heard, both against his own people and Iran. He must never be allowed to use weapons of mass destruction again.
Madam President, countries should be founded on law. That also applies to the international community. International law must be respected by everyone, not just by some. Saddam Hussein should, of course, comply with the Security Council's resolution.
The UN Charter permits the use of force as a last resort, but only after a resolution by the UN Security Council. Therefore, it is important that no green light be given for any military bombing by the USA. Every intelligent general should ask himself this question: what is the objective? Is it to remove weapons or to remove Saddam Hussein? Will this be achieved through bombs? The answer is certainly no. What will happen after the bombing? What will happen to Iraq's population? Will Saddam Hussein's position not in fact be stronger after a bombing?
It is excellent that all five permanent members of the Security Council support Kofi Annan's journey to Iraq and diplomatic solutions. Diplomacy works slowly. The UN has removed a lot of weapons and will also be able to do so in future. We must, as former President Carter said, have patience, patience, patience.
Madam President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, the unfortunate matter we are discussing should lead us to reflect on certain things. It is true, none of these things are particularly useful as regards the actual situation, because it is not in our power to decide, or almost not even to comment.
However, Mr President-in-Office of the Council, I think there is one aspect which we should be very concerned about: the way we Europeans have acted so ineffectively in regard to this serious issue. In your speech, Mr President-in-Office, you spoke several times of a united Europe. There can be no doubt that this has been a disunited Europe. I have the impression that the Council, under its worthy Presidency, has not taken the necessary steps to achieve a certain common position, far less a joint action. And it seems to me - and to many other Europeans - that this has been a wasted opportunity in that respect.
It would have been perfectly feasible to have formed a common opinion because the interests of all Europeans are largely the same, apart from the natural entrepreneurial exploits which may sometimes be inspired by lust for Iraq's oil, for example. I think the Council - its President - should take advantage of this opportunity to analyse why, when faced with such dramatic and urgent circumstances, it was really not possible to formulate a rough outline which a truly united Europe - that united Europe you have mentioned so often, Mr President-in-Office - could have used to respond to the crisis situation we are all so worried and upset about.
Madam President, thank you for the opportunity to reply to this very important debate. I would firstly confirm that our Presidency has fulfilled its obligations under Article J.5(4) in the Treaty of Maastricht in that we have kept other members of the Union fully informed of positions on which we have expressed a view and, where it has been possible to identify European Union positions, we have defended those positions in our representations.
Secondly, I confirm that many actions have been taken by the Presidency to try to build a common position within the European Union. In my introductory address I outlined a number of initiatives which have been taken, including those by the Prime Minister, the Foreign Secretary, myself and many of our officials. That process has taken place over a period of time in the build-up to this week. In Panama last week the Foreign Secretary, in his capacity as President-in-Office, held a meeting with other Member States who were represented there. This informal meeting was to go over the ground where a common position could be identified. As it was not a formal Council, it was not possible to have formal conclusions but the Presidency, in representing the European Union in the various forums where the problem of Iraq has been discussed, has stuck to the text which was agreed at the end of that meeting, as one on which the Presidency could express a common view.
If one had listened to this debate from outside Parliament, one might have the impression that there were huge divisions among European Union states on how to deal with Iraq. One might also have the impression that there are substantial divisions within this Parliament. But it is worth identifying the very large areas of common ground among the European Union states and in this Parliament, as is identified in the joint resolution which will come before Parliament at a later stage in the proceedings.
That resolution covers the same ground which has been identified as important common ground by European Union members of the Council, such as the need for international law to be upheld. Otherwise the whole order in the international world comes crumbling down. That is a crucially important objective where we all agree. In that regard, Security Council Resolution 687 has not been adhered to and that is a clear breach of international law. Further, we agree that Saddam Hussein has very many dangerous weapons of a biological and chemical nature and that those dangerous weapons are a danger, not only to neighbouring states in the Middle East and to the international community, but also the people of Iraq. Any settlement must include unconditional and unrestricted access for the representatives of the United Nations through UNSCOM. And, importantly, every effort must be made to try to seek a diplomatic solution to the problems we face.
That is a very large area of common ground that will be shared not only by the European Union members of the Council and the Members of this Parliament but will be seen outside by the peoples of Europe as a very important, reasonable position in trying to face up to the dangers in Iraq.
I want to conclude by mentioning the other important common position, namely that we all recognize the crucially important role that Kofi Annan will play on behalf of us all in taking the backing of the Security Council to Baghdad to identify all those common positions and to say to Saddam Hussein that we want to negotiate a diplomatic solution. Nobody wants war but if a solution is to be achieved, there has to be movement by the Iraqi government to guarantee those important points which I have identified and which I know are included in the backing Kofi Annan has from the Security Council. I hope by the time the General Affairs Council meets next Monday we are able to see that real progress has been made. We will then be able to understand how important those common positions were in achieving what I hope will be a settlement.
In accordance with paragraph 2 of Rule 37, I have received seven motions for resolution.
Madam President, if the President-in-Office has a strong standpoint as the representative of the Council, why does he not publish it? Everybody is asking for a strong standpoint but it has never been seen.
Madam President, I asked Mr Henderson to make a statement on whether, as the Foreign Office officials reported in The Financial Times today are saying, that Britain is prepared to use nuclear weapons in Iraq. Would he give a confirmation on that?
Madam President, Mr Chairman of the Council, I would also like to know what concrete proposals the British Presidency has presented within the European Union to support the mission of Kofi Annan and not to undermine it.
Madam President, there are a certain number of issues on which we would have liked the President-inOffice or the President of the Commission to speak.
Why this conflict so suddenly now, when we are told that it is some three years since a son-in-law of the Iraqi president revealed the existence of these armaments? Why did an American minister appear on American television with a box of sugar to say that a box of this kind would contain enough germs to destroy an entire town? Does this mean that we must forever inspect every cupboard in Iraq? What proof, what hint of proof do you have of the existence of the weapons which are said to have been discovered now?
These are the questions of interest and on which we would have liked some clarification both from the Commission and from the Council.
I am very happy to try to deal with the four questions which have been raised.
In relation to the last question raised by the Member opposite - why now? - the answer to that is because it is now seven years since the commitment was given by Saddam Hussein in 1991 that he would honour the terms of the UN resolution that concluded the military activity. UNSCOM have been trying to do their work. They have been obstructed. There is all this evidence that I referred to in my opening address, and other evidence, that there is a great danger that those large stockpiles of very serious weapons could ignite a problem. Therefore, action has to be taken. I hope that a diplomatic solution can be found to it.
In relation to the point raised by Mr Kerr, the Foreign Secretary - in his British capacity - made a statement to the House of Commons ruling out any use of nuclear weapons in the context that was raised. I would have thought that Mr Kerr might have been aware of that.
Regarding Mr Oostlander's very valid point, it would have been preferable to have had a text after the Panama meeting but because of the nature of the informal Council, it was not possible to have a binding text. That will be possible from Monday's GAC. I hope that the basis, which was understood and recognized at Panama can form some of the substance of what might be agreed on Monday. Events are moving very quickly. On Monday, many of us will be concentrating our minds on Kofi Annan's mission and how that has resulted.
Regarding the question by Mr Wolf on which specific points arising out of Panama have been raised by the British Presidency at the United Nations, the answer is that all of the points which were covered are part of the British position in the United Nations. As I said in my winding up, I believe that we have honoured our obligations under the Maastricht Treaty in that regard.
The debate is closed. The vote will take place tomorrow at 12.00 noon.
Ladies and gentlemen, I would like to have your full attention. As you know, this morning we have a sitting and vote which is rather difficult to manage in that, as announced, we must break at midday precisely to welcome the President of the Republic of Portugal and then resume afterwards. It is all the more difficult since, as you are aware, we have a number of highly sensitive votes.
So, in order to organize the situation as well as possible, I would like to take up the proposal again which I made this morning and which has been amended very timely by the considerations which some Members have forwarded to me.
So, for this morning and this morning only, I repeat while we are waiting, we should reorganize things - I am sure everyone is aware that this is necessary and, furthermore, the suggestion made by a colleague this morning that the group chairmen and the members of the Bureau meet to review the whole situation is an excellent one. So before we reorganize things, I propose that this morning only, following the votes - I hope you are all listening - that those among you who believe in their heart and conscience that they do not need to participate in some of the votes should indicate this quite simply in the course of the day to the Clerk's Office.
This would allow us to vote in a dignified way on this morning's very important reports. It goes without saying of course that if Members prefer to indicate their intention at each roll-call vote, they have every right to do so and I will respect this right. So again, the aim of my proposal is to allow us to work as effectively as possible this morning.
Madam President, I can understand your desire to speed up the agenda, but my problem is that if we accept what you are proposing then it will be a set precedent for the future. I do think that the Bureau, in its wisdom, after hearing this confession this morning would wish to reconsider these matters. We would like an assurance that this would be for this session only and that we would have the right to return to the Bureau's previous guidelines. Secondly, we would like an assurance that the Bureau will not wait three months to review these matters but will review them within the next three days. That would be another assurance which I think would go a long way to pacify this House and allow us to proceed.
Mr Falconer, I thought it was clear, but thank you for giving me the opportunity to clarify once more. The proposal which I made to you, whilst I am aware that it is not perfect - although no system is perfect - applies only to this morning, and also, taking into account the exceptional situation this morning, requires us to interrupt our votes for half an hour for the reasons everyone is aware of.
Madam President, you are absolutely right, there is no point pursuing the debate but there is a very easy solution to this. You can remind Members who feel that they cannot vote in favour of or against a particular proposal that we do have in fact a third button on our voting machine that they can press, namely the abstention button. It is very easy to reach out and press this button, it should not be difficult for any Member.
No, Mr Corbett, abstention and the fact of not participating in the vote do not have the same significance. I think this is very clear, and everyone should be aware of this.
Madam President, I wish to speak about the events of this morning, during which our emergency resolution on crime in Brussels was rejected. The fear of Members, employees and the public should be taken seriously. About 50 Members have signed for this motion to be dealt with in Parliament. It was rejected. I therefore ask the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to concern itself with this matter in order to evaluate how this situation is to be assessed.
Thank you, Mr Rübig. I am happy to formally record your motion.
(The President noted that there were no objections to her proposal)
Votes
Madam President, we submitted a request yesterday to vote on the Hautala report first.
Ladies and gentlemen, I have received a request to amend the order of votes on the Lange and Hautala reports. I will put it to the vote. The Parliament is sovereign.
(Parliament gave its assent to changing the order of the votes)
Madam President, I wanted to inquire if the fact of having listened to the excellent speech by the President of Portugal can be taken into account when calculating allowances and how the Presidency intends to deal with this. For example, those who applauded will be registered as being present and those who did not applaud will not.
Mr Dell'Alba, I am sorry, but we have exactly twenty minutes to hold some very important votes.
Madam President, during the speech by the Portuguese President, telephones rang within the Hemicycle on at least two occasions. One of them even rang nine times. I think this is disgraceful. It is a lack of respect for this House to allow phones to ring while it is deliberating.
Mr Valdivielso de Cué, you are absolutely right, to the extent that I can tell you that the Quaestors have already made a recommendation to all the Members. They heard what you said and will certainly repeat this recommendation even more firmly.
Madam President, I apologize for wasting your time, but as one of the two telephones was mine, and I am therefore one of the guilty parties, I wish to apologize to the Chamber. I left the Chamber temporarily because I was called out urgently and I had left my bag here; I was not here when the telephone rang. Normally, when I go into Chamber, I switch it off, but this morning, unfortunately, I had not done so. I apologize again.
Thank you, Mrs Marinucci. I think I can say your confession has been heard and you are pardoned.
Madam President, you will not have expected otherwise than for me at this point to make the sharpest possible protest, not against you, dear Madame President, but against our President, because I regard this procedure as absolutely unacceptable. I shall explain why. I quote paragraph 2© of Rule 72: " An amendment' , and that is what we are talking about here, ' shall be admissible if it seeks to amend a part of the text of a common position which was not included in - of differs in content from - the proposal submitted in first reading and which does not amount to a substantial change within the meaning of Rule 62.'
Allow me to refer to the fact that firstly, we are in fact at the second reading of the Framework Directive, but that there has never actually been a first reading, because at the time no framework directive was even on the table, That is the first thing. Secondly, if we had at the time introduced amendments to the implementing directive on spices, containing the stipulation that the irradiation should be analytically provable or that we would have to have standardized methods, then everybody would have been justified in thinking we were stupid. And they would all have said - I was also the rapporteur at the time, of course - that that Blottnitz woman had gone crazy, for at that time, eight and a half years ago - and many still think so today - these methods did not even exist. Consequently, we cannot demand them. It is absolutely necessary that we demand them today; it is a Framework Directive. We cannot allow irradiation to take place without then stipulating analytical test methods. Why do we need a label if we cannot check whether there has been irradiation or not?
This is extremely important. For spices it is not important, but it is important for the positive list which will be established after the Framework Directive is drawn up, and which will then apply. It can never again be rectified, whether they protest now or not. It is a question...
(The President cut off the speaker)
Mrs Bloch von Blottnitz, we have heard what you say and everyone understands the problem we face since the Council took several years to produce the common position following our first reading. I think this is where the difficulties started and we are all well aware of it.
I would like to hear the President of the Committee on the Environment, Public Health and Consumer Protection, Mr Kenneth Collins, if he is in agreement of course.
Madam President, I must say that one cannot but admire Mrs Bloch von Blottnitz's tenacity. Without going into the substance of the matter, the problem lies in Rules 72 and 62. The relevant part of Rule 62 states: ' where, through the passage of time or changes in circumstances, the nature of the problem with which the proposal is concerned substantially changes' , then we take a particular course of action.
It was my judgement in committee that the nature of the problem had not changed between the first reading and now: we still have problems with radiation, we know what these problems potentially are, and we need a directive in order to control this. So the nature of the problem did not change.
Then we come to Rule 72, which concerns amendments to the Council's common position. We are not allowed to take amendments that did not receive majorities at first reading unless these are new items that are raised by the Council in reaching its common position. It was my view in committee that, sad though it might have been for Mrs Bloch von Blottnitz, the amendments she was seeking to table did not receive a majority at first reading, were not reintroduced, were not introduced freshly by the Council, were not relating to changed circumstances or changed problems since the beginning and, therefore, they were inadmissible.
Mr President, I wish to draw the House's and your attention to one of the most wonderful sentences in the Rules of Procedure. The very end of Rule 72(2) states: ' The President's discretion to declare an amendment admissible or inadmissible cannot be questioned.' I commend that sentence to the House and to you.
Madam President, I do not wish to delay proceedings but having heard both speakers before me with regard to the problems associated with the amendments and so on, I propose to the House that we refer this report back to the committee until such time as they come up with a proper text that we can all accept.
Mr Crowley, I have not received any request of this nature.
(The President declared the two common positions approved (as amended) )
We support the initiative to increase checks on foodstuffs in production and at the place of destination. The focus here should be on consumer safety; but it is essential that these checks do not replace border controls. Border controls are important, as the BSE affair has shown amongst other things; they cannot be replaced by checks during production or at the destination.
Recommendation for second reading (A4-0038/98) Hautala
We Swedish social democrats welcome the initiative to reduce air pollution from motor vehicles which the whole Auto-Oil package represents. The outcome is of the utmost importance both for human health and for the environment.
Both the Commission's and the Council's decisions on limit values for the sulphur content of petrol and diesel are a long way from what is possible and desirable. It is therefore with disappointment that we note that Parliament's rapporteur, Mrs Hautala, has felt obliged to compromise with the values proposed by the Council. We would have preferred Parliament to stick to the decisions made at first reading.
In addition, we think that the very strict proposals on aromatics, which are unchanged in spite of the compromise on sulphur content, are very misleading. We consider the limit values for sulphur to be much more important and fear that Parliament's decision gives the wrong signal to the oil industry. This is not the right priority when considering the question of health and the environment.
I have studied in detail the report by Mrs Heidi Hautala. I would congratulate her on the broad scope of her work. However, I am inclined to distance myself from certain clauses which I consider to be a little maximalist, despite the fact that I consider the protection of the environment to be very important. And so I do not agree with the examples given by the rapporteur since the cost borne by industry would be much too great compared with the environmental benefit gained. I am convinced that there are other solutions.
So what we must do is keep the proposals made by the Auto-Oil programme, as they set out a restrictive framework for the short term. What is most important is to implement them.
We must take into account the impact of these measures on the oil industry, which, although likely to adapt to the initial requirements, could run into difficulties if Parliament toughened the provisions of the programme. It is not a question, as far as I am concerned, of accepting the use of employment as blackmail, but only of confirming a desire to preserve industrial competitiveness in a sector which experiences fierce global competition.
I believe we must take into account three factors: cost, effectiveness and competitiveness, and it would be best to apply these within a fixed time frame. Furthermore, we must not lose sight of the fact that the result depends greatly on the number of cars on Europe's roads, and that if extra expenditure is to be made, the priority would be to increase the proportion of newer cars on the road.
Regrettably I cannot support all the recommendations on this report because of the cost implications for Irish consumers. The original Commission proposal supported by the Council was acceptable but, as amended by this report, would increase the costs by a factor of six.
I should also point out that Ireland is already operating well within current target limits, although I am certain we will still want to improve upon this provided the financial burden is not too heavy.
I fail to understand the vote from one of the southern parts of the Union, since nobody put forward a single line of reasoning in support of this negative position during last night's debate. That position was notable for its absence. Why?
My vote agrees with the opinions expressed yesterday.
On the request of the European Parliament and the Council, the Commission adopted the Auto-Oil programme to improve air quality by reducing pollution from road traffic in the years to come. With this in mind, the Commission presented two directives which aim to reduce car emissions and to improve the quality of fuels.
At first reading, the European Parliament adopted a large number of amendments which aim to strengthen the standards proposed by the Commission. The Council retained some of these but did not go so far as to go back to the restrictive clauses demanded by the European Parliament for 2005.
At the moment we are at second reading and trying to work out an agreement on the common position of the Council. The Committee on the Environment, which thinks that the Council's progress is still not sufficient, has repeated almost all of the amendments adopted at first reading by the European Parliament.
I am in favour of strengthening the measures to reduce pollution and improve air quality, but I think that some of the amendments by the Committee on the Environment do not sufficiently take into account economic and social factors. The application of these amendments runs the risk of having a high cost and bringing with it job losses.
In my opinion, the Council's common position represents a fair balance between the need for better protection of the environment and safeguarding jobs; measures which are overly restrictive and expensive risk compromising this. I also propose that measures are taken to speed up the replacement of the oldest cars and to increase research, notably on engine design, engine improvement and maintenance and the use of new fuels.
It would, of course, have been best for the environment and for the inhabitants of the EU countries and the world if the European Parliament's proposals at first reading had been adopted. Unfortunately, the Council and the Commission yielded to pressure from the oil industry and did not accept these necessary requirements.
At second reading, the rapporteur has also been forced to modify a number of the requirements, particularly under pressure from the conservative party groups in the European Parliament, in order to be able to achieve the required majority in the House. Therefore, the proposal is not absolutely ideal from our point of view, but it is still quite acceptable.
Today's vote clearly showed that the compromise has a lot of support in the European Parliament. Hopefully the outcome will also encourage the Council and the Commission to abandon their opposition to the European Parliament's proposals. We assume that in the Council of Ministers the Swedish government will support and vote for the European Parliament's demands.
The improvement in the quality of petrol will have immediate and major effects on the environment. Mrs Hautala's proposals will reduce pollution from cars by more than 20 %.
We cannot accept what large oil companies say when they try to make their employees believe that they will close refineries because our organizations are exacting ambitious standards. The assessments these companies have carried out are clearly overvalued. All the studies and ministers concerned considerably reduce the inferred costs. But one thing is certain: the large companies have made substantial profits which enable them to make investments to modernize refineries, which at times were left to become more or less obsolete, in response to environmental needs. They also know well that, from now on, the global petrol market will not be able to escape these developments - they are already underway in the United States.
All too often our fellow citizens see Europe as being too distant or too restrictive. Today, in dealing with a subject of the future which affects all our daily lives, Europe can bear the hope of the people, the well-being and the progress of the majority. We must vote for the Lange and Hautala reports. In this way the European Parliament will mark its place in history.
This matter involves the same political situation as in the question of emissions from motor vehicles. The Commission is putting on the brakes while Parliament wants to press on towards more long-term sustainable environmental requirements for petrol and diesel fuels. The same situation also applies to industry. When requirements have been tightened for reduced emissions and additives, such as lead in petrol, these have quickly been met by the petrol and oil industry.
The Commission's proposal is not sufficiently far-reaching and needs to be strengthened. We need better quality standards for fuels, tough requirements for urban traffic and different tax rates which encourage the use of electric cars and new, environmentally friendly fuels like ethanol. As Mr Lange's report stated, the limit values and times must be obligatory for the year 2000 and 2005, and exceptions should be very strict.
Requirements for limit values should be as tough as possible. For sulphur it should be 30 mg/kg for both petrol and diesel.
I consider the rapporteur's proposal to be realistic and entirely feasible, which is why it could have great significance for environmental policy.
French and European public opinion is very sensitive to the effects on health of pollutant emissions from cars. In order to reduce this pollution, we must both improve the technique of engines and strengthen the standards set for fuel.
A real reduction in the contents of sulphur and aromatic compounds permitted must be encouraged through the introduction of oxygenated compounds which come amongst other things from biofuels.
The addition of biofuels enables immediate reduction in pollution thanks to their zero sulphur compound content and their capacity to improve combustion.
The production of renewable raw materials destined for the production of biofuels is providing an important channel of diversification for the agricultural sector, thus facilitating the use of rural areas.
For these reasons I have voted, like most of my colleagues, in favour of strengthening the standards set for fuels, thus allowing the development of biofuels, on the condition, of course, that the European Union accepts that the Member States can adapt their indirect taxation in order to promote cleaner energy.
If we are to combat air pollution from cars, we must act both on the technical standards for vehicles and on the composition of fuels. Putting vehicles into service which meet the new technical standards will only have staggered effects in the medium term, and means the progressive renewal of all vehicles on the road in the Member States of the European Union.
However, the use of fuels which meet standards which are more respectful of the environment will have an immediate effect.
In this light, a real reduction in the levels of sulphur and aromatic compounds - notably benzene - allowed in relation to the levels currently recorded must come top of the research list. The introduction of oxygen from fossils or plants should also be encouraged, given its positive and immediate effect on air quality.
As a source of renewable energy, biofuels or oxygenated compounds from plants - ester from vegetable oil incorporated in diesel oil, or ethanol derivative incorporated in petrol - can provide a suitable response to the problems of pollution immediately, particularly in sensitive urban areas, whilst limiting the greenhouse effect whose effects were highlighted at the Kyoto conference in December 1997.
Finally, the agricultural sector can benefit from this important channel of diversification by producing renewable raw materials for the production of biofuels, and this could contribute to preserving an important use for rural areas. The production of renewable raw materials should be considered as an economically viable activity for agriculture and can contribute to changing the negative image some people may have of agricultural activities in terms of respect for the environment. The development of biofuels will respond to the needs of the cities, whilst also favouring the expansion of agriculture which is more respectful of the environment.
My reason for voting against the Hautala report is not because I do not agree with the objectives it seeks to achieve, but because I consider that its proposals are untenable.
While an improvement certainly must be made in environmental quality and its effects on public health, this must be made compatible with time frames which can be achieved on a technical level, and which can never be less than 3 to 4 years for the execution of works. Moreover, thought must be given to the disparities in investment associated with the use of the various types of crude. Southern Europe uses a "hard' crude which involves much more expensive refining processes and considerably higher investments than the "soft' crude used by the rest of Europe. This means that the southern countries, which are poorer, would be obliged to assume at least 60 % of the total investments.
In the specific case of Portugal, we have an oil company which is one of the largest in the country, in terms of turnover, number of employees, value added and exports. In addition, this company - PETROGAL - uses the most modern and sophisticated production processes, and will have no difficulty in meeting, by the year 2003, the requirements stipulated in the agreement reached with the Council after first reading. Finally, it should be emphasized that this company is one of the largest employers in most Portuguese-speaking countries, and its activities constitute an essential component of their respective economies, a fact the European Union must recognize.
Recommendation for second reading (A4-0044/98) Lange
Madam President, it is essential to have tough targets for reductions in car emission limits. Rapid and real progress must be made to protect the environment. Whilst the modern car is 40 times cleaner than its equivalent in the 1980s, air quality will be greatly enhanced by the implementation of the proposals before the House. Improvements to car standards and cleaner fuels are a necessity.
Along with my two colleagues from Northern Ireland, I recently brought a representative of a company in Northern Ireland to meet Commission officials about a new product which can significantly reduce emission levels now, with the additional benefit of reducing overall fuel consumption. This shows the concern in Northern Ireland to ensure action is taken on this issue as quickly as possible. I welcome the initiative of those in my constituency who are proactively working on developing a product to meet the necessary stringent demands of European legislation.
The report by Mr Lange is interesting from more than one point of view.
This report will really shed light on the technical progress of the European car industry, especially in the area of engine output. These developments have undeniably had an impact on the reduction of harmful emissions, both for diesel and internal combustion engines. Our desire to legislate in this area is legitimate. However, we should be careful to avoid the pitfall of wanting to do too much.
As regards air quality and emissions from new vehicles, most of our work is done. There is the risk of eventually heading towards a reduction in air quality by wishing to impose standards for emissions which are too severe. An increase in these standards would lead to a rise in the costs borne by the consumer. This, in turn, would decrease the chances of the renewal of cars on the roads today, which are already too old throughout the world. This additional ageing would have a negative impact on the environment and would oppose the fixed objectives which we all agree on. So when we have set new standards, we must reach them before proposing more.
We must also devise a financial plan of action to increase the proportion of younger cars on the roads throughout Europe: this would benefit both employment and the environment.
These two reports set out the European Parliament's view of the Auto-Oil programme drawn up by industry and the Commission. The point of this programme is to determine the best possible fuel mixture together with secondary technical measures in the manufacture and maintenance of car engines in order to maintain clear air.
In the EU at this time, there are about 200 million cars of all different varieties. They represent an enormous burden on the environment, now as well as in the future, and they reveal the great economic concerns which have arisen with the vehicles.
There has therefore been intensive lobbying activity relating to Mr Lange's reports, particularly by the car industry and the fuel producers. In my opinion, these reports represent no acceptable compromise between environmental policy and economic interests.
Mr Lange rightly emphasizes the need for coherent exhaust gas legislation, Euro-3, with the deadline of 2000 for the first stage, A, and 2005 for the second stage, B. Industry is said to be complaining about the excessively high costs of conversion to new higher values; not included in these are of course the entire economic costs and the harmful emissions which are bad for the health of the people.
I am also convinced that high environmental standards present technical and economic challenges to industry. Since 8 % of the overall motor vehicle fleet is renewed every year it is of course going to take years before the innovations to engines and exhaust systems take full effect: hence the necessity for an immediate improvement in fuel quality which has a direct effect on the whole stock of motor vehicles.
As for the specific problems of the on board diagnostic systems, there is a concern that such systems could be used by the vehicle manufacturers to restrict, by means of secret codes, the maintenance and repair of cars to those who have access to these codes. This would seriously restrict the maintenance and repair market, which have called, for instance, service organizations like those of the Luxembourg Automobile Club into action. Here too the European Parliament wants standardized and free access to the OBD systems, which I fully support.
This report shows a strong political opinion in favour of tightening emissions from new cars. Here the Commission represents the old world which supports the vehicle and oil industries, while Parliament is making environmental and sustainable demands of the companies and industrial products of the future.
Earlier requirements on industry, such as in the introduction of catalytic converters, clearly showed that if the requirements are clear, industry adapts to the reality and converts its production to meet the requirements. That is also going to be the case for emission requirements for new vehicles. It is therefore very important that the requirements are clearly given in figures and years. In this case, demands for binding legislation are justified. Financial means of control, such as tax concessions to support the production of vehicles with low emissions, are positive, and controls and monitoring in the Member States are necessary for the regulations to have their desired effect. This is one of the areas of environmental policy in which EU decisions could have a major impact.
This is a welcome report which underscores our endeavours to reduce pollution. Reducing environmental destruction is one of the priorities of the British Presidency and so it is timely that we are discussing this report now.
In Parliament there is a broad consensus, representative of the views of the public, that damage to the environment caused by vehicle emissions must be severely reduced. The motor industry themselves accept that there must be improvement and it is a welcome sign that their arguments have moved on to the detail of time scales for reducing pollution.
The Union should be as proactive as possible in encouraging the development of means by which pollution by emissions can be reduced. One way of doing this would be to make the Commission more user-friendly towards organizations and individuals who feel that they can contribute to the battle against pollution. I have recently been involved in assisting a Northern Ireland organization, which is trying to develop a European market for an emission-reducing additive, in finding its way around the maze of Commission bureaucracy. The additive is widely used elsewhere and has recently been positively assessed by experts at Queen's University, Belfast. We are well aware that the Commission cannot approve or endorse any individual products but I believe that means should be sought whereby it can be made easier for those working in this field to have their products assessed with a minimum of bureaucracy.
Recommendation for second reading (A4-0038/98) Hautala and (A4-0043/98) Lange
These two reports are absolutely inextricable since there is a close technical connection between engines and fuel and this explains my joint explanation of vote. How could we build vehicles with a "clean' engine which would have to operate using pollutant fuel? I cannot imagine it.
The European Parliament must be consistent and strengthen its vote from first reading. It is essential that fuels are "depolluted' and that the sulphur content is reduced. We must go further than the Council's common position and demand mandatory, not indicative limits for emissions in 2005. This is what will improve air quality.
In line with this, we must call for a similar effort from car manufacturers. From the year 2000, all cars must be equipped with on board diagnostic systems, whilst manufacturers must also monitor the conformity of services.
These are heavy demands and we are aware of the efforts required, but we have waited for too long. After all, this affects the future of our planet and our children!
I am in favour of the two reports by Mrs Hautala and Mr Lange as they represent a coherent and ambitious response to the problem of car pollution.
It is a matter of great urgency that we combat the greenhouse effect and atmospheric pollution in our towns. It affects our planet and the health and quality of life of millions of Europeans. Our developed societies must put into use all their scientific and technological know-how and make available the necessary financial means in the name of this cause.
At first reading, Parliament rightly indicated its intention to toughen standards by the year 2000, both for petrol and for exhaust gas emissions, along with its commitment to establishing a restrictive framework for 2005.
This position of our House enabled the Council to improve the Commission's initial text. But the technical situation and social and environmental urgency enable us to go further; it is up the European Parliament to go one step further within the framework of codecision.
As all too often is the case, a certain number of voices were raised in the name of defending employment and competitiveness against standards going as far as possible. But in this case, these arguments have no foundation.
Looking first at the car industry, which is of great importance for employment and our economies, technological innovation is imperative and it also represents an opportunity. Moreover, we must pay tribute to the efforts and the results which have been achieved for some time now by the manufacturers. They know that environmental quality will be a decisive stake, as much in terms of world competition as in terms of the expectations of buyers.
The car industry in Europe is faced with the relative saturation of the European market. So it needs the rate of renewal of the cars on the road to accelerate. But this can only really be justified by a significant technological change of course towards cleaner and safer cars.
The demanding and restrictive standards for new vehicles proposed for 2005 in the Lange report provide a definite form for this movement and allow research measures to be implemented straight away - essential developments given full knowledge of the facts. The clarity of the framework and of the objectives acts as a guarantee for manufacturers.
European institutions must give greater attention to the pollution caused by the number of old cars on the road. So in this sense, a meaningful improvement in petrol quality is an important point, and the proposals in the report by Mrs Hautala alone would bring about a reduction of over 20 % in car pollution. Improvements in petrol affect both new and old vehicles.
But I believe that the European Union should also look into the support which the Member States could provide to help get rid of old vehicles on the road which are severe pollutants. Owners of these dilapidated vehicles often only have a modest income, so it is essential to find effective solutions which do not penalize them, such as a scrap subsidy. I would genuinely like to see the European Parliament committing itself to promoting this type of proposal.
During the conciliation which could take place following the vote, we should also closely examine the two questions of the durability of the standards imposed and monitoring in use, taking into account the prospect of an accelerated renewal of cars. The new procedures we have retained will also help create jobs in sectors such as chemistry, catalysis, etcetera. This phenomenon has already been observed with the introduction of standards for lead-free petrol and the catalytic converter.
I am in favour of the Lange report.
With increasing numbers of cars in Europe and increasing air pollution, the reduction of exhaust gases is quite definitely in the interest of consumers. Both reports seek to address two aspects of this complex problem: fuel quality and the reduction of exhaust gases.
The improvement of fuel is rejected by the oil industry on the grounds of cost. Against this it must be said that a few years ago the industry resisted the catalytic converter, but these are to be found in all new cars.
The reduction of exhaust gases, however, is also significantly influenced by the technological equipment in the vehicles. In this, the on board diagnostic systems (OBD) will play an important role by checking the exhaust emissions and drawing the owner's attention to defects.
It cannot be sufficient to buy years of freedom from environmental worries by purchasing a new car with a catalytic converter. The OBD systems will require greater discipline on the part of the consumer, who must keep his vehicle constantly in tiptop condition. If the OBD discovers a defect in the exhaust system, the fault must be removed.
As a countermove the marketing of this technological progress must be so regulated that no hidden monopolies can be created which harm the consumer. We must prevent the encoding of diagnostic systems precluding independent workshops from carrying out maintenance and repairs. In addition, these systems must permit the incorporation of parts which are not made by the car manufacturer but which meet their quality standards.
This will guarantee that the consumer will have the choice of having his vehicle maintained at a favourable price and to a high standard in the interests of the environment.
Atmospheric pollution has become a political issue quite simply because cities and the large European metropolises have experienced or are currently experiencing this type of problem. Now the most visible enemy and the one which everyone points the finger at immediately is, of course, the car, forgetting in that instant factory fumes, aeroplane discharges and so on. I do not want to deny the problem - it is a real one - and Mr Lange and Mrs Hautala were right to take a firm line regarding the car and oil industries, both at first and second reading.
Car manufacturers and oil magnates were quick to draw our attention to the effects which these decisions could have on employment. But they must also understand that in responding to the expectations of public opinion on pollution, they will benefit from a better image and this could lead to them gaining new sectors of the market. This is why we will defend the emission limits proposed by Mr Lange. This is why we will also support the standards proposed by Mrs Hautala.
Taking the example of diesel, it is clear that its commercial success in certain countries in the Union condemns it to reducing its pollution levels simply in order to preserve its image and its sales. For example, the injection technique ought to resolve this type of problem. It has also been proven that diesel oil has an important role to play in reducing exhaust emissions from diesel engines.
Car manufacturers who were not much in favour at the start have decided to make considerable efforts to respect emission standards. It is true that there is still some disagreement particularly concerning durability: it is unrealistic, even irresponsible, to raise the durability of vehicles from 80 000 to 160 000 km, and I would like to make clear my formal opposition to this. This represents a much too stringent requirement on top of the implementation of the necessary limits and will generate additional costs. Other contentious points include on board diagnostics and service monitoring. I think it may be possible to resolve this type of issue in the Conciliation Committee.
I am aware that oil magnates are very unhappy with last week's unanimous vote from the Committee on the Environment last week. Clearly this sector is suffering from an overcapacity for refining and the ageing of its production equipment. But this difficult situation is not at all due to environmental standards. I have to say that the use of employment as blackmail has not succeeded, simply because Parliamentary representatives, just like public opinion, are highly mobilized.
We must not wave the red rag on this issue, but should first inform opinion about the consequences of the measures we are recommending would have, and especially on the following subject: in people's minds for some time now as well as in the press, even diesel causes pollution which causes asthma or causes cancer. This was true of old diesel, but, with these new measures, diesel will be less polluting than lead-free petrol, thus turning the whole situation on its head.
Lastly, and I will end here, the key point which Parliament must deal with is the issue of increasing the proportion of newer cars on our roads. This is the most effective way of greatly reducing the degree of pollution in Europe. Estimates indicate that 20 % of the cars on the road cause around 80 % of the pollution. Any measure aimed at speeding up the process of renewal would have an immediate effect.
What we must do is think of both the original measures and of new ones which have not been one of the long line of errors made in France. It is not a question of dressing up a way to facilitate the purchase of a new car, but a way of replacing an old one, all of which would be financed at national and European level. This will be the subject of future discussions.
In my opinion, the European Parliament, which always tends to go further than the other European institutions, is going too far this time with the measures aiming to reduce road traffic pollution.
In their reports, both Mr Lange and Mrs Hautala call for more restrictive clauses for the protection of the environment. But my difficulty is when Parliament's Committee on the Environment goes further, much further than the common position of the Council.
Of course I, too, am convinced that the critical thing for Europe is to find a balance between the various proposals for cleaning up the air and their real impact on the environment, and with this in mind, I have to say that the European oil industry has done a great deal to improve air quality up to now.
But we must recognize that in order to reach the fixed objectives for cleaning up the air, the European Parliament's Committee on the Environment is proposing standards which are certainly amongst the most ambitious in the world. But if we consider the costs of the different proposals, ECU 11.5 billion for the Commission, ECU 20 billion for the Council and ECU 60 billion for the European Parliament, I think that in the current state of affairs, it would be unreasonable to go beyond the measures in the Council's common position.
I agree on supporting the Commission's second Auto-Oil programme, which must serve as a basis for establishing limits for fuel emissions for the year 2000. However, I think that car drivers in most European countries already do enough via the high rates of taxation on using their vehicles, and we must stop once and for all increasing taxes or constantly inventing claimed new ecological costs for cars.
This Parliament has always responded very sensitively to the problems of climate change and the need to limit emissions and achieve healthier air for the people of Europe. Nevertheless, when it comes to taking concrete measures, the European Union is less resolute.
It is not easy for the Members of this House to adopt a position. The situation we see is complex and not reassuring. All our cities, both large and small, are full of traffic jams. On some days, certain European cities exceed all the health safety limits. On the other hand, fuel quality is essential for engine performance and to reduce vehicle emissions.
In Parliament we have always defended the view that economic development and the protection of the environment are not two opposing objectives, but are complementary. However, the automobile and refinery sectors seem to do little to help achieve these objectives.
We must demand the greatest possible technical effort in order to protect the health of our citizens. Otherwise, there will be a blatant clash of citizens' interests.
Faced with this situation, the governments have reached a difficult common position, showing that changes are not easy at the moment, as Mr Lange has confirmed. The European Parliament does not have many alternatives left. All we can do is hope that the Council is on the right track on this occasion and that it will look on this common position as a temporary stage on the way towards stricter measures.
Recommendation for second reading (A4-0042/98) Bloch von Blottnitz
Madam President, I must say that today we have done a great disservice to the cause of consumer protection. It is really incredible what has happened in this House.
I would just like to read something which a section of the House has rejected. Afterwards, I do not know how we will be able to take part in an honest election campaign in which we keep saying: Europe is working on behalf of consumers. I would just like to tell you what has been deleted. The treatment of goods with ionizing rays, we have said, must meet completely the requirements of human health. Their use must be absolutely safe in terms of health and may not act as a replacement for health and hygiene measures or for good manufacturing or agricultural methods. That is surely the minimum and the most logical requirement. We have not even stated in the document that there must be no loss of nutritional value or loss of vitamins. It is already bad enough that this happens. But we have demanded the simplest solution and it was not accepted. Nor has it been accepted that analytical control procedures must be carried out.
I wonder, why are we bothering to insist on compulsory marking? This is utterly monstrous; what are we supposed to tell our people. It is not even true to say that the Standing Committee on Food meets in public; it meets far more undemocratically behind closed doors. I ask you: what are they up to? We always say that we want the best, and most of all we want to protect health. We spend huge amounts of money on better health provision and then we make mistakes concerning the most basic matters!
For a start, legalistic nitpicking drives normal motions into secondary importance, in other words, they become inadmissible, and this then leads to the most logical proposals being rejected. So I really do not understand the world. I cannot tell you how embarrassing that is or how we are going to go into a public election campaign. They will all keep saying: Europe makes everything worse, it makes our food worse, etcetera. I must admit, when I see something like this, I unfortunately have to agree!
Madam President, although I am of the opinion that the irradiation of food is to be avoided in principle, I have made up my mind to vote for the Bloch von Bottnitz' report, so that in the Single Market there can be better information, better monitoring and thus better protection of the health of consumers. I am extremely sorry that not all colleagues have followed this path and that the required majority has not been achieved. I am afraid that we have thereby done a great disservice to the consumers of Europe.
I am in favour of the very restrictive conclusions of this report, which will allow the irradiation of foods exclusively as a method of preservation for spices.
In Luxembourg, the irradiation of food with the aim of preservation is actually forbidden. In only three countries - Belgium, the Netherlands and France - may irradiated foods be sold.
Whereas the EP, since it was first concerned with this problem, that is, since 1987, has been determined to gradually ban completely the irradiation of foods, the Commission has tried to regulate jointly this kind of preservation. A compromise has thus become an opening to more foods being allowed for irradiation.
For the present common position, the European Parliament's Committee on the Environment, Public Health and Consumer Protection has drawn the abovementioned conclusions, which are similar to the Swedish position in the Council; consequently, food other than spices cannot, in principle, be irradiated.
I share this view, which I already put forward in this House in October 1989 and in December 1993.
I am deeply concerned about the plan contained in the common position of the Council and the Commission to issue both a framework directive and an implementing directive containing a positive list which is gradually being extended - it currently includes only the aforementioned aromatic herbs and spices. In this way, under the guise of regulating something positively, we are simultaneously allowing for the possibility of extending radiation to as many foods as possible. The excuse that no regulation is worse than a minimum regulation is unacceptable, for the regulation we have before us will gradually lead all the EU countries to tolerate irradiated foods on their markets.
The report by Mrs Bloch von Blottnitz accepts a limited use of irradiation for certain foodstuffs, including dried herbs and certain spices, with a suggestion of a further increase in products. It is appropriate that it is stressed that irradiation cannot be used as a substitute for good, hygienic handling of products, but irradiation of foodstuffs in general cannot be accepted.
To start with, I am against treating foods and food ingredients with ionizing radiation. So it is good that Parliament's requirements for approval are so stringent that the positive list will be limited to spices and roots where no other method of preservation is available. We must ensure that fresh foods are preferred and so restrict irradiation to the absolute minimum. Because the European Parliament takes the same sceptical approach to ionising radiation, I am in favour of Parliament being given the authority to assess any extension of the positive list of foods which may be irradiated. It should also be possible for individual Member States to impose tighter rules.
I cannot support the Committee on the Environment's amendment to approve an analytical method of control only. There are a number of different methods available and it is essential that the method used depends on what is to be examined. On the other hand, it would be beneficial to limit as far as possible the number of different methods of irradiation. This would make controls easier.
Finally, I would like to emphasize that the marking of the foods irradiated must be transparent. If we cannot ban irradiation completely, we can at least ensure consumers have a proper opportunity of selecting these products.
First of all, I would congratulate the President of the European Parliament for his responsible attitude in refusing to incorporate at second reading new amendments to the proposal for a Council directive, as provided for in our Rules of Procedure. Some Members who wished to burden the legislative process and administrative restrictions have tried in vain to cloud the issue and to penalize ionization technology by creating a great deal of fuss.
Now it is important that this debate on ionization of foodstuffs takes place with transparency and with serenity. We must take care not to put up with ambiguity in this process whose aim is not to improve the initial quality of agricultural products, but rather a conservation technique like others which enables perishable foods to be preserved. Its advantages are that it makes foodstuffs more reliable, enables them to be used more widely and makes harvests aimed for human consumption last longer. This process destroys pathogenic micro-organisms, eliminates insects and parasites, prevents the germination of bulbs and tubers and increases the life of fruits.
The World Heath Organization, the International Atomic Energy Agency and the FAO are therefore encouraging the development of this technique. However, a number of Members in our House do not seem to be familiar with the scientific analyses which the judgement of these international organizations is based upon, and they tend to deal with the issue of ionization of foodstuffs at an emotional level, even though the political decisions must be made using reliable scientific data.
The Commission is proposing to set up a specific independent committee which it will be able to rely on when proposing to the Council amendments to the current directive on the ionization of foodstuffs.
Personally, I believe that this procedure is adequate and provides all the necessary guarantees, on condition of course that the committee is genuinely independent. We have suffered enough from the problem of BSE not to be particularly attentive to these critical issues in connection with any malfunctioning of the Commission. I recall that on the issue of mad-cow disease, the Commission did not take the necessary measures because it did not wish to take them, and it did not see to it that the ad hoc scientific committees were functioning properly.
As a result, the procedure proposed, which gives the Council the final decision, seems entirely satisfactory, because the governments of the different Member States are best placed to protect their own consumers.
The adoption procedure for the current directive has been exceptionally long - eight years have elapsed between first and second reading - and this shows that the Council wished to adopt a cautious approach. So it was particularly inopportune to use this second reading to slow down the administrative and legislative process still further.
Some Members wanted to include the entire application procedure, incorporating the list of products which could be ionized within the text of the directive. In this way, the European Parliament itself would have had to reach a decision on this list in the name of codecision. But is this not simply confusing different roles and an attempt by Parliament to increase its powers by seeking to take the place of scientists? This was a dangerous direction to take. The Members do not have enough scientific knowledge to authorize or modify the standards and technological procedures. We can therefore be glad that the proposal to create a specific independent committee was approved by the majority of our House; this means that those with political responsibility will be able to take decisions on the future of the important issue of ionization of foodstuffs based on the argued opinion of scientists.
The environment has gradually taken on an increasing importance in the construction of the European Union.
Regulation (EEC) 1210/90, which is to be amended through this report, had allowed us, in this respect, to comply with the initiative taken in 1989 by Jacques Delors to create a European Environment Agency.
Today's report must present us with the opportunity to debate what lies at the root of all changes in European legislation on the environment, that is, the collection and distribution of objective and accurate information gathered in all the countries of the Union.
Established in 1995, the EEA has until now undertaken valuable work concerning the environmental situation in the countries of the Union in terms of the collection and distribution of objective data and perfecting techniques to aid forecasting and prevention.
I am therefore taking the opportunity that this report has presented to congratulate the Agency on its progress in fulfilling its duties. The Agency has notably drawn up reports on problems such as climate change and taxes on the environment, and has established several networks to collect and distribute information in this field. But the Agency cannot work alone!
As the rapporteur points out, the Agency has still changes to make and it must move towards greater cooperation with all of the Community institutions, in particular the European Parliament. This would improve the transparency of information among the different countries of the Union, thereby showing the Agency to be a true instrument in helping to make political decisions in this area.
Moreover, in future, the Commission should systematically ask the Agency for reports before implementing even minor new Community policies.
In this sense, I agree with my colleague, Mr Collins, who, wondering why there is no mention in the Commission's report of the importance of Parliament's role in the legislative process, asks that the obligation to report its results to Parliament be included in the draft revision.
The European Environment Agency must also, within the framework of its duties, take into account other aspects such as forests, waste products and chemical products on the one hand, and on the other, the Union's future time scales, particularly its enlargement and the environmental problems that this will undoubtedly entail.
Finally, I would like to highlight the fact that while some people are discussing the dismantling of environmental standards or clauses on the planet under the draft Multilateral Agreement on Investment (MAI), to the benefit of multinational companies, I, on the contrary, am defending the enhancement of environmental cooperation with third countries.
I welcome discussion on this report. Obviously the Committee agrees with the Commission assessment that it would be unrealistic to allocate the European Environmental Agency any major new tasks at the moment.
The Commission is nonetheless proposing to extend the scope of the Agency's activities with a view to establishing a European Environment Information Centre. It is also important that greater cooperation is achieved between the Agency and Member States and of course applicant states.
I would hope that there will be a positive response to the rapporteur's proposal for a closer working relationship between the Agency and the Commission and also for the establishment of a data register by the Agency which would include legislation and information to improve the enforcement of EU environmental policy including a cost/benefit analysis.
Finally it is important that the Agency's multi-annual work programme should be complemented by a multi-annual budget in order to enable the Agency to plan its work more effectively.
Madam President, I have asked to speak on a point of order, as follows: yesterday, at exactly this point of the proceedings, I submitted an explanation of vote in writing, specifically on the Blak report. Madam President, today, with great surprise, I saw in the Minutes that there is no mention of my written statement. As I consider that explanation of vote to be particularly important, I ask you to look into the matter.
We will indeed check that, Mr Papakyriazis, and if, as you say, this was not done, we will insert your explanation of vote in writing.
(The sitting was suspended at 1.15 p.m. and resumed at 3.00 p.m.)
Mr President, before the debate starts I need to put on record a rather banal matter, namely that I was not able to vote at all this morning - and the new Rules presumably apply - the reason being that my plane was due to leave at 7.55 a.m. from London Airport and, in the event, it left at 10.30 a.m., so I arrived just as the vote was finishing. But I feel sure that you, Sir, as a distinguished member of the Bureau, having taken a most wise decision, will find it possible to adjust the situation to meet cases like mine, and that is why I rather expanded on the position.
Thank you, Mr Moorhouse. You may rest assured that the Bureau has taken note of what you say and that it will take the necessary steps to ensure that you do not suffer any disadvantage.
Nigeria and Burma - UN Human Rights Commission
The next item is the joint debate on the following oral questions:
B4-0012/99 - O-0009/98 and B4-0013/98 - O-0010/98, by Mrs Maij-Weggen and others, on behalf of the Group of the European People's Party, to the Council and the Commission, on the EU's attitude to Nigeria; -B4-0020/98 - O-0028/98 and B4-0122/98 - O-0029/98, by Mr Bertens, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council and to the Commission, on the EU's attitude to Nigeria; -B4-0123/98 - O-0030/98 and B4-0124/98 - O-0031/98, by Mr Müller and others, on behalf of the Green Group in the European Parliament, on the European Union's attitude to Nigeria; -B4-0127/98 - O-0035/98 by Mr Carnero González and Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council, on relations between the European Union and Nigeria; -B4-0128/98 - O-0036/98 and B4-0129/98 - O-0037/98, by Mr Macartney and Mr Hory, to the Council and to the Commission, on the European Union's attitude to Nigeria; -B4-0134/98 - O-0042/98 and B4-0135/98 - O-0043/98, by Mr Andrews and Mr Girão Pereira, on behalf of the Union for Europe Group, to the Council and to the Commission, on the European Union's attitude to Nigeria; -B4-0137/98 - O-0046/98 and B4-0169/98 - O-0051/98, by Mrs Kinnock and Mr Vecchi, on behalf of the Group of the Party of European Socialists, to the Council and to the Commission, on the situation in Nigeria; -B4-0014/98 - O-0011/98 and B4-0015/98 - O-0012/98 by Mrs Maij-Weggen and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party, to the Council and to the Commission, on human rights violations in Burma; -B4-0018/98 - O-0026/98 and B4-0019/98 - O-0027/98, by Mr Bertens, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council and to the Commission, on human rights violations in Burma; -B4-0126/98 - O-0034/98 by Mr Pettinari and Mr Vinci, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council, on relations between the European Union and Burma; -B4-0131/98 - O-0039/98 by Mr Dupuis, on behalf of the Group of the European Radical Alliance, to the Commission, on human rights violations in Burma; -B4-0133/98 - O-0041/98 by Mr Telkämper and others, on behalf of the Green Group in the European Parliament, to the Commission, on human rights violations in Burma; -B4-0136/98 - O-0045/98 and B4-0141/98 - O-0050/98, by Mrs Kinnock and Mr Vecchi, on behalf of the Group of the Party of European Socialists, to the Council and to the Commission, on the situation in Burma; -B4-0139/98 - O-0048/98 by Mrs van Bladel, on behalf of the Union for Europe Group, to the Council, on the human rights situation in Burma; -B4-0011/98 - O-0182/98 by Mr Bertens, on behalf of the Group of the European Liberal Democrat and Reform Party, to the Council, on the EU position at the 54th session of the United Nations Human Rights Commission in Geneva; -B4-0125/98 - O-0033/98 by Mr Carnero González and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council, on the United Nations Human Rights Commission; -B4-0130/98 - O-0038/98 by Mr Dupuis, on behalf of the Group of the European Radical Alliance, to the Council, on the EU's position at the 54th session of the United Nations Human Rights Commission in Geneva; -B4-0132/98 - O-0040/98 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliament, to the Council, on the EU's position at the 54th session of the United Nations Human Rights Commission in Geneva; -B4-0138/98 - O-0047/98 by Mrs van Bladel, on behalf of the Union for Europe Group, to the Council, on the 54th session of the United Nations Human Rights Commission; -B4-0140/98 - O-0049/98 by Mr Barros Moura, on behalf of the Group of the Party of European Socialists, to the Council, on the EU's position at the 54th session of the United Nations Human Rights Commission in Geneva.
Mr President, with increasing frequency the European Union is acting in a divided manner towards the outside world in crucial foreign policy issues. This is unfortunate. We saw it in the Iraq affair which was discussed at length here this morning, and we are seeing it again in a number of human rights issues. Again, this is unfortunate.
Last year, during the annual meeting of the UN Commission on Human Rights we saw a terrible display of 15 EU nations towards China. Whilst the Netherlands as President rightly tried to get European support for a critical stance, four EU countries pulled out. It was a sad spectacle of disagreement and Europe was exposed.
This is why we are making an urgent plea to the United Kingdom to be very active during the coming weeks, so that the ranks of EU Member States will be united in Geneva in March, and so that serious violations of human rights will not be sacrificed to the golden calf of economic interests. We wish to draw particular attention to two countries, Nigeria and Burma.
On the subject of Nigeria, the elected President has been overthrown and put into prison during a military coup. It was followed by massive intimidations and a great deal of violence during which the supporters of Abiola, relevant politicians, soldiers, officials and other citizens were tried in often secret tribunals and killed, or treated so badly in prison that they died subsequently. We all know the story of Ken Saro-Wiwa, and we also know that Adua died in similar circumstances. Now there is another general standing in front of a secret tribunal, and we all know how that will end. Meanwhile, the rulers get rich at the expense of the ordinary people, and the number of people living in absolute poverty in Nigeria has increased from 35 to 44 million. 50 million people are illiterate, and 70 million are without drinking water. The average life expectancy has fallen from 54 to 47.
Mr President, we believe that Nigeria needs a firm approach, and in spite of all earlier statements we are asking that we should steer towards an economic boycott. This is the wish of our group - and we are no radical left wingers - and is the wish of a large section of this Parliament.
As regards Burma, Mr President, there, too, a President who was elected by 80 % of the population was removed by military force. There, the opposition was also imprisoned and killed. There, parts of the population are also terrorized and - worse still - sections of minorities are used for slave labour.
Mr President, the United States have introduced an investment ban. Dutch companies, such as Heineken, have also withdrawn, but we are seeing, to our annoyance, that other firms, such as Total, are establishing themselves in Nigeria to fill a gap in the market. Here, too, we are asking for tough action, and as far as we are concerned for an economic boycott, and most definitely an investment ban.
Mr President, I would like to conclude by saying that we believe that the European Union should speak with one voice on human rights issues. We believe that the Presidency should do its utmost to get the Member States into one line. We also believe that those countries that do not wish to cooperate should be seriously called to account on this. We do not wish to see a repeat of last year in the next session in Geneva, and we hope that the British Presidency will manage to see to it there is one line, and to see to it that there is tough action, especially as far as the two countries mentioned earlier are concerned.
Mr President, ladies and gentlemen, the European Union has far too often been accused, not entirely wrongly, of being strong with the weak and weak with the strong, in other words, of energetically pointing out the violations of human rights in countries of little geopolitical significance and of closing its eyes to the violations of the stronger countries. This is certainly not the case with Nigeria.
This is a great regional power with economic and military strength; and so, if possible, it has greater responsibilities towards the other States in the region. We should not forget that Nigeria is constantly seeking to assert its political weight on the other countries in the region, and on the developing countries in general, to oppose the constant appeals of the international Community to restore democracy, an independent legal system, the lawful state and respect for human rights.
It is therefore impossible to remain silent in view of the arrests of those opposed to the current regime, the most authoritative members of the civilian society of that country, nor can we tolerate lightheartedly the fact that several international oil companies are still working in the Ogoni region, despite the violations of human rights and environmental pollution.
As I said this morning, politics, particularly international politics, abhors a vacuum. The European Union and its individual states cannot fail to exert strong pressure on the Abacha regime to make it perform a serious about-turn, not hesitating, in the extreme, to deprive the current military junta of its principal financial means, by applying a total embargo on the oil trade of that country. Faced with extreme situations, such as that of Nigeria, we can only use extreme measures.
Mr President, I would like to echo the points made by colleagues and it is good to see the House uniting. Mrs Maij-Weggen said that her group was not radical, my group is called the Radical group and naturally we associate ourselves with radical policies. I think what is important is that we have compromised to produce a joint resolution which I hope the House will pass overwhelmingly. I also agree totally with the remarks made by my colleague Mr Fassa.
We have to remember sometimes just how big the prize of Nigeria is or how big the challenge. This is the giant of Africa, the country with one hundred million people which dominates the continent. As my colleague Mr Fassa has just said if we ignore the giants and pick on the pygmies then people will conclude that the European Union is not serious about its foreign policy. We have all been exercised about the problems of Iraq and the dictatorship there, but it would be a lot easier to bring about the overthrow of the Abacha dictatorship than that of Saddam Hussein.
Sanni Abacha overthrew the elected government. He rules with a ring of steel around him but he is not supported by the people of Nigeria. They are looking to us for a lead to see in what ways the European Union is prepared to put democracy first and its own economic short-term interests second. In the long term, I think we have an interest in a free, democratic Nigeria with which we can trade as a full member of the ACP Lomé Convention.
In the meantime, we have set out in this resolution a series of practical steps which the European Union could take and I hope that the Council of Ministers will respond to this and see whether they will go along with each of these. This is a very carefully calibrated practical series of proposals from this Parliament and I think that they are a very fitting response to the challenge. But at the end of the day the final sanction which has got to be contemplated, and this Parliament has already supported it in the past, is an oil embargo. That is the one thing which Nigeria above all fears. It is the one thing which could bring down the regime so we have to keep that up our sleeve as the last resort and in the meantime put the pressure on the regime to transfer to democratic government which is what the Nigerian people deserve.
Mr President, I am speaking on behalf of my colleague Mr Andrews who was unavoidably detained, but who would like to make clear his position on Nigeria.
Many condemnations of the Nigerian regime have been issued within this House and within the Commonwealth, notably since the day of November 1995 when Ogoni activists were hanged despite repeated calls from the international community for the sentence not to be carried out. In the aftermath of this dramatic event, sanctions were adopted by the Union and have been regularly extended since then. No less than 11 resolutions have been adopted by this House since 1993, when the democratic process in Nigeria was brutally interrupted by the cancellation of the presidential elections and the establishment of a military regime under General Abacha. We are of the opinion that diplomatic pressure on the military rulers must be increased and that a clear signal must be sent to them. The Union and the international community should take them at their word.
General Abacha gave an undertaking to transfer his powers to a democratically-elected civilian president by the end of this year. Let us take him at his word and, as the present resolution rightly states, we must clearly set out a number of prerequisites that we consider essential to guarantee the credibility and the viability of the promised transition to civilian government.
The European Union must make every effort to bring the Nigerian leaders to fulfil these preconditions for a smooth electoral process and to convince them that it is the very credibility of the transition process which is at stake. In this context, we think the Union must act in close cooperation with the Organization of African Unity so that a concerted effort is made to convince Nigeria's leaders of the need for a spirit of genuine openness towards democracy. If this is achieved, then the European Union and the international community will have to draw the appropriate conclusions.
Mr President, Burma and Nigeria are obviously, geographically, thousands of miles apart. However, the people in those two countries both endure the most tyrannical military juntas and suffer systematic abuses of human rights.
Unfortunately, as others have said, Europe's response is often perceived as being guided too much by our own commercial advantage, rather than the need to respond to the misery of the people in those countries where we risk undermining the very credibility of any claim that Europe is, in fact, genuinely committed to human rights. Democracy and good governance and our commitments to those two issues are also called into question by people in Burma and Nigeria who say that fine words will not, in themselves, assist their struggles.
Should we not respond to the calls that have been made repeatedly by Aung San Suu Kyi for political and economic isolation of the SPDC. Is it not time other Member States followed the initiative undertaken by Britain, that has at least outlawed trade promotion in Burma?
Would the President-in-Office of the Council please give me some information as to whether it has made any progress on this matter? Also, will he report to me whether the European Union is doing anything about the large numbers of Burmese people who are being forcibly repatriated into Burma, from Thailand, as a result of the financial crisis?
Similarly, on Nigeria, will the Council give us a commitment that it will implement the measures already agreed in the common position, particularly on visas, which have been regularly flouted by generals? The sports boycott has been flouted due to pressure from the French government to allow the Nigerian football team to take part in the World Cup in June. That is an extremely regrettable initiative.
The President-in-Office will be aware that at the Commonwealth Conference the foreign ministers agreed that if the promised return to civilian rule in Nigeria was not credible, then a mandatory oil embargo, a ban on airlines, an arms embargo and a freezing of financial assets would take place. Will the President-in-Office confirm that the Council will take similar actions at such time? Will he spell out the terms and the timetable on which the proposed transition would be acceptable, including the unimpeded registration of genuine political parties, the release of Chief Abiola and other detainees and international monitoring of elections?
Would the President-in-Office agree with me that if the Council were to set these clear benchmarks, which we have laid out in our resolution, then we would avoid risking acquiescence in the process which Abacha is so clearly engaged in and that will result in a civilian glove covering the military fist that Abacha has applied for so long?
Mr President, the regime in Burma may have changed its name, but the policy has stayed exactly the same. The State Peace Development Council, as it is called now, continues its policy of suppression. It is the same old story.
I invite the British Presidency to make it clear that human rights policy is a joint policy, and that it forms an important part of their political thinking. How does the President-in-Office of the Council think he will do this? How does the President-in-Office of the Council think he will respond to Premier Oil's decision to invest in Burma?
What instrument does ASEM offer this situation? The Liberal group hopes that the President-in-Office of the Council will stick to the Union policy not to invite Burma to London. Only what I would like to call pariah treatment will have effect. How are the ASEM partners responding to this? How does the President-in-Office of the Council think he will convince the ASEM partners of the need for a policy which is based more on respect for human rights?
Finally, has the dialogue with ASEM countries yielded any results yet, and will this be brought up during the coming meeting of ministers?
Mr President, we asked for this debate with the Commission and the Council on topics of major importance concerning the specific principle the Community institutions and the EU countries should adopt in the presence of countries which are very seriously violating the most fundamental human and democratic rights of their citizens.
The case of Burma is certainly today one of the most serious in the world. The "list' of problems is, unfortunately, sadly known and runs from generalized political and social repression to the exploitation of forced and child labour, from drugs trafficking to violation of human rights.
This situation is constantly deteriorating and the government is not showing any signs of finally wanting to begin a process of democratization in the country. In the Burmese State's budget for 1997-98, defence costs officially amount to 43 % of the total. These resources are used for internal repression and in the interests of the military establishment in power.
The Burmese civilian society has shown its desire for democracy on numerous occasions that have always received our firm support, as shown when the Sakharov Prize was awarded to Aung San Suu Kyi several years ago.
However, the amount the international Community can do, starting with the EU and its Member States, becomes a deciding factor.
For this reason, while supporting the measures already adopted by the Commission and Council, we ask for pressure to be increased on the Burmese government, accentuating its political and economic isolation.
It is from within Burma itself that the EU is asked to block any economic relations with the government, ending investments, trade and tourism and taking restrictive measures on entry visas, as well as strictly controlling the embargo on arms sales.
The attitude of the large private companies, with numerous direct or indirect interests in Burma, is decisive. A pressure policy should be applied to these companies to freeze their business in the country, business that is only beneficial to the Government.
The opinion the citizens of Europe and those of the rest of the world will have on the European structure also depends on the firm and responsible way in which we manage to deal with the Burmese question and the other democratic emergencies throughout the world.
Thank you, Mr Vecchi. Meanwhile, the Bureau has noted that Mr Telkämper, whom I had said was absent, has just entered the Chamber and it is therefore with great pleasure that I invite him to take the floor, if the House has no objection.
My questions relate to Burma. We have presented and discussed various resolutions on Burma and we were usually in agreement with the Commission and the Council that we must do everything to push forward the democratization process. This, however, has just not happened. My question is therefore how the British Presidency intends to present a common foreign policy position on Burma and perhaps to get this process in motion.
The question relates in particular to how the Presidency intends to deal with adherence to the ILO Convention on slave labour. We know that slave labour prevails in Burma. How can we ensure this directive is successfully implemented?
I also have a specific question concerning the oil company Premier Oil, which in September 1997 announced its intention to buy the shares of the US firm Texaco from a natural gas company. Will the British Presidency support that or do you advise them, on the basis of resolutions passed here to desist from doing so?
The third point is that, as we have said, whilst the circumstances in Burma remain as they are, we will be against Burma being included here, on the basis of the treaty arrangements between the European Union and the ASEAN countries. This is because, as we of course repeatedly emphasize, human rights must be respected and this is also a condition or a part of the treaties. What will be the attitude of the British Presidency in the continuation of relations between the EU and ASEAN?
Mr President, as a member of the Committee on Legal Affairs and Citizens' Rights, I must confess I am more familiar with human rights violations of the fundamental rights within the European Union, which, as you know, come under the authority of the Committee on Legal Affairs and Citizens' Rights, rather than human rights violations outside the European Union, about which my colleagues know a lot more than I do. But as I know the region quite well, including Burma, I was suddenly asked to speak. I have tried to catch up on human rights violations outside the European Union, because situations in my own country prompt me to a certain degree of modesty in this respect. If you consider that the Netherlands had been denounced by the Court of Human Rights in Strasbourg for not having an independent judiciary, for not having a perfectly organized defence system and for not having properly functioning freedom of speech, then I say that I am quite willing to consider human rights as a problem, but rather as a "we problem' than a "you problem' . This is my first point.
When Burma joined ASEAN, I immediately paid a visit to Rangoon for strictly personal reasons, and used the opportunity to lay a wreath at the British war cemetery for those who died on the railroad during the Japanese occupation. I was very impressed with how civilized the people in that country were - and I can fully see why the British considered it as one of its most advanced colonies, when it was still a colonial power. I therefore went back over Christmas, and I also visited the Anglican Church - and I can recommended this to my British colleagues - where the war chapel has a handwritten record of all the British people who gave their lives for the freedom of this country, and for my own church, the Anglican Church. And I am now delivering to you a plea from the bishops of the Anglican and Lutheran Church, regarding the fact that all economic measures affect first and foremost the poor members of the population. That is the message I wanted to pass on.
It has to be said, and this struck me yesterday during my intensive research of human rights violations, that we apply a kind of selection process - and I must ask my expert colleagues about this -, because a country like Brunei, which has no parliament at all, one of the nine ASEAN members, has never been on our hit list.
I have one last comment, Mr President, and that is that religious beliefs, which do exist, as I experienced in Burma, are always judged harshly by this Parliament. These are my last words; maybe we can pay some attention to this from within Christian circles.
Mr President, I only want to point out that the country's President elected by 80 % of the population asked for economic measures. I think that should suffice.
Thank you, Mrs Maij-Weggen, for your clarification. I will give the floor once more to Mr Bertens and I would take this opportunity to explain to the House that, as I am sure you are aware, we are conducting a joint debate on a number of oral questions. That is why Mr Bertens appears on the list of speakers a second time, and indeed, he will be taking the floor for a third time later on.
Mr President, Mrs Maij-Weggen already made the point at the beginning of the debate that the UN Commission on Human Rights, which took place when the Dutch held the Presidency last year, was a black page in the Union's human rights history. Unfortunately, international attention was focused on how extremely divided we were; this division was chiefly based on economic advantage.
The Council promised better, and why not in fact? The Union, acting jointly at UN level in this area, might achieve something. This applies especially to larger countries, and in this respect, I would like to mention China. The balance between open and silent diplomacy is right, but what will the result bring? I do not think we should be obsessed with China. We must also remember Nigeria, Burma, Cambodia, Sudan, Afghanistan, Algeria, and perhaps Cuba, because the Pope does not sanctify everything.
UN resolutions should be followed up to the letter. My question to the Council is: does he think he might achieve a better system for monitoring UN resolutions and for strengthening the follow-up structure? This year the opportunity to reinforce the UN position must be seized, since it was fifty years ago in Lake Success that the United Nations was founded.
Any attempts to not take the United Nations resolutions seriously will obviously achieve the opposite. How does the President-inOffice of the Council think he might give the decisive push for the realization of a powerful UN declaration on the protection of human rights defenders? After all these years there should at last be a powerful agreement on this. Defenders of human rights deserve a declaration as an appreciation of all their work, and the Member States are morally committed to that in this important year for the UN. I hope that this Presidency will interpret that in the right way in any case.
Mr President, as the chairman of the delegation for relations with China, I am the first to admit that it is not easy to know how to influence this huge country. We often discuss that within the delegation. We are even going to have a special seminar about it.
It is clear that we should not break off relations. And it is clear that we should continue to strengthen our contacts and continue with dialogue. But should we really stop criticizing China completely? That seems to be the Council's view, since it is now going to dispense entirely with proposing a resolution in Geneva.
It is true that things have happened in China. It is true that certain laws have been changed. It is true that a convention on social rights has been adopted, or at least signed. It is true that Mary Robinson has been invited there and it is true that the Sakharov prize winner Wei Jingsheng has been released. But is that really enough to give China approval? Human Rights Watch does not think so. Nor does Wei Jingsheng, whom I had the occasion to meet in Brussels a while ago. They think that pressure should be maintained too.
I would like to ask this: is it really the case that the Council has a strategy for human rights in China? Or is it just commercial considerations that have led to this new passive approach?
Mr President, this Parliament resolution is important. I have the same doubts as Mr Gahrton as regards the Council's desire to adopt a position which I hope will be Parliament's position tomorrow. There are certain precedents, particularly that of the past year. I also have some doubts as regards the Commission. There are some issues concerning China which are quite worrying. Some projects have been blocked for two years and I have just learned that, following a restructuring of the services of the Commission, the projects which DG VIII had examined and organized were transferred to DG 1B. This will force us to restart the whole process and lose more precious months. Some projects have been blocked for two years. The Council may have reservations, but so too has the Commission.
There is one point as regards the United Nations resolution on which I absolutely do not agree: that of "Algeria' . This morning, Parliament succeeded in adopting a dignified stance on Iraq although this is not the case for other institutions. Thanks to the subcommittee chaired by Mr Soulier, in Algeria's case, Parliament is moving in the right direction towards adopting a dignified position, so it will not contradict itself by adopting a paragraph which demands that an international committee of inquiry be set up on Algeria tomorrow. It was a huge job to get Parliament to move on this; I hope and I am fairly convinced that we have succeeded. Now we must try to influence the Council and the Commission. Parliament will not go back on its word by calling for an international conference; that would be absurd.
Mr President, sadly, I could fill the minutes allocated to me listing countries which flagrantly violate human rights, but I will mention a few which are not often highlighted.
Firstly, I would like to mention Angola. The government rules over the largest part of the country now and, sadly, murders of the opposition leaders are increasing, including in the Cabinda region. The international community is doing nothing, tempted by oil and the generous sale of arms to the country.
Secondly, I would like to take the case of Cuba. Seven prisoners have been released, who incidently were forced to leave the country immediately, but that still leaves 500 political prisoners. Because of the internal split in this Parliament, we rarely discuss this. No Cuban dissident has ever been important enough to this Parliament to receive the Sakharov Prize. This is incredible and selective, Mr President.
Apart from looking critically at this Parliament, I also want to look critically at the Council. How has the Council put into effect the human rights resolutions which were accepted in the UN last year? What has been done to promote and guarantee the work of the special rapporteurs? How is the Council going to organize a strong and cohesive EU position for the coming 54th Session of the UN? Is the Council prepared to give clear signals during the Session to countries like China, Mexico, Nigeria, Syria and Cuba, countries which are totally obstructive during the negotiation and decision-making process? Will the Council not let itself be influenced by China's one step forward, two steps back policy? Does the Council really see the exclusion of Burma at the coming ASEM summit as a useful contribution to compliance of human rights?
To conclude, for over a year some resolutions in this Parliament and some political factions have been calling for an oil boycott in Nigeria. Is the Council truly prepared and does it intend to raise this with the Security Council? Because otherwise we are sitting here producing hot air, and that is not what this Parliament is here for.
Mr President, the promotion of human rights rightly represents a central aspect of the European Union's foreign policy and the Amsterdam Treaty proclaims the defence of human rights to be the ethical and legal foundation of all Union action.
That is why the oral question now before us is important. The objective is to ensure that Parliament can exert its influence in a manner that enables the Council to adopt common positions which will strengthen the values of our European identity and protect the autonomy of the Union, on the occasion of the 54th Session of the United Nations Commission for Human Rights. As you will remember, during the last meeting of that Commission, the European Union was not able to adopt common positions, on such important issues as China, which was reflected in an inadmissible loss of autonomy vis-à-vis the United States. This placed some Member States in the difficult position of having to individually defend the principles of the entire European Union, while others forsook these principles in the interests of immediate economic interests.
During this year in which we commemorate the 50th anniversary of the Universal Declaration of Human Rights, we should act in harmony in order to render the mechanism of the United Nations itself effective in ensuring that human rights are respected throughout the world. In compliance with the principles of universality, indivisibility and interdependence of human rights, we request that particular attention be paid to the situations in China, Nigeria, Burma, Sudan, Iran, Iraq, Afghanistan, Cambodia and East Timor. In addition, the serious and cruel situation in Algeria is particularly topical, and particularly complex in the sense that it is not the sole responsibility of one state, except in so far as that state is unable to guarantee public order and respect for the fundamental rights that are being jeopardized by fundamentalist terrorists.
No apparent improvement has been noticed in China, which is another priority, despite the country's declaration that it intends to ratify the United Nations international human rights covenants. I think we should attribute due importance to this fact.
We request the submission of written reports to Parliament by the Council and the Commission on the dialogue that has recently been reopened on the subject of human rights. In addition, we all consider the situation in East Timor to be a priority, with the continued illegal occupation and repression exercised by Indonesia. We urge the Council to pursue its own common position and follow up on the countless resolutions passed by Parliament.
Our resolution contains a series of requests, in particular, as regards the approval of the statement on ombudsmen, who should be granted additional powers in order to implement the resolution on the abolition of the death penalty. We also request that steps be taken against the ill-treatment of prisoners, that treatment of refugees should be improved and that standards for the protection of children and against the traffic in women should be raised.
Therefore, we ask that the CFSP be implemented to take action on this crucial issue. In this respect, the European Union should avoid double standards and must defend human rights in an effective manner as a foundation for its positive contribution to international politics.
Mr President, if I may trespass further on your patience, I would like to draw attention to the presence in this House of our former fellow Member, Mr van Outrive, who worked so hard with us in matters relating to human rights and to whom, with his permission, I would like to extend a special greeting here.
Mr President, I should like to begin by thanking the honourable Members for their questions and their interventions. I am pleased to address the questions they submitted. I would like to deal with this in three parts plus an addendum. The first part will deal with Nigeria, the second with Burma, the third with human rights and I will then make an announcement in relation to Azerbaijan on human rights.
Firstly, on Nigeria, the Council has been following the situation in Nigeria with concern since the annulment of 12 June 1993 presidential elections. It has had measures in place against the Nigerian regime since then as a mark of its concerns about the lack of respect for human rights and democratic rule. This concern intensified throughout 1995 which saw the trial and harsh sentencing of 43 alleged coup plotters, including former Head of State General Obasanjo and a number of other high-profile civilians, Abacha's announcement of a three-year transition to civilian rule and finally the execution of Ken Saro-Wiwa and his eight co-defendants after a flawed judicial process.
The two common positions adopted on 20 November 1995 and 4 December 1995 strengthened the European Union measures to include, among others, visa restrictions on members of the Nigerian regime and their families, including those in possession of long-term visas, a full scale arms embargo and a sports ban. As the honourable Members have noted, on 28 November 1997 the Council of the European Union extended the common position on Nigeria of 4 December 1995 until 1 November 1998.
At the same time the Council reiterated its concern about the abuse of human rights in Nigeria, including the detention of political prisoners as well as the slow pace of democratization. It also underlined its willingness to support the transition process. Since then the Council has followed with considerable concern developments in Nigeria, including the tragic death of Shehu Yar'Adua in detention, the further arrest and detention without charge of journalists and pro-democracy activists, plus the arrest on 21 December 1997 of General Diya and a number of others in connection with an alleged coup attempt.
On 26 December 1997, the Luxembourg Presidency issued a declaration on behalf of the European Union appealing urgently to the Nigerian authorities to treat those arrested in accordance with the legal principles corresponding to international standards. This declaration also made clear that the European Union could not accept a repetition of the events of 1995. The Council has noted that a seven-man military tribunal has been constituted under the chairmanship of Major General Malu to try 26 people held under suspicion of coup plotting. On 14 February the press were allowed to witness the inauguration and see the accused but we understand that the proceedings will be held in camera .
The European Union successfully co-sponsored further critical resolutions on Nigeria at the 1997 sessions of the United Nations Commission for Human Rights and the United Nations General Assembly. The UNCHR resolution led to the appointment on 16 October of a special rapporteur on Nigeria with a mandate to make contact with the Nigerian authorities and people and report on the human rights situation in that country. His first report will be submitted to this year's Commission. We will be pressing for a further tough resolution based on his report.
I want now to move to Burma. I applaud the sustained interest which Members of the European Parliament continue to take in the appalling human rights situation in Burma. The Council strongly shares Members' concerns. Its working groups at all levels regularly discuss ways in which to promote change in that country. The Council's message on Burma is simple. The people of Burma have expressed democratically their wish for a fairer deal and their voice must be heard by their government. To reinforce that message and encourage reform, the European Union has introduced a package of tough measures against the Burmese regime.
The common position on Burma first adopted in October 1996 includes a full-scale arms embargo, a ban on the issuing of visas for members of the regime and their families, a ban on defence links and aid except for humanitarian aid and a ban on high-level official visits. The European Union has also suspended preferential trading terms for Burmese exports to the Union of agricultural and industrial goods. Some Member States have introduced additional measures on a national basis.
The Council regularly reviews whether there is a consensus for them to be adopted by all Member States. There is no question of any relaxation of these measures without a substantial improvement in the human rights situation in Burma. We are conscious that in some circumstances such sanctions can hurt the very people they are designed to help. To help relieve the suffering which Burmese government policies cause to ordinary Burmese people, the European Union partners are considering a package of positive measures to strengthen civil society in Burma and to reinforce the excellent humanitarian work which is already being done there.
I want to pay tribute to the many European and other non-governmental organizations which work tirelessly to improve conditions on the ground. The Council is working with non-governmental organizations to tackle the problem of Burma's refugees from both sides of the border. European Union ambassadors in Bangkok are in touch with the government of Thailand about the need to provide shelter and protection for refugees. We continue to monitor the situation closely and stand ready to take swift further action if necessary. We also work to promote improvements in Burma through close coordination of policy with our international partners. The Council keeps Burma high on its agenda for intergovernmental discussions. We firmly believe that governments in Asia have a particularly important role to play in using their influence with the regime to press for reform in Burma and we continue to urge them to do so.
Our international partners cooperate closely in the UN. For example, the United Nations General Assembly in December adopted by consensus a tough resolution on human rights in Burma. Several European Union Member States were co-sponsors, and the text is stronger than last year's resolution in key areas. We look to the Burmese authorities to respect their obligations, as a UN member, and implement the resolution immediately. The Union will also introduce a resolution on Burma at the United Nations Commission on Human Rights in Geneva next month.
The Council has taken concrete measures to address human rights abuses in Burma. It is keeping the situation under very regular review and stands ready to consider further measures, positive or negative, as the situation on the ground demands.
I should like to move on more generally to human rights. From mid-March to the end of April the Presidency will lead the European Union at the 54th session of the UN Commission of Human Rights in Geneva. Those rights are an issue for the whole year, not just for the annual sessions of the Commission. But the Commission is certainly the most important single opportunity in the international calendar to demonstrate our commitment to human rights and to work towards a realization around the world. We are conscious though that the Commission is not always an easy environment: many different viewpoints are represented. There will be those present who will seek to hamstring the work of the international community to promote human rights. Many countries automatically oppose intrusive mechanisms and the realization by their citizens of their inalienable rights. We will do our utmost, with other like-minded countries, to ensure that such disruptive and indefensible opposition does not prevail.
A major focus of this year's Commission will be the 50th anniversary of the Universal Declaration of Human Rights. The Declaration established universal standards of human rights. Fifty years on, the standards remain as relevant as they were when the Declaration was adopted. But we remain a long way from their full realization. The 50th anniversary is a time for implementation of those standards. It is not a time to unpick existing texts, and we will resist firmly any attempts to do so.
We will pay particular attention at the Commission to ensuring that it takes effective action to promote the rights of children. So often children's rights are forgotten or ignored. Children's rights must be a cross-cutting element in all the work of the Commission. There is near-universal ratification of the Convention of the Rights of the Child, and the time has come for implementation.
Another key cross-cutting issue for the Council is the human rights of women. We will ensure that women's rights are given their due place in the work of the Commission, not just in the resolutions which specifically cover women's rights, but in other Commission action.
The EU will play a full role across all the work of the Commission. In particular there is already agreement within the Union that the Presidency, on behalf of the Union, will table resolutions on Nigeria, Burma, the Democratic Republic of Congo, Israeli settlements, Iran, East Timor and Iraq. We will also take the initiative on Colombia, where the welcome decision to set up a human rights office in Bogota stems from Union action. The Union will, in addition, make an intervention setting out our position on other countries where we have major human rights concerns.
The Council is still considering how to address other countries' situations at the Commission, including China. We regret the breakdown of the European Union consensus on a CHR resolution in 1997. We are still considering action at the Commission on Human Rights. But it will depend on developments and progress made in the bilateral and European Union human rights dialogues. We expect to make a decision shortly.
We have concerns about the human rights situation in China and are seeking to address these in a cooperative way with the Chinese government. China has demonstrated a willingness to discuss human rights with us and the European Union as a whole. China has also entered into a dialogue with others. These discussions have produced results, information on individual cases and agreement on technical cooperation programmes. The Presidency will also make interventions in debates on racism, democracy and development, detention and rule of law issues, women's rights, advisory services, the rights of the child, human rights' defenders, as well as on Israeli settlements.
We will support the Commission's various independent mechanisms, including special rapporteurs and working groups. They play a crucial role in monitoring violations and advising governments on human rights improvements.
The Council, as you may imagine, does not expect an easy session. But we know what we want to achieve: real progress towards the realization of all human rights for all people, and we will be working hard to make sure that we achieve it.
As I indicated at the beginning of my contribution, I can today, as a result of pressure by the Union, announce that Azerbaijan has abolished the death penalty. I believe it is a helpful step forward in promoting human rights, and we call on other countries to follow that example.
Ladies and gentlemen, the Bureau has received a number of requests for the floor from Members who have already taken part in the debate. Given that some ten more speakers are already down for this joint debate, the Bureau's criteria will be to avoid disturbing the normal course of the debate. The Members who have now requested the floor in connection with the statement by the President-in-Office of the Council will be able to put their questions at the end, because I do not think that this will be the last time that the President-in-Office of the Council takes the floor. Therefore, he will have an opportunity to answer any questions later.
Mr President, can you assure me that the President-in-Office will be here if we want to ask him questions because I specifically wanted to ask for an answer to a very specific question that I asked.
Mrs Kinnock, it seems that you did not hear what I said earlier. Like yourself, others have requested the floor in response to the statement by the President-in-Office of the Council. Moreover, we have a list of speakers and a series of speakers who have not yet had the opportunity to take the floor, and who have as much right to receive answers from the President of the Council and from Commissioner Marín as those who have already spoken. Therefore, I would ask for your understanding and ask you to present your question to the President-in-Office of the Council when the debate has ended, because we still have another ten speakers on our list, and we cannot favour any Member to the detriment of others. I hope you understand that I cannot proceed in any other way.
Mr President, in general terms the Commission completely accepts the position expressed by the British Presidency with respect to Nigeria and Burma. I just want to explain a few points.
It is true that Nigeria is at a critical juncture because presidential elections are due to be held in the next six months, and we hope they will lead to the installation of a civilian government in that country, under a civilian president. So there is a lot at stake. If, for whatever reason, the process of democratic transition were to founder, it could result in a reappearance of the spectre of violence and bloodshed, which could perhaps spread to other countries, with very serious human and economic consequences. We are convinced that the Nigerian people would not peacefully accept another military regime.
On the other hand, the many questions which Members have raised about the Nigeria issue show the concern within the European Union to see the democratic process firmly established in that country, and the economic benefits of its resources finally distributed fairly amongst the population, which is increasing all the time and becoming poorer and poorer.
As has been said, Nigeria is too big and important a country, both within Africa and globally, to be marginalized.
Let me state quite categorically that the Commission will do everything within its power and the limits of its authority, to assist and mobilize the necessary resources to strengthen Nigerian civilian society, and particularly its most vulnerable groups.
Twenty-seven years of successive military governments have left an indelible mark on Nigerian civilian society, which will take a long time to disappear. The apathy and fatalism which characterize a large part of civilian society should be reversed somehow. We are convinced that Nigeria's well-known spirit of enterprise and dynamism can be reawakened for this purpose.
Finally, I want to say that the Commission intends to continue its efforts towards dialogue with the Nigerian government, giving special priority to measures designed precisely to combat human rights violations, strengthen the independence and training of the courts and the legal professions, improve governability and assist the process of supporting democracy.
As for Burma - and this is not the first time we have discussed these matters in Parliament - the Commission wishes to clarify the following points: to the best of our ability, and following the common position adopted by the Council, we have tried to establish what is known as "critical dialogue' with the military junta. Apart from the ASEAN meetings at the United Nations in New York, our attempt at critical dialogue has not worked and is still not working, for the simple reason that it has been rejected. At the moment there is no significant contact between the Commission and the military junta. It is true that the common position calls on us to initiate that political dialogue but, I repeat, with the military junta this has not been possible.
With the democratic movements it is a different matter, and we have set in motion a whole series of decisions. I do not understand how Mr Dupuis can talk about delays. That is not true. The Commission has set in motion a programme of support for the opposition, for the Burmese dissident movement which has been established in Europe, and in that sense we have launched a project with the aim of strengthening the democratic movements and training members of the opposition and future leaders. We have opened a Europe-Burma office in Brussels. In other words, we have made contact with the opposition and with the dissidents within that opposition living in Europe, and we are helping them. As for the military junta, I cannot tell them anything, for the simple reason that we have no form of contact with them. The only chance is the forthcoming visit by Kofi Annan's special envoy, Mr Álvarez Soto, the aim of which is precisely to attempt that critical dialogue, on behalf of Kofi Annan.
Finally, the European Union's position on the ASEAN question is very clear. Firstly, the fact that Burma has been accepted into ASEAN's regional framework is a matter for ASEAN itself. They accepted that country in the belief that by means of what they call "constructive engagement' - which turns out to be the English version of the Asian translation of "critical dialogue' - they would demonstrate that dialogue really has been strengthened. As far as the Commission is concerned, I first want to point out once again in Parliament that Burma is not included in the 1980 cooperation agreement which was extended to Brunei and Vietnam. In any case, the Commission does not intend to propose to the Council that the ASEAN-EU regional cooperation protocol of 1980 should be extended. In that sense, we are maintaining our position, apart from the fact that it was confirmed in the Council's common position. Furthermore, Burma is also excluded from all the cooperation programmes being implemented with ASEAN.
So there is no need to worry, because as things stand and until such time as the common position changed, we are strictly complying both with what the Council called for in its common position and with what this Parliament has so often called for. That is the latest news I can give you on these two problems.
Thank you, Commissioner Marín.
I have received twenty motions for resolutions, submitted pursuant to Rule 40(5) of the Rules of Procedure.
Mr President, over two years since the execution of Ken Saro-Wiwa, when his son, Ken, came to Brussels three days later and generated total and absolute support from every part of this House for a return to democracy and human rights in Nigeria, we are forced once again to ask the European Parliament to condemn the Abacha regime's continuing disregard for these principles.
Abacha's presidential candidacy from four out of five parties and the continued house arrest of Chief Abiola do not constitute a transition to civilian rule, Commissioner Marín. The arrests of alleged coup plotters last December, threats against journalists who report them, and the arrest of 30 perceived activists preceding the Ogoni Day celebrations last month are all testimony to the abandonment of even token efforts by the Nigerian government towards democratic transition.
I ask the Commission and the Council to respond to Mrs Kinnock's points about clear benchmarks for this transition process.
We say again, today, that oil sanctions remain the only instrument available to the international community which will guarantee change; oil earnings, which account for 96 % of all Nigeria's export earnings, with 40 % of all federal government revenue provided by one European company: Shell. The European Parliament should condemn the Nigerian government for its announcement this month that it is seeking to resume oil operations in Ogoniland by force. We should join calls on Shell to publicly denounce this.
Last year we held discussions with Shell in this House on their business principles. We accept that they have the potential to be a force for good in Nigeria, but they must accept greater responsibility in response to the latest crisis. Batom Mitee, brother of the acting president of the Movement for the Survival of the Ogoni People (Mosop) told The Times : ' Farmers are struggling for land and space with oil exploration. They do not see the government. They see Shell. They want Shell to show some concern.' On 3 January this year, Batom's car was stalked and searched by members of the same internal security force set up to repress anti-Shell protests. A report about the struggle against Shell was found on the back seat. Batom was dragged out of his car and severely beaten. He was detained and severely tortured, denied food, medical care or access to a lawyer.
Ken Saro-Wiwa believed he would die 'all for Shell' . Let us, let Shell, let every Member State who trades in oil act now to save the life of Batom Mitee, of the thirty others arrested with him, and of all oppressed Nigerian people who they represent.
Mr President, as one of the co-authors of the resolutions on Nigeria and Burma, I am particularly pleased that we are having this debate this afternoon using the oral question with debate rather than the normal urgency procedure. I am grateful to the President-in-Office and to Mr Marín for their respective statements which I think probably take the matter as far as possible, bearing in mind in particular that the President-in-Office has, so to speak, to represent the fourteen other Member States.
On Nigeria, he referred to the sports ban. This has to be considered somewhat ironic in view of the fact that Nigeria has been given the go-ahead to take part in the World Cup. It tears a hole in the whole system and allows a number of Nigerians to come to Paris and other places to take part in the World Cup. I do not know whether he is able to offer an explanation but it is an illustration of how one Member State can drive a cart horse through the whole system.
On Burma, the only point I can make in one minute, since I was not able to be present this morning for reasons beyond my control, is the extent to which investment is still going on there. A company like Total, for instance is making substantial investments. We correspond with them and they send an arrogant reply that they will have nothing to do with us and give no information whatsoever. I wish that the President-in-Office could ask some very pointed questions of certain Member States and of certain companies. There are a lot of others involved as well. I have made my two points concerning the World Cup and the extent of investment in Burma.
Mr President, ladies and gentlemen, I listened attentively to what Commissioner Marín had to say, albeit in a cool manner, and attentively because this shows, once again, how Europe is totally powerless on two contrasting issues - Nigeria and Burma.
What is happening in Nigeria? The military power of this bloodthirsty junta - for it was called a junta by Commissioner Marín, rather than a dictatorship - with a president who had been elected and of whom we know nothing, with Ken Saro-Wiwa and other Ogoni representatives who have been executed, is now extending to other African countries. And now we have news that the Nigerian military have invaded Sierra Leone; refugees are already escaping from their land on account of this military intervention, brought forward under the pretext that they, the Nigerians, are the peacemakers in Africa. I have not heard you say anything about this, Mr Commissioner. I would like to know whether, in this critical dialogue the Commission intended to hold with Nigeria, the possibility that Nigeria may become the peacemaker with the arms of Africa and the African region is also implied.
The second question relates to Burma. It is true that we cannot allow this country to join the ASEAN, and therefore there is no dialogue between Europe and Burma, but it is also true that there is a creeping legitimization of the Burmese dictatorship, although it has wiped out, tortured, incarcerated and summarily executed the opposition, while putting Nobel Prize winners under house arrests and so on and so forth. We have not had much reassurance on this either, Mr Commissioner, from you or from the Commission.
Mr President, I am just back from Algeria where I went to discuss human rights. This is a country in the grip of terrorism, and I would like to pay my respects to all the victims of the barbarous acts there.
Clearly, I do not agree with Mr Dupuis. I am not at all reassured as regards the fate of the numerous people who have disappeared, nor as regards the practice of torture and the secret detention camps. I call on the Council and the Member States to list Algeria amongst the priorities for debate at the next session of the United Nations Commission on Human Rights and remain convinced that sending a special rapporteur does not represent a punishment or a condemnation of this country. On the contrary, this mechanism, which was provided for by the United Nations and used for countries where the situation is less worrying than in Algeria, will enable us to shed light on the situation and break the deadlock.
Algeria is really on the road to democracy - we have noted this before. So it should be able to accept that transparency is brought to those areas which remain opaque, at least for the moment. And it is also up to us to encourage this country to accept the promotion of universal values and respect for individuals.
In clarification, the joint resolution does not mention the call for an international committee of inquiry, contrary to what Mr Dupuis says.
Mr President, Nigeria is a particularly bad apple in a basket of not too sound fruit. Democratically elected presidents are deposed and political opponents imprisoned or hanged. The Nigerian regime is also active outside its own borders. Under the ECOMOG flag, Nigerian soldiers are fighting against the military junta in Sierra Leone, supposedly to reinstate the democratically elected president, but Sierra Leone's diamond fields must be the primary reason.
The question is, what can the EU do against the regime in Nigeria? In November 1995, the Council suspended military cooperation and development aid. In December of that year these measures were strengthened. Now that three years later these measures have had not any effect, some people in this House are arguing for an oil boycott. This would hit the regime hard, because oil exports account for 90 % of its income.
However, the experience we have gained with boycotts of this kind shows that it is above all the people who suffer, whilst the regime the boycott is targeted at, is often able to keep its position for years to come. Because of the largely poor majority in Nigeria, I question the use of an oil boycott. That is why I am investigating the feasibility and consequences of an oil embargo. After that, it can be decided whether an embargo of this kind should be imposed. I do believe that the existing sanctions the Council introduced against Nigeria should be closely observed.
Mr President, the people of Burma deserve a vote in favour of the statement being debated here today. The Burmese regime is one of the most unpleasant dictatorships in the world. The people are being brutally suppressed, and the military dictatorship has not the slightest respect for human rights. Burma is the centre of the Asian narcotics trade: it produces more than 2 000 tonnes of raw opium a year, and another 250 tonnes of heroin, which are exported to the West. The dictatorship uses the income to tighten its grip on power. The proposal we are debating here today demands in very clear terms that foreign companies stop investing in Burma immediately and that the EU introduces economic sanctions against Burma as soon as possible. Aung San Suu Kyi, who was awarded the European Parliament's Sakharov prize, has called on the EU take this action. During the era of apartheid in South Africa, it was again those who spoke for the oppressed who demanded that the rest of the world should put economic pressure on the regime, but business in the West fought against this. Now business is making profits in the country where the anti-apartheid movement has gone furthest. People must understand that investing in Burma amounts to direct support for the military regime. It would be better for the Burmese if this regime were overthrown and economic sanctions have proved to be more effective in the past than critical dialogue with someone who does not understand the meaning of the words.
I heard Mr Marín say that critical dialogue has failed, so I am expecting a statement from the Commission saying that, now that we have totally failed in this area, economic sanctions will be applied. That would suit both the Commission but also, in particular, the Council because I think Mr Henderson's answer on Burma was rather meaningless.
Mr President, I have a preliminary remark to make. I would like to ask the Bureau to try to arrange even joint debates as thematically as possible, for it is rather complicated to trace a common thread of meaning between Burma, Nigeria and the 54th session of the Human Rights Commission in Geneva. I say this in view of the fact that we have an audience.
But allow me to say something about the 54th session of the UN Human Rights Commission in Geneva. For many people it represents hope, but it also disappoints many people. For us, however, for the European Union - and therefore I would like to underline this very clearly here - it is a test case, to show to what extent the Union is serious about its own human rights policy and how it converts its own theories into practice. Many countries, particularly Denmark, were all the more dismayed when some states of the European Union no longer supported the resolution on China introduced with great difficulty a year before.
Of course, no country is prevented from improving the situation of human rights in their own territory. If that is really the case then we shall not be the last to confirm it.
This year, too, another proposed resolution is before the European Parliament, which calls on the Council to define joint priorities in Geneva. The list of countries criticized because of their human rights policies is still very long, much too long, in fact, and just a few examples are Algeria, Iraq, Iran, Nigeria and the Democratic Republic of Congo. In addition there are problems such as the international trade in human cargo, namely in women and children.
Nevertheless, we are not abandoning hope that the European Union will show a common strong front, for only then can we do anything. This is directed equally at the President of the Council and the representative of the Commission. Given, in particular, the enlargement towards the east of the European Union, we should take these questions very seriously and measure our own attitude against the criteria which we apply to other countries. This applies above all in the year of the 50th anniversary of the Universal Declaration of Human Rights which we want to see extended by an international Court of Human Rights. In my opinion it is an exhortation to ourselves.
Mr President, ladies and gentlemen, we have so often taken up the question of crimes against human rights perpetrated by the military junta in Burma, but we must return once again to the subject. We are not alone in our criticism. Both the United Nations and the USA along with many other countries have recently made renewed protests in this respect.
Aung San Suu Kyi was democratically elected by an overwhelming majority of more than 80 %, but is being prevented from taking over responsibility and is still under house arrest. Many politicians are in prison for political reasons and are being denied their democratic rights. Political meetings are banned and there are continued attacks on ethnic minorities. Among other things, 400 villagers were killed in May and June last year. There is also a strong link between the military regime and drugs producers: most of the world's heroin comes from Burma.
On several occasions, Aung San Suu Kyi has asked the international community to introduce political and economic sanctions against Burma, which is something President Clinton decided on in May last year when new investments in Burma were banned. But multinational oil companies, including European ones such as Total, continue to support the military regime. The oil companies' investments account for the largest amount of foreign exchange in the country. Therefore, it is important that Parliament again strongly condemns the dictatorship in Burma and demands that human rights are guaranteed so that Aung San Suu Kyi is released from house arrest and the UN's inspectors can unconditionally carry out their assignment.
It is appropriate that the Council has decided not to accept Burma's participation in the meeting between the EU and ASEAN until the human rights situation has improved in Burma. But Parliament now demands that the Council respond to Aung San Suu Kyi's call for economic sanctions against the military junta by breaking off all trading and tourist links between the EU and Burma, and by stopping investment in Burma by European companies.
The Council's representative, Mr Henderson, said earlier that the Council was prepared to adopt further measures. What initiatives is the Presidency prepared to take for effective economic sanctions and to promote democracy in Burma?
Mr President, ladies and gentlemen, here in the European Union we are neither the government of the world, nor the policemen of the world. At this particular moment in time, this government and policing falls to another union. But, within our bounds, the European Union and, more particularly, the European Parliament have contributed a great deal to the policy of defending human rights. However, this policy has not been coordinated in such a way as to represent a consensus of the parties of the European Union during the United Nations debates on this subject. Often, a chorus of small voices carries less weight than a single, stronger voice. This is not the example that has been given by the European Union.
Moreover, the United Nations resolutions are frequently flouted, which often detracts from the credibility of its decisions. This attitude is exemplified by the current situation in Iraq and Portugal's own historical case of East Timor. I could cite dozens more, but you are better acquainted with this subject than I am.
I consider that the European Union has the right and, indeed, the duty to work actively to enhance the prestige of the United Nations, by drawing attention to these facts. The questions submitted by some of my colleagues to the Council and to the Commission have that positive end in view.
Mr President, ladies and gentlemen, Commissioner, what effect do European Parliament debates on human rights actually have? Do they just make people aware of problems and then disappear into archives or do they emphatically pursue attempted solutions far beyond the shores of Europe? Do they prosecute regard for human rights, do they contribute to the elimination of deplorable situations, do they offer any encouragement at all to those forces whose humanitarian, ecological or economical work needs to be supported? The abuses of human rights in Burma continue unabated. There is illtreatment, imprisonment, enforced labour and slave trading. The woman who won the democratic elections over 9 years ago, winner of the Nobel Peace Prize, Madame Sun Kyi, is still de facto under house arrest.
Burma is today probably the biggest producer of opium in the world and is miles away from cooperating with other countries in the fight against drugs. I can therefore only repeat the demand I made in my speech of March last year: cancel the tariff preferences for Burma. Even if this measure is financially very small it must be extended for the fourth time. But it will not be enough on its own. The European Union is and remains a Community of values. The maintenance of democracy and human rights is one of our highest principles. We are not a movable object which allows itself to be misused for tactical ruses. Anyone who gets involved in the battle against the abuse of human rights is in no way subject to the law of non-intervention in so-called internal affairs. We must use economic pressure to exert political pressure on the revolutionary government. We must impose more far-reaching sanctions. Like the Americans, the Europeans must get companies to stop investing in Burma. This gives rise to three questions to the European Commission.
Commissioner Marín, firstly, what chance do you give such an embargo on investment? Secondly, in your view, are firms in Europe ready to take such measures? Thirdly, what possibility do you see of preventing European firms from filling the vacuum caused by the withdrawal of American firms?
Thank you, Mr Thomas Mann. As agreed, I will now give the floor to those who requested it although, since this is a relatively novel process, I would ask Members kindly to frame simple, concise and clear questions relating preferably to matters that the Council has not yet addressed.
Mr President, I would just like to ask the President-in-Office if he would please be so kind as to answer my question regarding the importance of benchmarks by which we will judge the transition process in Nigeria.
I enjoyed the history of what has occurred but I would really like to know what the Council intends to do next. I know that the Commission is very keen that we have these benchmarks, and I wonder if the Council supports this view.
I would also like to ask the Commission whether it understands what it means to say we are going to have a great deal of new NGO activity in Burma. I find that deeply worrying and I would like the Commissioner to explain exactly what that means.
Mr President, the President-in-Office has attractive surveys, facts, figures on the countries we have discussed, but he has not given any answers. I hope he will read the Verbatim Report carefully, and, having done so, will respond differently. I think it is a shame that it all ended somewhat unfortunately this way. The specific question about Burma I did not receive an answer to was: what is the Presidency intending to do with the invitation to the ASEM countries for the ASEM ministerial meeting? Or at least what he is intending to do with Burma in this respect?
My additional question is also about Burma. It seems as though the United States have decided to introduce a investment ban, in other words a run up to an economic boycott. The result is that European companies are beginning to take over the contracts the Americans are leaving behind. Where American companies are withdrawing, European ones are entering. What is the minister going to do, together with his colleagues in the European Council of Ministers, to stop this, and to come into line with America on the Burmese issue?
Mr President, I must repeat a part of my question because the Council has not answered it. I had asked whether the British oil company, Premier Oil, announced in September 1997 its intention to buy shares in a natural gas firm in Yetagun from the US firm Texaco after the latter decided to pull out of Burma. Now of course we have again universally confirmed our condemnation of the regime. What is the attitude of the British Presidency of the Council - this was my question before - to this possible purchase? We really would like an answer on this issue. Equally - this is a supplementary question to the Commission -, on the issue of the compulsory return of refugees from Thailand to Burma, is humanitarian aid continuing there, guaranteed by the EU?
Mr President, just to revert to the points I made earlier, how does the President-in-Office reconcile a sports ban on Nigeria with the go-ahead for the World Cup which has opened up a whole plethora of contacts with Nigeria? It must be very pleasing to Abacha!
In regard to Burma, would he care to volunteer some explanation about European companies investing with fervour in Burma? I cited Total as one example. How does that tally with the statement of Mr Robin Cook in regard to new ethics and human rights?
Mr President, I would like to back up the questions asked by Mrs Kinnock over benchmarks. There were also in the resolution, which we have agreed amongst the groups, a series of measures which we want the European Council to agree to take. I am referring in particular to paragraph 9 of the resolution which I am sure the President-in-Office has in front of him. I want to know whether we are going to have some action or whether we are just going to talk about prolonging the present situation.
I should like to make a procedural point. I was told that Parliament would like me to answer the written questions and that there was an opportunity for debate on those matters. I answered the written questions but then, supplementary questions were raised by the original questioners. I was given no notice that I would be required to answer them. I am not complaining about it, but I suggest I take the questions as we do in Question Time and answer them like that, as I do not propose to give any written answers in future, for the rest of the Presidency.
I do not want to bind future presidencies to this procedure, but I am not going to do both. I am either going to answer the questions as they are asked or I am going to answer the written questions because what I am being asked to do is to go over the same ground again. I am happy to do it today, but I will not be doing it again in the future - with your support, Mr President. I would like to do one or the other. It is an extension of Question Time. If Parliament wants Question Time to be longer and have less time for debate, that is fine with me. But we really have to smarten up the procedure.
I shall now take the various issues which have been raised, and there are quite a large number of them. I will try and link them where I can.
Firstly, as regards the sports ban on Nigeria, an exception has been made for Nigeria in the World Cup because the French government had a prior arrangement with FIFA which contractually bound them. They supported a sports ban on the basis that the prior agreement with FIFA would continue to be upheld. That was agreed by the Council.
The next question put on Nigeria by Mrs André-Léonard was: would Nigeria be top of the human rights agenda? The answer to that is that it should be, and I hope it will be. We will endeavour to put it at the top of the agenda in discussions in Geneva later this year.
On the question from Mrs Lenz on enlargement, the Copenhagen criteria make it quite clear that meeting democratic targets and meeting human rights commitments are part of the enlargement process. The Treaty of Amsterdam takes the whole question of human rights further in the preamble and reinforces the need for upholding the highest standards of human rights for all EU countries. That is part of the enlargement dialogue. All the countries who wish to accede to the European Union are aware of that procedure. When I visited some of those countries that wish to accede, in preparation for the UK Presidency, I raised those issues with them. If they were not aware of them before, they are certainly aware of them now.
On the question of Burma, there is no investment ban. There are a number of policies which are in place. I did, in my initial introduction, refer to the suspension of preferential trading for Burmese agricultural and industrial exports into the European Union. In as much as that is a ban, it is an encouragement to Burma to mend its ways. There are no further bans in place though I can mention, from a UK point of view, that we would certainly be receptive to toughening-up our approach to Burma. If other colleagues wish to join us in the Council on that, then it could be carried further. Discouraging tourism and stopping trade promotion is a starting-point here. We would certainly want to push that agenda at the Council and hope to achieve in the future support from our other colleagues.
Again, as regards relations with the United States, we would want to cooperate with them so that any initiative which was taken by the European Union would not be undermined by the United States. It is important to have that dialogue.
I now move to the question of benchmarks, which was raised by Mrs Kinnock, Mr Macartney and Mr Howitt. That is a very sensible proposal. I can let the House know that the issue will be on the agenda at the next EU-Nigeria experts meeting, which is being convened by the Commission in March in Brussels. The outcome of that meeting will be a basis for the Council to take decisions in this matter at a later Council meeting.
Regarding the question that was asked by Mr Bertens on ASEAN, I do not believe that Burma is attending the ASEAN conference, so the matter does not arise. Mrs Maij-Weggen raised the question of the US link. I have already covered that point.
Regarding the question raised by Mr Telkämper about whether aid will be affected, the answer to that is 'no' , but I would want to consult officials and then I can give a definitive answer to him in writing later. Indeed the Commission may be able to provide further information on that.
Mr President, in relation to the explanations which some Members were requesting from the Commission as regards Burma, there is no problem with NGOs. Work is going to continue. I can even tell you that just the day before yesterday we started to consider how to intervene in the problem of the Burmese refugees being expelled from Thailand, because that is a new problem developing in the area. So the absence of critical dialogue with the Burmese military junta is not going to prevent the Commission from continuing to develop its programmes within the country, of course, unless the military junta simply decides to stop them, but that would be a problem of a different nature.
On the subject of human rights, I was also asked whether the Commission could study the possibility of economic sanctions or embargos. In the case of Burma, the Commission did indeed propose, as Mr Henderson mentioned, excluding the country from the privileges of the overall system of generalized preferences. And that is all, bearing in mind that the cooperation agreement with Burma has also been suspended and that the Commission has ruled out the possibility of Burma being able to benefit from any Community programme through ASEAN. Also, as we have said, the Commission will not take the initiative in extending the 1980 agreement in Burma's favour. We will not do that unless, of course, the Council tells us to, but there will be no initiative on the part of the Commission.
Mr President, I should like to make a general comment, which I hesitate to do for fear of being misunderstood. There is a need to greatly improve the human rights policy, because it is clear that a situation arose last year which was very difficult to explain to public opinion - you all know what I am talking about. And a series of decisions was taken with respect to a large country, which meant that the unanimity and cohesion of the European Union were broken. Public opinion thinks that human rights and other Community policies are interpreted or should be interpreted depending on the amount of investment and the balance of trade of the Member States. Investment is this much, the Member States' balance of trade is that much, and that is how the democratic clause should be interpreted. What I am talking about is something we must revise in the future, because that is the negative interpretation which is being made at the moment.
However, as for these discussions, I agree with Mr Henderson: the European Parliament should not repeat that mistake either, and I am referring to its intervention, because - and this is what I did not dare to say, but I say it respectfully, to provoke thought - many of you have asked for explanations as to why a company from another country, of another nationality, has invested in a country which is experiencing problems. And if the human rights game in the European Parliament - and I say this respectfully - is going to mean one Member saying, "A company from your country invested in that country' and another Member saying, "Well, a company from your country invested in another country' , then I think all of us - the Council, the Commission and Parliament - will be doing a disservice to the human rights cause. Since the current situation is very difficult - because it is true that at certain times double standards, double measures and double language are being applied - I think what we have to do between us is calm things down and try to regain our consistency on human rights as soon as possible.
Forgive me for that comment, but I think it is something which needed to be pointed out by the Commission, because we cannot of course implement active policies to sanction one particular company or another because in the end, as I am sure you will understand, that becomes unmanageable in political terms.
Thank you, Commissioner Marín.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Situation in Albania
The next item is the Council and the Commission statements relating to the situation in Albania and the results of the visit by the tripartite delegation.
Mr President, the European Union is committed to helping Albania achieve reconciliation and a return to normality. The Union's political dialogue meeting with Albania last month is an important sign of this. But the primary responsibility for this recovery rests with the Albanians themselves, the government, the opposition and, indeed, the people of Albania.
The Union welcomes the positive steps taken so far by the government and its commitment to restoring law and order and political and economic reform. The agreement with the IMF is an important step forward. The Union encourages the continuing process of democratic reform including the judicial system. It is important that a new constitution is adopted after a wide-ranging discussion and the Union welcomes the constructive approach Albania is playing in regional issues and, in particular, in Kosovo.
It is important that the government works to build a genuinely non-political civil service. The necessary cuts in public administration agreed with the IMF should be even-handed and aim to promote a high degree of professionalism and impartiality. But the European Union is concerned at the continued refusal of important groups within the Albanian opposition to engage in the democratic process and to contribute to a common approach to rebuilding their country.
The Union calls on the Democratic Party and its allies to participate fully in Parliament including the adoption of a new Albanian Constitution. The Union welcomes the visit of the troika parliamentarians to Tirana last month and urges the government and the opposition to live up to its recommendations. It is important that the cooperation offered by Berisha is fulfilled. The Albanian authorities must work closely with the European Union to ensure the most effective delivery of aid.
European Community assistance to Albania between 1991 and 1996 amounted to ECU 557 million. The European Community pledged around ECU 100 million more at the October 1997 international donors conference. The PHARE Programme of 1998 will make an additional ECU 42 million available. The European Union Humanitarian Office has contributed substantial amounts of humanitarian aid to Albania. Last December it announced projects of more than ECU 10 million to help vulnerable sections of the population. This is in addition to the hundreds of millions of US dollars pledged nationally by European Union Member States at the Brussels donors conference.
Mr President, the Commission is of the exact same opinion as the UK Presidency with respect to the situation in Albania. It is true that there were great improvements in the second half of 1997 as regards economic stabilization and public order. However, in questions of security the situation is still worrying, and the collecting up of weapons has not been very effective so far. Most important of all, there are still major political tensions between the main parties, and it must be realized that, for the moment, Albania is still a long way from being a genuinely democratic culture.
Nevertheless, it is critical that the main opposition party, the Albanian Democratic Party, should participate in the Albanian Parliament and in the drafting of the constitution. Without the necessary political stability, all the country's forces for recovery and reform, both those from Albania and those from the international donors, would be seriously threatened. In that context, the Commission is pleased with the recent joint mission of the European Parliament, the Parliamentary Assemblies of the Council of Europe and the OSCE. We think that mission was necessary, and it has confirmed acceptance of the June-July 1997 elections and the legitimacy of the current parliament, and has given ample support to the process of drafting the constitution, which the government has set in motion.
As a result of the mission, the Democratic Party is finally considering returning to parliament, and the government seems to be firmly committed to helping with political normalization, but the pressure will certainly have to be kept up on all the parties in order to further political and parliamentary cooperation.
The Commission completely agrees with the proposals made by the tri-parliamentary mission. And in the context of the third joint European Community-/Council of Europe programme for Albania, with a value of ECU 1.5 million, there is a desire to support the work of the Venice Commission towards the preparation of the constitution. This programme also includes aid for training judges, developing the legislative framework, maintaining law, progress in human rights law, and reforming the judicial system and local administration.
All this has an obvious link with the administrative reform programme, which is another key option in the PHARE programme. As regards the agreed measures, an encouraging first result is the government's approval of a law to transform the state service into a superior auditing institution. Also in preparation is a law concerning the basis of the reorganization of the Ministry of Justice, and a constitutional budgetary law. These two advances - concerning the judiciary and the budget - will be fundamental in reforming public administration.
On the other hand, it is important that personnel cuts are carried out as part of the public administration reform process. These cuts have already been agreed with the Bretton Woods institutions, and maintain the necessary criteria of professionalism. In this context, a decree is being approved which deals with transitional measures relating to contracts and dismissals, and it will be revised by experts.
If implemented, all this legislation - which I am describing in detail because it is a condition for budgetary aid through the PHARE programme - would release a first sum of ECU 9 million. Just last week there was a Commission identification mission to see how the country's political normalization is progressing.
As for the dramatic problem created by the pyramid scam and the bank fraud in Albania, administrators and auditors have been appointed for those companies which suffered bankruptcy, within the framework of the International Monetary Fund and the World Bank, and they have started work already.
Nevertheless, it must be realized that there are quite a few problems in applying the measures being taken to remedy this situation, which was created by the pyramid fraud. It is difficult to carry out inspections and audits because the companies are not keen to cooperate with the administrators and auditors. This issue, which is very sensitive and has a huge social impact, will be thoroughly dealt with during the next coordination meeting, to be held on 23 February and due to be chaired by the World Bank in collaboration with the International Monetary Fund. The Commission is insisting that the Albanian government should facilitate the work of the international administrators, and it is very important that these audits should produce results. That would allow the International Monetary Fund's emergency programme and the negotiations with the Fund to become a reality, which would of course set Albania into a pattern of normalization, at least with respect to its international economic relations.
Mr President, I had the honour of taking part in this mission with Mrs Pack, which I believe was the first tri-parliamentary mission in the history of our Parliament. It is an extraordinary event and we can certainly be satisfied with it, but satisfaction with the result of this mission should not be confused with a calm state of mind in relation to the internal situation in Albania because, as Commissioner Marín has just recalled, the situation remains worrying from an economic and safety point of view. We have to realize that a race is taking place in Albania and we do not yet know who the winner will be. On the one hand, there are those who want a process of national reconciliation and an effective democracy and, on the other, there are those who still want revenge over the electoral process.
It is true that in Albania, compared with a year ago when there was a kind of civil war, there is now a parliament and a government and constant efforts are being made to put things back in their places. It is true that the situation has improved, but if the government and the opposition do not soon work together to cooperate and complete the new constitution in the parliament and if there is no cooperation within the parliament itself, then conflicts will emerge outside parliament, throughout the country, and the arms used will not be those of deliberation and democracy. Every day, the press reports news that, luckily, does not end up on the international pages, because it concerns local incidents of deaths and injuries, and fights for which those responsible are often not easy to trace.
The constitutional block in Albania was the fundamental reason for this mission. The cooperation of all the political powers is required to draw up a constitution. The opposition, however, has not yet participated in the work of the Committee on Institutional Affairs, giving as a reason, the fact that the parliament does not have the moral authority to rewrite the new constitution, and this gives us cause for concern. With our tri-parliamentary mission, we sought to convince all our partners that a parliament, formed as a result of a laborious response from the ballot-boxes but also universally recognized as acceptable, is a parliament that is also legitimized to draw up the new constitution.
We said, however, that we needed to overcome this block; it seemed to us that our words had been heeded with renewed attention and we had the feeling, as Commissioner Marín pointed out a short while ago, that in the days immediately following our visit, new political events took place. Nevertheless, there was no specific or material follow-up to the declarations made immediately after our visit and, since our return, there has still been no follow-up within parliament and the Committee on Institutional Affairs as regards working together on the new constitution. Simple declarations must be made: we need to insist that the Council and the Commission follow our tri-parliamentary mission with further measures. I have heard positive comments in this respect.
We, as members of this Parliament, will have to comply with two commitments we have assumed in this respect: firstly, the formation of an international group of advisers with the task of contributing towards the definition of the status and content of the new constitution; and secondly, the observation of the parliamentary work in Albania. This is a somewhat unusual commitment, but if we take the situation into account we can easily understand why it has been established. In a fairly delicate context, we wanted to illustrate the requirement that the three organizations should dedicate themselves to observing the parliamentary work, with the agreement of the Albanian parliament.
Having said that, other things are also useful. To give an example, and addressing Commissioner Marín and the President-inOffice of Council in particular, I believe that we should establish roots in the territory because, although the national government has good intentions, we cannot take it for granted that its supporters throughout the country have the same good intentions of working towards national reconciliation. To use an image, there is still fire smouldering under the ashes! We therefore need to ensure that democracy flourishes in the territory, at local level. I have heard talk of initiatives the Commission would support financially. In this context, I would suggest that financing be assigned to a particular twinning project between the Albanian local authorities and the local authorities of our Member States. This would create a network of connections that would allow democracy to exist at local level throughout Albania, and would help overcome the temptation to resort to arms, by establishing a common desire for reconciliation.
Mr President, ladies and gentlemen, I can subscribe fully to 98 % of your statement. That does not happen very often, that our two sides are in such agreement, but on what you said about Albania I am almost completely in agreement with you.
The fact is, Renzo and I were the two participants from this Parliament in this tripartite attempt at reconciliation. The fact is, however, that reconciliation in this country between the two hostile camps has not yet been achieved and will not be achieved for some time to come. It is constantly being undermined by both sides.
The language alone is revealing. There, the leader of the opposition calls the parliament a Kalashnikov parliament. The Prime Minister publicly calls the opposition a terrorist group and their leaders are called criminals with immunity. It is therefore hard for a fruitful coexistence to flourish. As the then socialist opposition did two years ago, the conservative opposition is now boycotting the Parliament. We have always made it unmistakeably clear that a return to parliament is absolutely essential and it is also important for the opposition party, for it is only there that we shall listen to them.
The joint action, as Mr Imbeni has said already, was important. It was unique in its cooperation and therefore it was of major significance to the Albanian public and the political representatives. We all listened and our conclusions took into consideration all points of view on the internal politics.
The results included the fact that, firstly, amongst other things, the democratic place for decision-making was in the parliament and therefore the Democratic Party should finally return there.
Secondly, the parliament must, however, observe the dignity of the individual member and adhere to the democratic rules of the game, and in this respect the observation carried out by representatives of the OSCE or the Council of Europe should be helpful.
Thirdly, we also of course expect that the middle management staff, particularly in the legal field - and you referred to this earlier, Commissioner - which in recent years was trained with our money, are not arbitrarily thrown out into the street, but that use is made of their experience.
Fourthly, Albania needs a constitution, particularly for important investment projects. According to existing law, the parliamentary committee should draw up the draft constitution, it should be accepted with a majority of two thirds and them - as they have committed themselves - a referendum by the public should decide. I think that the composition of the committee destined to carry out all these procedures must be somewhat improved.
News in recent days reports, on the one hand, illegal police attacks on supporters of the Democratic Party, while on the other hand, the same event is represented as deliberate provocation of the police by the Democratic Party. I find myself unable to say which of these is right. It is very difficult to know from here but it proves one thing, that the fronts between the political camps are very firm and appear almost insurmountable and that force is the language of the politicians. A joint action, such as we have undertaken can only be implemented once. We do not churn them out on a conveyor belt. As you have rightly said Commissioner, it is the job of politicians in Albania now to take their own fate into their hands at last and, if it is at all possible - and I address this both to the Council and the Commission - I would make a heartfelt request for pressure from both sides. I do not mean gentle pressure but really energetic pressure, so that they finally get together in reconciliation and in the interests of the tormented people of Albania.
Mr President, the situation and lot of Albania has often been debated in this House, and frequently with some intensity. Today, we are here with balanced and constructive common positions. These are mainly due to the successful mission of the ad hoc delegation which, with Mr Imbeni and Mrs Pack, recently visited Tirana. hey tried to bring the opposition back into parliament and succeeded in a first approach on issues of exceptional sensitivity, such as the working out of the new constitution amongst others. Special congratulations are due to them both. In any case, we have all expressed them on the Committee on Foreign Affairs, and we meant it very sincerely.
As has already been said many times, the situation in Albania remains fragile and fraught with tensions, even though some progressive steps have been taken. There are always incidents, as Mrs Pack also said earlier. Democratic awareness according to the Western European model is not yet the main factor in public life, and never has been, to this day.
As for the European Parliament, regardless of any preference we may have for one side or the other, we must continue to support truly democratic procedures in Albania, offering our experience and assistance to the extent that we can, to help that country find its European orientation as soon as possible.
In this respect, our joint motion expresses that intention and wish, and defines the objectives that must be achieved.
Finally, Commissioner, I would like to ask whether the European Parliament is to be informed about the talks you said were to take place on Monday regarding Albania at the World Bank.
I have received six motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, I must say that the joint resolution which has been circulated is a text which, I think, will attract wholehearted support from Parliament because it is well balanced and reflects not only common positions but also the common anxiety of us all about what is going on in Albania. In my view, the problem has become focused solely on the restoration of normal relations between the political forces in Albania. My opinion is that this can only be achieved through the correct operation of the Albanian parliament. Events or investigations which concern penal injustices that took place before the events of last year can often be used as a means to persecute political opponents, and that must be avoided.
I must say that a very important proposal is the one included among those agreed by the tripartite delegation in which Mrs Pack and Mr Imbeni took part with parliamentarians from the Council of Europe and the Organization for Security and Cooperation in Europe, that is, the proposal that an advisory group should be formed. I would like to go still further and say that the advisory group in question should comprise not academics, not ex-cathedra specialists, but Members of Parliament who would alternate and could advise, in my view, on a day to day basis, how the Albanian Parliament ought to function. Albania must be approached very carefully, mainly because of the religious differences that exist. Despite its various religious persuasions, however, the people of Albania have lived for centuries as a single entity. Having lived in that area, I think that if the advisory group is set up it will be able to achieve a great deal on a day to day basis, giving advice about the operation of parliamentary committees, about what issues to put before the plenary Chamber, etcetera. It will also have the opportunity to make contacts, and most importantly, to offer advice about the formulation of a constitution which, as we have been told, the present government intends to submit to the Albanian people in a referendum.
I hope all will go well. I hope this, because I am an optimist. Those people deserve better luck and wholehearted and devoted support from Europe's peoples and governments. It is not enough for the Commission and the Council to tell us how much money they are giving, they must also back the European Parliament's initiatives.
Mr President, I think we all agree on one point, and that is that Albania is still in an emergency situation: the problems remain serious, arms are widespread - around one and a half million -, the Mafia continues to benefit - it is calculated that US$6 billion are handled by the Albanian Mafia - and the situation is still precarious from the point of view of reconstructing democracy.
I believe that the road to be followed, as indicated by Mr Imbeni and strongly supported by Mr Pack, is to insist that the transition to democracy, which has just been delicately begun, can be followed, starting with the parliament, and therefore the insistence that the parliament explains its own tendencies. I would like to tell the President-in-Office of Council that we can also help a return to normality with a more complex, more fundamental policy.
The Albanian question cannot be separated from the other questions in a particularly delicate area. When, at the recent Madrid Summit, the Balkans and Albania are, so to speak, cut off from a policy of safety, a policy of attention, that should be considered globally, mistakes are made. We are not without the means: the means are there. NATO is assisting with the rebuilding of the Albanian fleet, the WEU and the OECD are helping the police regain a professionalism they had lost, and there are means of creating the conditions of impartiality to which Commissioner Marín referred.
The other economic and financial questions should be aimed at implementing the programme presented by the government. They relate to socio-democratic infrastructures that should be established and I believe that, with the means we have made available, we can pressurize all parties into bringing Albania into a greater period of normality.
Mr President, there is no doubt that, as the Members have shown, the state of emergency is, unfortunately, not yet over in Albania. The situation is anything but resolved and, for these reasons, we have to say that the action carried out by our representatives, Mr Imbeni and Mr Pack, together with the OECD and the Council of Europe, has been excellent, and the agreement signed by the parties, namely, the government powers and the opposition, is an important starting point.
Unfortunately, however, we cannot be under the illusion that this is the answer to the problems. I repeat, it is an essential starting point for drawing up a new constitution, which is necessary at the moment; but a new constitution is not drawn up without the involvement of the opposition and, at the moment, the signs are unfortunately anything but favourable. One opposition party is currently saying that the agreement is a partial agreement, an agreement that can only be observed provided the Fatos Nano government nullifies all the measures it has taken since it came to power.
This is obviously an impossible condition for the government to accept when the government has been prepared to ensure maximum transparency in the parliamentary action so that every right is provided for the opposition, an opposition which is entitled to one-third of the chairmanship and two-thirds of the deputy chairmanship of the parliamentary committees.
The signs are not favourable at the moment: incidents and further use of arms have been seen in the north, while in the south the territory is still not under the control of the police force; the region around Tirana is beginning to show signs of intolerance owing to the shortage of adequate consumer goods and the lack of solutions to the economic problems it was hoped the new government would be able to resolve.
In view of all this, the EU should commit itself much further to offering economic aid and aid aimed at restoring democracy and control in the region. Without this, there is a further risk that civil war will break out again.
Thank you very much, Mr Tamino.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was suspended at 5.15 p.m., while awaiting Question Time scheduled at 5.30 p.m.)
Question Time (Council)
The next item is questions to the Council (B4-0017/98).
Question No 1 by Jens-Peter Bonde (H-0001/98)
Subject: Ratification of the Amsterdam Treaty
Is it true that the Amsterdam Treaty can enter into force only if all the Member States ratify the agreement? Will the Council of Ministers respect referendums held in several Member States?
In accordance with the provisions of the Treaty on European Union, specifically Article N, the Treaty of Amsterdam shall come into force after being ratified by all the Member States, in accordance with the respective constitutional requirements. In certain countries this will indeed involve a referendum.
I would like to thank Doug Henderson for a very clear reply, which I can recognise as a repeat of the reply which Mr Henderson gave to a previous question in the British House of Commons. It is of course enlightening that the Treaty has to be accepted by all countries to become law, and if a country does not ratify the Treaty, the countries which are interested in doing something new must call an Intergovernmental Conference. Then, 15 countries must sign to do something new, as has already happened when it was impossible for all the countries to agree to have a social protocol, but 12 signatures established closer cooperation for 11 countries. But everyone must sign to amend the Treaty. I am grateful to Mr Henderson for giving such a clear answer today.
You say that the Treaty has to be ratified in accordance with the constitutional requirements of Member States. I would like people to know that in Ireland we will have a referendum on the Amsterdam Treaty and already the EU Commission is interfering by sending out propaganda to members of the public. I would like some sort of assurance from the Council that this will not actually happen because it is an interference in the democratic process of a Member State. There should be no undue influence using European taxpayers' money to promote propaganda forcing people to vote in favour of the Treaty. It is up to the Irish people themselves to decide whether they want to vote in favour or against. I would like an assurance from the Council that the EU Commission will actually step aside from the process on this and allow the people to make up their own mind and that it will be in accordance with the constitution of Ireland which prohibits the use of public money to promote one side of the argument in a referendum.
Can I say to Ms McKenna that this is not a matter for the Council; this is a matter that persons in Ireland including the government or the political parties who felt affected by it should raise with the Commission.
As they deal with the same subject, the following questions will be taken together:
Question No 2 by Mihail Papayannakis (H-0004/98)
Subject: Information gathering by the Member States
A number of authoritative European newspapers have reported that the British secret services gather information of a diplomatic, economic, technological and commercial nature in other Member States of the Union which is used, among other things, to improve the Government's negotiating position at meetings of Community bodies.
In the Council's view, to what extent and in what manner are the final outcomes of meetings of Community bodies and their decisions, including those of the Council itself, distorted by such practices which enable certain Member States to be briefed in advance of the negotiating positions of their partners? Can it confirm that such sensitive information is not passed on to third countries, particularly in the context of international trade and other negotiations or final preparations for the euro (e.g. ideas and proposals on the definitive rates of exchange of Community currencies against the euro), since if such information became public knowledge, it could have a huge impact on the international money markets? In the Council's estimation, how many other Member States, and which, engage in similar information gathering? Question No 3 by Nel van Dijk (H-0035/98)
Subject: Is MI6 spying on Britain's European partners?
Is MI6, the British foreign security service, spying on Britain's European partners with a view to collecting information which the British Government can use to its advantage in international negotiations? Does MI6 record confidential conversations, and does it tap telephone calls ?
In what way are MI6's espionage activities directed at civil servants from other EU Member States consistent with the British Government's aspiration towards "moral leadership' in Europe?
Does the Council share my view that a government which uses its security services to gather confidential information on its EU partners and their positions in international negotiations undermines the trust which Member States might have in each other and abuses the solidarity which the Member States might expect from each other in an "ever closer union' ?
Are there other Member States which instruct, or allow, their security services to spy on their European partners?
Can the Council give an assurance that the European Parliament and the Commission are not the target of activities by MI6 or any other security service of any other Member State?
I am glad to link the questions. In my Presidency capacity, I have to say that intelligence matters are within the exclusive competence of national authorities. The Council has no information on such matters and is not in a position to respond.
Mr President, brevity such as that of the President-in-Office's answers was characteristic of the Spartans in my country in ancient times. The Spartans were not regarded as models for civilization, nor for dialogue and debate.
I ask the President-in-Office, and not of course in his capacity as a British minister, to tell me the Council's assessment of such practices, whether they take place, whether he has ever heard of that in his life. What is the Council's assessment? How does he characterize such activities and how can I, as a Member of this Parliament, have faith in the accuracy, seriousness and untaintedness of the debates taking place in the Council? I was not a Spartan, I am much more an Athenian.
I can only say that this is not a matter for the Council, whether it be from the Spartans, the Athenians, the new Spartans or the new Athenians. It is not a matter for the Council, and I just reiterate my previous response.
You will understand that I can only interpret Minister Henderson's remarks to mean that he wishes to neither confirm, nor deny. Perhaps I should interpret this as a tacit confirmation of what is happening. But surely it cannot be the case, and I would really like to hear Mr Henderson's view on this - that the Presidency of the European Union has nothing to say, and has no opinion about the fact that one of its Member States is spying on the others to determine its strategy during negotiations? I would really like to have a very clear answer on this. If Mr Henderson thinks the Presidency should have no opinion on this, then I would like know what the other ministers in the Council think about it.
Secondly, much commotion has arisen over the échalon in which the United Kingdom and the United States are creating one strong line in order to eavesdrop on the whole world. Is this related, Mr President? Does this échalon exist?
It is not a matter for the Council to speculate whether there is any new alliance between the United Kingdom or the United States. I can only say that the matter raised is not a matter for the Council and that Members of the House should not believe from my previous reply that a confirmation or denial was involved.
Question No 4 by Angela Kokkola (H-0008/98)
Subject: Human cloning
Public opinion is disturbed at the decision taken by the American scientist, Richard Seed, to undertake experiments aimed at creating human clones, which is morally and scientifically unacceptable.
In view of the above, will the Council say whether the necessary legislation exists at EU level to ban the cloning of human beings? Even if it does, this is still not enough. Will it therefore also say whether it intends to launch an initiative to establish an international convention banning the cloning of human beings in order to protect citizens from the "brilliant discoveries' of scientists who sacrifice the ethical dimension of the issue on the altar of scientific research and prestige?
I am pleased, in relation to Question No 3, to acknowledge the important influence and responsibility of the Council on this matter.
The question of bioethics, and in particular protection of human dignity and of the individual, is a key consideration in Community research policy. Research into modification of the human gene is among the most sensitive ethical issues in the field of science and therefore requires constant scrutiny and clear limitations. This fact has been well understood in the European Union and its Member States for many years and has given rise to arrangements for the ethical supervision of human gene research, as well as to legal safeguards and limitations.
The Community's Fourth Framework Programme on research contains an explicit provision that no support will be provided to projects which may contravene the European Convention on Human Rights, the Charter of the United Nations or the Council of Europe Convention on Human Rights and Biomedicine. The provisions on biomedical ethics provide that no research into modification of the genetic constitution of human beings, or into human cloning, may be carried out.
The Commission's proposal for the fifth research Framework Programme would extend the scope of this exclusion. The proposal is still under consideration in the Council but the honourable Member may rest assured that the rights and dignity of human beings will continue to be the guiding principle behind all decisions.
As regards international initiatives, the Council will consider with interest any proposals which the Commission may make on this subject.
My thanks to the Council's representative for his answer. With all due respect, allow me to say that I find it a little vague. You refer in some way to future plans. We see in the press every day how rapidly such experiments are progressing. And with all my esteem for research and biology and for the development of science, when these issues touch upon ethics and we may be approaching the cloning of humans, I do not hide the fact that it frightens me and I am not alone in this respect. Very many people and many scientists have expressed their opposition.
I would therefore like to ask you, to the extent possible during your Presidency, to speed up the use of the means at your disposal, because otherwise I think it will be too late.
I am aware of the concerns of the honourable Member on this matter and, indeed, of many others in this House and elsewhere. I can only draw attention to a sentence in my previous reply where I said that the provisions on biomedical ethics provide that no research into modification of the genetic constitution of human beings or into human cloning may be carried out. I hope that provides the assurance the honourable Member was looking for.
I would like the President-in-Office to give the Council's position on the existing Commission arrangement whereby a group of advisers has been established to advise on the ethics of biotechnology and has already formed an opinion on cloning. Does the Council support the principle of a Europe-wide ethics committee being eventually established? I say 'eventually' rather than 'immediately' , which gives some scope for the Minister to reply in a positive way.
I can say to the honourable Member that I do not rule that out. It may be that is one way we can proceed on this matter.
As the authors are not present, Questions Nos 5 and 6 lapse.
As they deal with the same subject, the following questions will be taken together:
Question No 7 by Glenys Kinnock (H-0017/98)
Subject: Arms trafficking in Burundi
What steps are being taken by the Council to halt the flow of arms from the European Union into Burundi, where they are likely to be used for the continuation of fratricidal fighting between armed groups and the perpetration of further massacres of civilians? Question No 8 by Tony Cunningham (H-0018/98)
Subject: Arms trafficking in Burundi
Is the Council aware of allegations made in the Human Rights Watch Arms Project report: "Stoking the Fires - Military Assistance and Arms Trafficking in Burundi' about the export of arms and military equipment, frequently originating in eastern Europe and the former Soviet Union, to the armed parties in Burundi via western Europe, and will it make a statement?Question No 9 by Arthur Newens (H-0019/98)
Subject: Arms trafficking in Burundi
Will the Council investigate allegations that arms manufacturers based in the European Union have supplied Hutu or Tutsi armed groups in Burundi and that the ammunition factory at Eldoret in Kenya, which was originally built by the Fabrique d'Armes de Guerre, a subsidiary of the GIAT Industries Group based in France, supplied ammunition to the Hutu militia in eastern Zaire?
The Council shares the honourable Members' concern about the effect on the situation in Burundi of the flow of arms from third countries and has noted the resolution on Burundi adopted by the European Parliament at its 15-19 December 1997 part-session. The Council has issued similar statements and declarations about the situation in Burundi, most recently on 7 January 1998. The Council has also noted the resolution on a code of conduct on arms exports adopted by the European Parliament at its 12-16 January 1998 part-session.
The European Council in Amsterdam on 16-17 June 1997 underlined the vital role of concerted international efforts towards proper regulation of arms exports and called for the development of a coherent arms export control policy throughout the Union on the basis of the common criteria identified in the conclusions of the European Councils of 29 June 1991 and 26-27 June 1992. These criteria include, notably, respect for human rights in the country of destination.
To this end the United Kingdom, in conjunction with France, has put forward a draft text for a European Union code of conduct setting high common standards for arms exports by Member States. The text is in two parts. Firstly, an elaboration of the eight common criteria agreed in 1991 and 1992 in line with the United Kingdom's national criteria which were then announced by the Foreign Secretary of the United Kingdom on 28 July 1997.
Secondly, a consultation mechanism providing for partners to circulate information about denials of export licences and requiring a partner to consult the denying partner before coming to a decision on whether to issue an export licence for essentially the same goods to the same client.
Initial reactions have been strongly supportive and the aim is for the code to be adopted by a Council declaration during this Presidency.
I thank the President-in-Office for doing a sterling job all day here in Parliament. I am not sure it has been entirely easy or pleasurable at all times.
I should like to return to the issue of Burundi, which my question addressed. It is a fact that 36 % of Burundi's budget is currently being spent on defence; far more than they spend on health and education combined. Could the President-in-Office confirm that a Member State which has colonial links with that Great Lakes region of Africa is still unwilling to agree to either an international or a European arms sale embargo on Burundi?
Also, I should like to ask the President-in-Office whether it might not be a good idea to reactivate UNICOI, which was a commission of inquiry set up when we had the crisis in Rwanda? Would it not be appropriate for us to extend its mandate to Burundi? In my view - and I hope it would be the Council's view as well - it would assist us in our efforts to stop arms trafficking into Burundi and, indeed, within the Great Lakes area.
I thank the honourable Member for her kind tribute. It is always particularly pleasurable to attempt to answer her questions.
On the specific question that she raised, I am not aware of any European Union country that knowingly exports arms to Burundi and would block any measure taken to prevent such sales. If Mrs Kinnock has any information that could confirm the point that she was suggesting, then I would be very pleased to look at that information with a view to giving it further consideration.
I should also like to thank the President-in-Office for his reply. I would like to ask him if he has seen the information provided by Human Rights Watch showing that a great deal of activity has been going on, based in Ostend? Does he not think that it is important that drastic action should be taken immediately to prevent any further arms from being supplied from Europe and that those people who are involved in this deadly trade should be brought before the courts forthwith? We have spoken early today about the difficulties of arms suppliers to Iraq. They are just as bad in this case.
Will the President-in-Office agree to pursue this matter directly?
I thank the honourable Member for his question. I can only refer him to my previous reply to the previous questioner. We are not aware that any sale of arms in the manner which he is suggesting is taking place. If he has information I would be very willing to look at it and make an assessment of it for further consideration.
I know there are other questions on the agenda today about the overall question of arms control and I may be straying into that territory, but the reason why the Presidency believes that the conclusion of a European Union agreement on arms is particularly important is, among other things, to attempt to deal with the situation which has been suggested by the honourable Member.
As they deal with the same subject, the following questions will be taken together:
Question No 10 by Patricia McKenna (H-0020/98)
Subject: Proposal for an EU code of conduct on the arms trade
The British Government has pledged to work for a European code of conduct "setting high common standards governing arms exports' during its EU presidency.
Four non-governmental organizations (NGOs) - Oxfam, Amnesty International, Safeworld and the British American Society Information Council - recently published a briefing document, outlining the essential standards which such a code of conduct should establish.
The briefing argues that there should be no exports of military equipment to states with poor records on respect for human rights and to states which spend more of their GDP on the military than on health and education.
Can the Council give details of what progress it has made in formulating a code of conduct on the arms trade? When does it expect to have such a code of conduct completed? Question No 11 by Elisabeth Schroedter (H-0116/98)
Subject: Introduction of an EU code of conduct on the arms trade by the British Presidency
Britain and France have been developing a common text for the code which has now been agreed. The proposed code is weak on consultation mechanisms, asking only for consultation between Member States directly involved in specific arms exports, and not between all fifteen Member States.
What effect do you envisage the code as having on arms exports from the EU? For example, will it stop the transfer of light weapons and armoured personnel vehicles to Indonesia or military attack helicopters to Turkey?
Unless there are rigorous controls on the end-use of arms and military equipment, legitimate exports can be diverted to repressive regimes and countries in regions of instability. End-use agreements should be legally binding contracts and a system of monitoring end-use should be implemented.
What provisions will the EU code of conduct include for controlling the end-use for arms and military equipment?Question No 12 by Karin Riis-Jørgensen (H-0153/98)
Subject: Common EU code of practice for arms exports
What initiatives does the Presidency intend to take during the first half of the year to ensure that a common EU code of practice is drawn up for arms exports? Will it explain the purpose and contents of a common EU code of practice for arms exports?
Will it also explain when it can be expected that any common EU code of practice will be implemented?Question No 13 by Jan Bertens (H-0161/98)
Subject: European policy on arms export controls
I welcome the initiative taken by the British Presidency with a view to tightening up the rules on arms export controls. The existing criteria, which date back to 1991/92, have been interpreted very broadly and diversely, with the result that there has been no question of a coordinated European policy on arms exports.
Does the Council share my view that the criteria must be more concrete and less open to interpretation and that their implementation must be binding in order to eliminate the shortcomings of the existing criteria? Does the Council also agree that multilateral consultation among the Member States is necessary to achieve effective implementation of the European export criteria?
What role has the Council assigned to the European Parliament with regard to the formulation of the new export control policy and practical implementation of the relevant rules?
What steps will the Council take to encourage the Member States to reach agreements on promoting the transparency and parliamentary supervision of arms exports policy?
The need for further harmonization of national arms export policies has been raised at various levels within the Council.
The European Council in Amsterdam on 16-17 June 1997 underlined the vital role of concerted international efforts towards proper regulation of arms exports. It therefore called for renewed and sustained attention in the framework of the common foreign and security policy to developing responsible and coherent arms export control policies throughout the Union on the basis of the common criteria identified in the conclusions of the European Councils of 29 June 1991 and 26-27 June 1992. These criteria include, notably, respect for human rights in the country of destination.
In this context, as I have previously indicated, the United Kingdom, in conjunction with France, has put forward a draft text for a European Union code of conduct setting high common standards for arms exports by Member States. The text is in two parts: an elaboration of the eight common criteria agreed in 1991 and 1992 in line with the United Kingdom's national criteria announced by the United Kingdom Foreign Secretary on 28 July 1997. These specify inter alia that a licence should be refused where there is a clearly identifiable risk that the proposed export might be used for internal repression or international aggression. They further provide for a consultation mechanism for partners to circulate information about denials of export licences and requiring a partner to consult the denying partner before coming to a decision on whether to issue an export licence for essentially the same goods to the same client.
Initial reactions have been strongly supportive and the aim is for the code to be adopted by Council declaration during the United Kingdom's Presidency. The honourable Members may also be aware that the Italian delegation submitted to the Council at its 10 November 1997 session a suggestion on the implementation of the eight common criteria.
As regards this proposed code of conduct, there are quite a number of deficiencies in it, for example the fact that only arms exporting countries will be able to call the shots on who buys their arms if this code of conduct is adopted. That means countries like Ireland, which has no major arms industry, will have little say in how the EU arms policy would be implemented. This seems to be a version of 'honour amongst thieves' in that it is the countries involved in the arms industry which will make the decisions, and countries which have an ethical position as regards arms exports will have no say. As well as that, there is a need for transparency, because commercial confidentiality means this subject will remain secret.
With regard to the delivery of arms, they would be allowed into countries which have not signed international human rights conventions. The export to regimes with poor human rights records would be allowed if the weapons were to be used to protect the police. There are many oppressive regimes, such as Turkey and Indonesia, which could take advantage of this. I should like the President-in-Office to say that the Council is going to address these issues and will bring these points of concern into a code of conduct, otherwise it is just window-dressing.
There are a lot of points raised in the honourable lady's questions. I do not accept that there are any major deficiencies in the code that is being proposed. This code is a major step forward which concentrates the minds of European Union countries on what their responsibilities are in relation to the sale of arms. It provides for a transparency so that those countries know what is happening in relation to the arm sales of other European Union countries. It also provides a mechanism for preventing one country selling arms to a third country when that third country has already been denied an importation facility by another European Union country. In other words protecting the integrity of the policy.
People will always look for ways of circumventing regulations, codes and so on. That will always be the case. There is now a huge moral pressure on all the European Union Members, assuming that a satisfactory code is concluded, to deal with this matter in a completely new fashion.
The question of the criteria which decides whether or not an arms sale takes place is essentially a separate matter. Where the arms are likely to be used, for example, for internal repression or external aggression, then those arms sales should not take place. The problem at the moment is that it does not prevent another country making the sale if one country decides that the potential importer does not meet those criteria.
There is a period of consultation which is now taking place within the Union. It is an opportunity for any Member State, or any lobby within a Member State, to look at ways in which the code can be more effective and make their views known. I believe that the Council will have an open mind on how the code can be improved. I invite all Members of the Parliament, if they have views, to submit them through the appropriate channels so that they can be made known. The purpose is to ensure that we have a system with an internal integrity and I believe that what is currently proposed is a major step forward.
Mr President, I am rather disappointed by the Council's answer, because we submitted our questions in writing in good time. These questions were very much more concrete than your answer, which you have just repeated for the third time. It is in fact a matter of whether, for example, it is possible that in future the Turkish government will as ever get weapons to fight the Kurdish population and to bombard the Kurdish population. Is that, as ever, possible? This specific question was asked and we would like a specific answer. We have also asked you, what is more, in writing, whether you provide a check on the route and also a check on the end user, and how this looks in real terms. I would like to ask you to answer these questions, which were before you in good time, in terms as specific as those in which they were asked.
I have one final question. You said there are positive reactions. From whom did these positive reactions come? From the arms industry, perhaps?
I thank the honourable lady for her question. The aim of having a policy at European Union level is to try to have a consistency across the Union with a view to eventually having a wider consistency outside the European Union which is equally as important.
At the moment I understand there are some European Union countries who have taken a decision that where there is a likelihood that arms sales to Turkey would be used for internal repression, then those sales will not be made. As mentioned earlier, the aim of the code is to try to bring about a consistency across the European level. There will be arguments about what is internal repression and to what extent there is internal repression.
It would be impossible to eliminate arguments among European Union Members on an issue like that. There will always be borderline decisions on which there will always be arguments. The important thing about the code is that it establishes a common criteria and a way of ensuring that those common criteria are applied, although it must always include an element of judgement. I think those who are involved in the detail of those decisions will recognize the need for that judgement.
I thank the President-in-Office for his reply. I congratulate him on the fact that the British Presidency now wholeheartedly agrees with what we have been requesting here for so long. Yet there was one question you did not answer: which role does he think he will give to the European Parliament when a new export control policy comes into being? On that point I wanted to ask - because I know that the Italians have made a proposal to draw up an annual report on arms exports - if this will be adopted by the British Presidency? If not, why not? If so, then I think this would be excellent.
I would like to say in conclusion that it would seem better to me, when it concerns consultation about which countries does what with another, that this should not be so much a bilateral consultation, but a multilateral consultation, because only then will the code of conduct become a code for all countries.
I can say to the honourable gentlemen that I agree with him that it is important to have a multilateral approach which is why this code has been proposed by the Presidency in the first place. I have also indicated that eventually it has to have a wider application than purely within the European Union. Otherwise it could still be undermined.
It is important, as a first stage, that those who have strong views on those matters, including the honourable gentleman who clearly does, should concentrate efforts on persuading the governments within the European Union to support a strong code. Once this has been established we can then look at where else there could be consideration of some of these matters within the institutions of the European Union, including the Parliament.
Mr President of the Council, above all I would like to thank you for these clear and precise answers which you have given, which show how Westminster is a good apprenticeship for all parliamentarians, especially, when you have one of the best Presidents of the current Presidency of the Council. Therefore I would like to say - and pardon me if I also make this remark - that in fact if it carried on like this we could finally get rid of stupid rule we have, whereby we can only ask one single question for each general sitting.
My question is as follows: would it not be sensible, when we see that the major proportion of arms exports really do go again and again to the developing countries, to finally link development aid to arms purchase and inform the developing countries that development aid will be reduced as long as they use it for arms purchases.
Thank you very much, Mr von Habsburg. I must say I sympathize with your concern about the two questions. I have raised this matter with the Bureau, who will examine it during their March meeting.
In any case, I am grateful for your cooperation, as always, in improving Question Time. I now invite Mr Henderson to reply to Mr von Habsburg.
I understand the point that has been made about developing countries. It would obviously be a misuse of aid if aid given for other purposes were used to purchase military equipment. There is bound to be an element of military equipment in the purchasing portfolio of a developing country. They need to have law and order internally and there is a need for defence externally. A judgement has to be made about that. Clearly if a developing country is spending all of its other resources on the purchase of military equipment and then relying on a certain amount of aid for social expenditure then there is something wrong in the balance of that country's use of resources.
I think it would be right to have a dialogue with that country to make it clear that a reasonable balance of resources for legitimate law and order or external defence expenditure is something which is acknowledged. Aid directed to that country should not, in normal circumstances, be used for that purpose. In some developing countries where there has been a period of crisis and anarchy one of the first things to establish any economic recovery is to bring about a degree of law and order and it may be appropriate for aid expenditure to help to bring about that process. It may be that some hardware has to be part of that and indeed I know of some examples where that is the case and I would say it was legitimate. But that would be the exception rather than the rule.
I wonder whether this really is a job for the EU. Is there not a great risk that this could involve a militarization of the EU cooperation? I do not think that is in line with what most citizens consider to be our job.
I would also like to ask what this means for neutral states like Sweden which have tough rules on weapons exports. In the EU there would be different rules to those we have, not necessarily worse, but certainly different and with a different basis.
I also have some additional questions: What rules are going to apply? Will they call for majority decisions or unanimity? Who will make the decisions? Finally, is it intended that the EU regulations should replace national regulations on weapons exports to other countries, or will the national regulations even be taken over?
I can say to Mr Lindqvist that there was in fact a discussion on some of those matters in the working group which took place yesterday. Clearly, for a framework agreement to come about there would need to be unanimity among Union Members on the way that the code would work. If the current provisions are eventually agreed, and this is repetition to some extent, a country which felt that the export of arms would mean the likelihood of those arms being used for internal repression or external aggression and which therefore blocked the sale of those arms would then be able to say to other countries 'this is a position which we have adopted' .
If another country then decides that they wish to take up those export orders they will be bound by the Court to come back to the original country which would then stimulate a dialogue on the rights or wrongs of the arms sale taking place. The criterion should be the purpose of the arms, not the state of the domestic arms industry and that is a very important criterion which is built into the code. The problem of the current situation where there is no code which is effective arises when one country says 'we do not believe that arms should be sold to a third country because of the likelihood of internal repression or external aggression, but if we do not sell them somebody else will and it will be trading our jobs for somebody else's jobs and therefore we should not make the decision initially to block the sale' .
The purpose of the code is to get over that very important issue because the arms industry is a big industry in a number of European Union countries. The workpeople in that industry are saying 'why should it be our jobs that are sacrificed if someone else is going to jump in and take the order up in another country?' . This code is intended to answer that question. It does not mean it is the end of the matter. There need to be other industrial policies which Member States adopt, or which might be part of an employment strategy for the Union itself, which would also address the needs of those workers who are no longer able to get employment in handling those export orders and who have to look for redeployment conversion and so on. It is an important starting point but it is not the end of the matter.
Can I say to the President-in-Office that I welcome as a good first step the code of conduct for the arms trade which is designed to prevent arms being used for either internal repression or external aggression. The President-in-Office has answered my question about how undercutting can be prevented in Europe between EU Member States when they are selling arms to a third country, but perhaps the President-in-Office would like to consider the question of end use which has often created problems in the past in tracing the eventual recipient country. Would he like to perhaps give a response on the issue of end use?
I am grateful to the honourable Member for that question because it raises another very real problem which has to be addressed in the code. My current thinking - although I do not have a completely closed mind on it - is that there has to be an element of discretion. Judgments have to be made not only on the likelihood of those arms being used for internal repression or external aggression but the likelihood of where that will happen. In other words, will the arms be resold to some other party and, when they are resold, would there be a high likelihood of internal repression or external aggression?
It is probably extremely difficult to deal with that other than on the basis of giving discretion to the nation which would initially be making the export order. However, it may be that there can be some facility for an exchange of views on this matter so that as full information as possible is always made available to all European Union Member States. It may be that an obligation should be written into the code that where a Member State believes there is a further follow-through trade in arms, that information should be made available to European Union Member States.
I too welcome the UK Presidency's proposal for establishing an EU Code of Conduct on the arms trade. It is the logical development and follow-on from the United Kingdom's new ethical foreign policy and, although nothing is ever good enough for the Greens, I wanted the UK President-in-Office to know that the majority of Members in this House think this is a very serious and historic first step.
I want to know if the Presidency will take back to the troika the eagerness this House has for consultation, for being able to follow the guidelines, for being able to see where best practice is developing as the code is progressed throughout the year. This House may want at some point to establish an annual debate on the code. Would the President-in-Office assure us that our eagerness to be involved is taken back to the troika?
I am very grateful to the honourable lady for her recognition that the general thrust of the proposed code would be broadly supported across the political divide of Parliament. That reflects a very practical understanding of some of the very difficult issues. I am very aware of them myself, as there is a large tank factory on the edge of my old constituency back in Newcastle-upon-Tyne in northern England. The people working in that factory and the sub-contractors are very aware of this difficult problem. They have as ethical a view of foreign policy as any one else but it is their job which is at stake.
I have always believed that people like them and in other similar positions will be prepared to make a sacrifice, to look for diversification, if they know that their efforts are not going to be undermined by others. That is where the code is, in a very practical way, extremely desirable. I wish that those in this House who have doubts would recognize the importance of that point. I can assure the honourable Member that I will come back on the matter she has raised as I think it is an important issue which should have the widest consideration.
Question No 14 by Mark Watts (H-0022/98)
Subject: Slaughter of sheep in France for the Eid-El-Kabir festival
In the light of previous infringements of Community legislation, and in particular those occurring in April 1997 when the mass ritual slaughter of sheep in France for the Eid-El-Kabir festival caused enormous public outrage, what efforts will the Council be making to ensure that no further infringements are allowed to take place either this year or in subsequent years?
The Council has no knowledge of the events referred to in the honourable Member's question. It would, however, take this opportunity to point out that it is primarily for the Member State concerned to ensure compliance with Community legislation in its territory and, where appropriate, for the Commission, pursuant to Article 155 of the Treaty, to take the necessary measures to ensure that any infringements of that legislation are duly punished.
As the honourable Member will no doubt deduce from these remarks, this is a question which clearly falls within the competence of the Commission and not primarily of the Council.
I thank the President-in-Office for his most helpful answer. I know that the Presidency shares my concern about animal welfare but I recognize its dilemma which is that it operates as the Council while the Commission is the guardian of the Treaties. Nonetheless, I would invite the Council to become familiar with this outrage that took place last year. We fear that it will occur again on 7 April, although the Commissioner himself informed this House that the infringements that took place last year were in breach of regulations and promised to act. So far he has failed to do so. I urge the President-in-Office to do his utmost to put pressure on the Commissioner to do his duty.
Mr President, after your kind remarks and further kind remarks from the honourable Member I am going to have to have a rather large dining-table the next time I am in Strasbourg. But all the better, I suppose, for the restaurant trade in this fine city, and the fine restaurants in it.
I believe there is an awareness already of the issue he raised with me this afternoon and, on the basis of that information, it should be possible for action to follow.
I would be delighted to have dinner with Mr Henderson. I am not so sure that Mr Watts is going to want to have dinner with me after my supplementary.
While, of course, we are entirely opposed to any form of unnecessary animal cruelty, I welcome the President-in-Office's caution in this matter. The Minister is well aware that much of the public outrage in the United Kingdom over these kinds of issues is synthetic indignation manufactured by groups on the extreme right.
Last year in France there were problems around this festival but they were much exaggerated by people like Jean-Marie Le Pen's Front national , a man who has more concern about animal welfare than the death of 6 000 000 Jews in the Second World War. So I urge him to proceed with care. Yes, we need to ensure that these things are dealt with, but let us not allow them to be used by political parties beyond the democratic pale as an excuse to beat the immigrant population.
I thank the honourable Member for his contribution. All I can say to him is that when we next have dinner, I know one item that we will not be discussing, if it is going to cause such terrible division among good colleagues.
This is a very difficult issue because it brings into conflict concern for animal welfare and the need to respect the religious views of ethnic minorities. But there has to be a limit somewhere. I would ask the President-in-Office to assure us that the Council, bearing in mind what was agreed in a new article in the Treaty of Amsterdam on respect for animal welfare, will make clear that if minority groups expect that we should respect their religious rights - and, of course, we should - then the views of those who hold that deliberate cruelty to animals is morally offensive and unacceptable will also be respected.
It was very encouraging when we had the British minister responsible for animal welfare, Mr Elliot Morley, here last month at the Intergroup for Animal Welfare and heard the positive view he expressed on the initiatives that will be taken under the British Presidency. So I hope for a positive response.
I say to the honourable Member that the Treaty of Amsterdam is not in force yet, but the Treaty does - as he rightly says - include a commitment to improving animal welfare. The Treaty also has a provision for the recognition of cultural tradition.
In coming to a decision on legislation in these matters a balance has to be struck on a number of issues. But once that balance is struck and once the legislative position is clear, then it is incumbent on all of us to make sure the law is adhered to. The Commission has an important role to play in relation to European law in that regard.
Question No 15 by Jaime Valdivielso de Cué (H-0026/98)
Subject: Consumer protection
In view of the announcement that one of the priorities of the British Presidency will be consumer protection, can the Council state what measures will be proposed and what their orientation will be?
The Presidency has three key priorities for the Consumer Council: the Consumer Guarantees Directive; more effective enforcement of existing consumer protection; and improvements to the European home and leisure accidents surveillance system. Progress in these areas will help consumers in all countries.
Firstly, the Consumer Guarantees Directive will give basic rights to consumers faced by unsatisfactory goods. The remedies in the directive - repair, replacement, reduction in price, refund - are easy to understand. People need to understand their rights if they are to exercise them. Consumers should thus be able to take full advantage of the single market in the way businesses can. In some countries consumer rights would be improved by the directive. In the rest, existing high levels of protection would remain. We await the European Parliament's first reading on the directive and are aiming for a common position at the April Consumer Council.
There is no point in having consumer protection rules if they are not properly implemented and enforced. We want the April Consumer Council to examine this on the basis of a Commission report. To give one example, mechanisms for Member States to share best practice should make it easier to act against trading scams and to identify unsafe products.
Our third aim is to improve the European home and leisure accidents surveillance system. This is used to gather accident data on which to base health and safety policy. Doing that European Union-wide means a larger population sample and more useful data. We are committed to ensure the system's continuation and to improve it, building on the best current national practice. I hope that we can count on the European Parliament's support to achieve these goals.
Mr President-in-Office of the Council, I think it is interesting the way a framework has been developed for possible consumer rights or measures, as regards guarantees, basic rights, legislation, improvements to the system and consumer advice. But could you please state what specific measures the British Presidency plans to take in favour of consumers?
I am grateful for the question from the honourable gentleman but I have to say that I am not pleading guilty to his allegation. There is a very positive agenda. There is certainly a very heavy agenda for the April Consumer Council.
The general thrust of all the proposals is that there should be minimum standards. This does not prevent any particular Member State deciding that they want to have better standards. There needs to be discretion on some of those matters. The important thing is to make progress and to bring in improved minimum standards so that all European citizens across the whole of the European Union can benefit in the way that businesses can from the single market. This is a very important principle and I believe it is one that will receive a large area of support from consumers and citizens throughout the whole of the European Union.
As they deal with the same subject, the following questions will be taken together:
Question No 16 by Sören Wibe (H-0029/98)
Subject: The end of tax-free sales and its impact on employment
Tax-free sales on journeys between EU Member States are to end in 1999. A study has shown that this will result in a great many jobs, about 50 000 altogether, being lost throughout the EU.
Has the Council discussed this matter and does it intend to do anything about it? Can it, for instance, try to obtain a derogation for tax-free sales on ferries or, even better, seek to have the entire decision re-examined? Question No 17 by Jan Andersson (H-0062/98)
Subject: Tax-free sales
The Council has decided that tax-free sales should end in 1999. When this decision was taken, a commitment was given to carry out an analysis of the impact on employment. However, no analysis has been forthcoming.
Does the Council intend to ensure that the promised impact analysis is carried out before the decision ending tax-free sales enters into force?Question No 18 by Pat Gallagher (H-0157/98)
Subject: Job losses because of indirect tax increases
Representatives of those employed in the duty- and tax-free industry claim that a considerable number of jobs, up to 140 000, are at risk should the planned abolition of this trade proceed as is currently planned, and stressed their concerns to MEPs during a demonstration in Brussels in December of last year.
As the Commission continues to question the validity of these claims, and at a time when unemployment is a priority throughout the European Union, would the Council confirm what steps it is taking to quantify the number of jobs at risk and to evaluate possible remedial measures?
As the honourable Members will know, when the Council adopted directives abolishing fiscal frontiers from 1 January 1993, it decided to put an end to tax and duty-free sales for intra-European Community passengers because retaining such sales would be inconsistent with an internal market without frontiers. Knowing this decision would require major changes in the sectors concerned, Council provided for a lengthy adjustment period from 1 January 1993 to 30 June 1999 during which tax and duty-free sales for intra-EC travellers could be retained. The Council currently has no plans to revisit its decision.
The effect on jobs of ending intra-European Community duty-free is hard to estimate accurately and depends in part on the nature of the successive regime. Some estimates probably overstate the effect. Whatever the successive regime's nature, operators will still be able to make sales on a duty and tax paid basis.
I would like to thank Mr Henderson for his answer. It is quite correct that the abolition of duty-free sales is a step towards the creation of the single market, but the single market is being created to provide economic benefits. Whatever we say, it is still the case that the question of the existence of duty-free sales has extremely little to do with economic benefits.
If we abolish duty-free sales, to begin with we would incur costs in the form of 50 000 to 100 000 lost jobs. Secondly, a number of ferry lines would be closed, including one which runs between Finland and Sweden and affects my home community, and which in turn has repercussions for tourism in both countries. On the positive side we have some abstract economic gains which perhaps amount to a hundredth or a thousandth of a per cent of the gross domestic product.
I would like to ask Mr Henderson the following: Is it really worth it for the sake of this small gain to see so many people made unemployed, and to anger a large proportion of the Union's population?
I thank Mr Wibe for his question but he is not really introducing any new information. These matters were discussed thoroughly in the early 1990s when the debate took place. I cannot really add more to the debate than I remember hearing at the time and which no doubt the honourable gentleman heard at the time.
Thank you Mr President-in-Office. Since it is the case that different countries in the EU have different duties on alcohol, tobacco and perfumes, I wonder whether you could tell me where the duty should be paid when a vessel travels between two or three countries. Should it be paid in the country which has the highest duty or in the country which has the lowest duty? Or could people even buy goods in a third country in the EU and pay the duty in the country which has the lowest duty? It that is the case, is there not then a risk of tax dumping, and is it in that case a desirable development?
I listened to John Prescott yesterday. He said that as an ex-seaman he was concerned about the consequences of abolishing dutyfree sales. On that basis I would like to put the following question: would it not be reasonable to investigate the consequences in the area of employment and in the area of taxes, so that we really know what will happen before the decision comes into effect?
Mr Andersson, like Mr Wibe, is asking me to revisit the issues that were all very well aired when these matters were first discussed in the early 1990s. There is no intention, currently, on the part of the Council to reopen these matters.
Regarding the question of taxation, yes, there are, as the honourable Member will know, different levels of consumption taxes in different countries within the European Union. The answer, in theoretical terms, is that the tax which was appropriate would be paid on the purchase of the product. There will no doubt be books and more books of Treasury and commercial law on those definitions.
At the outset I should like to say that I am extremely disappointed at the response of the President-in-Office who continues to say that this will not be revisited. I believe a new Presidency coming into office - a new government - should at least look at this. He referred to the major changes, the long derogation period because of the changes. He must also remember that there were commitments given over the years that a study would be carried out. It is rather alarming that the President-inOffice is not in a position to give us a clear view of the effects that this might have. It does not surprise me. I do not think any politician or any President-in-Office will be able to do that without a study. We have been given that commitment and we have a duty towards the European citizens to give them that study.
But it is now becoming patently clear that considerable difficulties will arise should the abolition of duty-free sales within the EU proceed as planned in mid-1999. The rules for applying and collecting VAT, excise duties on products sold and consumed, duty and tax paid on board the few remaining ferries in existence on intra-EU routes - that he referred to - are unclear. New arrangements are required. Let the President-in-Office tell us what arrangements are required and will be made in view of these changes.
I understand how strongly Members feel about this issue. But on a technical level, the way in which the regulation will be introduced - the notification of which has already been given to Member States - it would be possible to find out the details from them rather than from me.
The Presidency has no intention to revisit this issue. There have been a number of new governments elected throughout the whole of the European Union in recent months. It would be open to any of those new governments to raise the issue at the Council of Ministers. It would then be a matter for the Council as to what kind of response would be given.
Duty-free income is of major importance for ferry traffic between Sweden and Finland in the Baltic. North of the Stockholm area - you could say that Stockholm is in southern Sweden - there is only one scheduled ferry link. That goes between the beautiful city of Umeå in Sweden and Vasa in Finland. It is most uncertain whether this ferry traffic will survive a removal of duty-free sales. That would mean that the heavy lorry traffic which takes this route would have to travel hundreds of kilometres extra with great economic and environmental costs for this area in northern Sweden and Finland. In addition, old historic ties between these areas would be broken. Furthermore, interregional aid is being received for cooperation between these areas in Sweden and Finland.
My question is this: does the Council have any objection to the Swedish and Finnish governments intervening and providing direct state aid to maintain this traffic if it cannot survive when duty-free sales are abolished?
I can say to the honourable Member that it would be a matter for the operators to decide whether or not they felt that a subsidy was necessary. It would then be a matter for the Finnish and Swedish governments to decide if a subsidy should be given to them, and it would then be for the Commission to decide whether or not the subsidy was in accordance with the rules of the European Union.
This is really funny. Back home in Sweden the Social Democrats love to raise taxes both on work and alcohol. I am therefore a little surprised by the argument which we are listening to here. I would just like to tell the Council to stand firm. There should not be tax advantages for certain sectors. Instead, we must have competition on equal terms. It should not be the case that Europe should try to create new jobs through people getting drunk on a load of ferries.
I have interpreted that as a comment rather than a question.
I wish to congratulate the President-in-Office on the brevity with which he answers questions. If only colleagues were as brief in asking their questions. My question is brief.
He will be aware of the status of the President-in-Office. Indeed he has used the very words Gordon Brown used when he attended the Economic Committee: ' no plans to revisit this issue' , he said, and I hope that the Presidency will long stick to that.
My question, however, relates to the statement yesterday by Mr Prescott, also President-in-Office of the Council, that he is concerned about duty free and the consequential effects of its abolition. Who is speaking for the United Kingdom Presidency, Mr Prescott, the President-in-Office present today or the President-in-Office of the Economic and Finance Ministers?
I am not sure that brief answers will help me in future if it means I get these kinds of questions. I am speaking for the Presidency today, and on any occasion where there is an official event the responsible minister speaks for the British Presidency. The British Presidency's position is determined by the British government through its relationship with other European partners at all levels.
Our colleague, Mr Sjöstedt, mentioned one of the most threatened ferry lines and spoke of the beautiful city of Umeå. I hope that you think the city of Vasa is equally beautiful.
I would like to ask the Council if it is true that in the Commission there is a list of the most threatened ferry lines. Has there been a discussion about whether the Council could take up these issues? In addition, I would like to ask the President-in-Office what attitude the Presidency has towards contributing to an extension if other countries raise this issue in Ecofin? For example, the Irish government has expressed a desire to take such an initiative. I hope that you take into account that the situation has changed compared with the situation in 1991, particularly as far as unemployment is concerned, which is something Mr Wibe also raised.
I can say to Mrs Thors that I am not aware of any list but we have a transparent Presidency and if there is a list I will be happy to see it. We are always happy to discuss any issue that any responsible Member wishes to raise.
In view of what the President said earlier, I must declare an interest, in that I had dinner with the President-inOffice last night. I hope that will mean I get an even more detailed answer.
The President-in-Office mentioned that the decision was taken some years ago leaving operators six or seven years to phase out duty-free. Does he therefore not agree that it is highly irresponsible of the tobacco and alcohol industries to be lobbying the way they have and spending millions to try to have this decision reversed? They are also trying to whip up consumers to take part in their campaign.
Does he agree that if governments have money to spare they should not use it as a tax break for the alcohol and tobacco industries, especially a ludicrous tax break which is only available to frequent international travellers, such as myself, who benefit disproportionately? Does he not agree that would be a total misuse of public funds?
The clear conclusion for me is to take people for dinner after they have asked the question and not before. I have to say to the honourable Member that, like colleagues who raised matters at the beginning of this discussion - albeit from a different viewpoint - he is revisiting issues which were discussed in the early 1990s. The Council has no further comments to make at this time.
I will try to be helpful to the President-in-Office by providing him with some arguments as to why this matter should be revisited. Firstly, excise duties have not been harmonized as promised. Secondly, independent studies are now showing that thousands of jobs will be lost throughout the Community. Thirdly, unemployment is now our top priority; it was not back in 1991. Although I accept that he cannot change the Council's position tonight, but could he not tonight agree to find space on a Council agenda to allow an opportunity for our Irish friends to put this issue to the Council with that fresh information so that it can be reviewed in the light of that information?
If abolition goes ahead, what advice would he give to the ferry companies operating in my constituency between Dover and Calais? What tax rates do they apply? French rates, British rates or international rates? The Council has yet to really think about the post-1999 situation. I invite the President-in-Office to do that if he can.
There were a number of issues raised by the honourable Member, most of which were returning to the debates, which took place in the early 1990s and have been covered in the past by the Presidency, and positions adopted.
As far as I am aware, there was no link in the decision between the change in the regulations on duty-free and any consideration of taxation. They are two separate issues with no link. So I do not think that argument can be put. That is not to say that the issue of different levels of taxation should not be examined as an issue worthy of some consideration - but not linked to this particular issue. Different Member States within the European Union will have different views on those taxation questions.
It would be open to any government within the European Union to raise the issue in Ecofin or at the General Affairs Council if they were so minded. It would be up to the other Members of whichever Council it was to make whatever response was appropriate at that time and in the circumstances of how the issue was being raised. But unless that happens, I can say that the Presidency has no intention of reopening this issue which we believe was settled.
Mr President, this is something which cannot wait. I have been invited to Aberdeen Airport next Monday and I wondered whether the President-in-Office could give me advice as to what to say to the people there, or would he like to accompany me to explain to them what is going to happen to their fare structure and to the jobs they fear they will lose?
Ladies and gentlemen, I would request you that private invitations be made outside the Hemicycle, otherwise it wastes time. We have only four minutes left, and I hope we can deal with one more question without the President-in-Office missing his plane.
Question No 19 by Ulla Sandbæk (H-0030/98)
Subject: Environmental quality of EU overseas aid
What plans has the UK Presidency of the Development Council to address the need to improve the environmental quality of EU overseas aid, particularly for projects in sectors such as energy, mining, transport and the private sector? What means would it propose to achieve this improved environmental quality, in the light of the existing fundamental lack of capacity within the Commission?
The Presidency considers that environmental protection is an integral part of the development process. Lasting elimination of poverty requires environmentally sustainable solutions. Poor people are most reliant on natural resources and most vulnerable to environmental degradation and mismanagement. If natural resources are not managed sustainably, continued economic growth will not be possible.
We need to help developing countries integrate environmental concerns into their decision-making. In particular we will support their efforts to prepare plans and policies for sound management of their natural resources and national strategies for sustainable development.
The intermediate targets for sustainable development, based on United Nations conventions and resolutions, anticipate the implementation of these national strategies in all countries by the year 2005 so as to ensure that current trends in the loss of environmental resources are effectively reversed at both global and national levels by the year 2015.
Relevant action planned under the Presidency of the European Union will include endeavouring to secure commitments from the Commission and Member States to promote national strategies for sustainable development in developing countries and to adopt measurable targets, especially in sustainable development and poverty reduction, and to help increase the effectiveness of these funds.
A Council regulation was recently adopted on environmental measures in developing countries in the context of sustainable development, along with a resolution on environmental assessment in development cooperation. This provides for the mainstreaming of environmental concerns in project and programme preparation, as well as at the strategy and policy levels.
In that case, I would like to repeat the last part of my question: ' What means would it propose to achieve this improved environmental quality, in light of the existing fundamental lack of capacity within the Commission?' After all, it is not we who cannot agree whether the programmes should be designed like this so that the environment forms an integral part of them - along with many other fine ideas. But I do not think that I was given any actual indication at all of how to remedy the situation, given the Commission's lack of capacity at present. In a nutshell, how can we ensure that priority will be given to integrating the environment in implementing the EU's overseas aid programmes and, in view of this, will there be incentives which will be sufficiently effective to ensure that integration also takes place in practice?
I thank the honourable Member for her question, but I can only refer her to my previous answer which is that there are a number of different ways in which improvement can be brought about.
The Commission has an important role in identifying how they can monitor schemes where there is an environmental aspect to them, and how they can ensure that the best environmental practice is involved.
All of us have an opportunity, when we begin to renegotiate the Lomé mandate, to include a consideration of the important matters which she raises.
Since the time allocated to questions to the Council has now expired, Questions Nos 20 to 59 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.00 p.m. and resumed at 9.00 p.m.)
Air transport liberalization
The next item is the report (A4-0015/98) by Mr Seal, on behalf of the Committee on Transport and Tourism, on the communication from the Commission to the Council and the European Parliament on the impact of the third package of air transport liberalization measures (COM(96)0514 - C4-0602/96).
Mr President, as rapporteur for this report, I have to say that it is a disappointing report; not in the way it is written - because that is very good - but because as rapporteur I cannot examine the success or failure of air transport liberalization fully without examining the social consequences. The Commission promised to publish results of a study they commissioned last October. I understand it has just been issued this week. So I ask the House to review the results of this report, to review the apparent results of liberalization, bearing in mind that the social effects of that liberalization have still to be taken into account.
The rest of liberalization in the air transport industry is a bit like the curate's egg: it is good in parts. We have some cheaper fares, but we have also some increased fares. We have some increased competition; we have some new airlines coming forward; but we have a decline in safety and we have some frightening alliances on the horizon.
If we look at cheaper fares, then several no-frills airlines are offering cheaper fares such as Easyjet, Debonair, Virgin Express. Even British Airways has set up a separate company to offer such no-frills deals. These, however, are mostly based around the United Kingdom. We need to extend some of these companies to the rest of the European Union. I wish them luck and I commend what they are offering. However, these lower fares must not be at the expense of cutting safety or worsening working conditions. That is why we need to examine the social effects of liberalization.
Even with the larger airlines, business fares have dropped on routes where there is competition. But when you look at these fares, even though they have dropped, they are still too high. There is still an unbelievable complexity of fares. We have got PEX, superPEX, Euro-fares, economy, full economy, business class, and so it goes on. Buying an airline ticket should be simple; it should be straightforward. It is not. Passengers should be able easily to find information on the various service provided for different fares. They cannot. Even though we have got air traffic increasing globally by 7.9 % a year, most people flying are having more difficulty getting the right fares.
Safety must be assured. If we look at some of the examples: British Airways removed safety doors from some of its planes to put in more seats. This was not a good move in terms of safety and it was a disastrous move for them as far as PR is concerned. We have a situation now where pilots are flying longer and longer hours. Some of them are flying 17 hours in a day. That must affect safety. Cabin crews are working longer hours for less money and that must compromise safety. This is the unacceptable face of liberalization.
Liberalization does have its merits but it is not defect-free. We need controlled liberalization. By that, I mean we need to put in place preventive measures to avoid the cut-throat competition that would lead to monopolies the way it did in the United States and in Australia. Their services, consequently, deteriorated. We need a balanced liberalization that will benefit passengers, shareholders and workers in the industry. We need to encourage new entrants and to ensure they are not wiped out by the larger companies before they can get going. To do that we need to solve the slot problem - the problems at airports which they have too much traffic. This is the subject of a separate report that has come into this House, but it needs solving if liberalization is to continue.
We need to ensure that the newly emerging airlines and the ones that are offering the reduced fares can get slots so that they can continue and can also fly between some of the regional airports. We also need to look at the alliances that are proposed and in place between the US and European carriers. We need to ensure that these alliances do not destroy our European airlines. Global arrangements must allow the European airlines to compete and passengers to enjoy the benefits of this competition, but not at the expense of their workforces.
Liberalization has not been as effective as promised. But the slower, controlled approach is desirable and must extend to all parts of the European Union. If it is to continue, we need to solve the slot allocation problems and to protect new entrants. But we cannot - and I, as rapporteur, cannot - assess the impact of the third liberalization package until we know the social consequences of this stage of liberalization.
Mr President, ladies and gentlemen, Commissioner, as draftsman of opinion of the Committee on Economic and Monetary Affairs, I agree with the basic statements in Mr Seal's report and I thank him sincerely for his report. In addition, even if, as he has rightly commented, the Commission knowingly, unknowingly, consciously, or unconsciously has concealed its report on the social consequences, his report is nevertheless a valuable one and I hold Mr Seal in very high esteem.
It is true that the air transport liberalization finalized in the past year has completely opened the Single Market to this field and all of us, the actual consumers, are gradually noticing the advantages. National air transport markets were opened up, competition is allowed, even if it is sometimes a little bit strange that an airline from country A has flown cabotage for years in country B without covering its own costs, without making a profit and survives. Well, we shall see if this is actually possible in the long term.
Also, the number of routes serviced has risen, the number of operating airlines has risen, yet nevertheless the planes have to a large extent been filled. In that respect, I believe that liberalization has succeeded. My dear Mr Seal, I do not believe that the safety of passengers has been put at risk in any way by the liberalization of the air transport market. All the accidents which have occurred have been outside the area of the European Community and not within it.
Of course, the Commission also offers us a glimpse into the areas which have not yet been dealt with, into tariffs, the limitation of capacity, the cost of flight services and access to the market. The Commission is surely right when it says that on many intraCommunity routes, and above all the internal domestic routes, there is still no competition. But Commissioner, I believe that in the case of many routes which today are not even profitable for a single airline - particularly those in peripheral regions - we cannot expect competition, because nobody as it were wants to lose money. That is what we must realize. In that respect, I believe that the Commission has come to the wrong conclusions. I believe that many internal routes are simply not profitable because of insufficient passenger numbers and will not attract competition.
What I also agree with in Barry Seal's report is that the tariff structure is something over which the normal consumer can have no overview. The various cheap and cheaper tariffs and special offers which the airlines offer are simply too difficult to understand. For clever business people and people who have a good travel agent, maybe they can cope, but not normal citizens. That, I believe, must change.
I would also like to say something about competition and about the alliances. I do not completely share the view of my colleague, Barry Seal. I believe the European airlines only have a chance in alliances with other partners in other continents. I do share his view that we must be watchful that American partners do not drive our European lines to the wall in these alliances, but we also cannot let the Directorate-General IV see the Single Market as a total area in which it will judge the competition situation. We must look globally at the question of market restriction, competition and cartel rights, because air traffic also takes place globally in alliances. You all know that the airlines make most profit on the North Atlantic route and not on internal European routes. In this respect, we must ask the Commission - and Karel Van Miert will probably take this into account - to regard the alliances not only as a danger but also as an opportunity for the European airlines to join in global competition. I hope that Neil Kinnock will also say something on his view of the alliances.
Finally, I would like to ask the Commission: when will we get the proposals for discussion and decision which are still outstanding? I am referring here to the question of the slots. I am not yet sure when the long-since announced package on the slots will be placed before us, Commissioner. It needs to be discussed. We should, Mr President, also discuss the question of flight management. There are in fact still too many problems for the passengers and for the airlines, because air control in Europe is simply organized on a pre-Europe basis. That must be changed. Perhaps you can also say something about this, Commissioner, since the free market can only be effective for environmental protection and our citizens if the air space is used efficiently.
Mr President, Commissioner, ladies and gentlemen, on behalf of the group I would like to thank the rapporteur, Barry Seal, for a good piece of work and a good report, even if it has been a long time coming. The report looks at all the main problems involved in deregulation. For some years, deregulation has been the aim at global, national and European level. We have noticed this, it is happening in a whole host of sectors. But everywhere we find that the problems are the same. How can deregulation and improving services best be carried out without affecting jobs and employee security and without reducing the availability of public services, including transport?
It is not least in the field of air traffic that these problems are relevant. This is highlighted in points 1 and 6 of the report. It is just as important to realize the social and employment effects of deregulation in a new competitive situation. I understand that the investigations mentioned in the report are now under way. We must assess these results in terms of their implications for society, and I hope the discussion will be sensible rather than sharp. It is essential that this new situation be dealt with in a sensible fashion.
Mr President, something must be wrong in Europe if I can learn from the press that SAS cabin staff are thinking of setting up a strike fund in Panama. We can only shake our heads at this; I do not understand why this is happening. Perhaps things are different in a multinational company, or what is it? If we take a closer look at the competitive situation in Europe, a multi-coloured picture emerges, even though deregulation is taking place. On some routes, prices are low and the level of service high. On others, it is the opposite. Some routes are just like bus routes where you just turn up and go ahead. There is no overall picture at present of how deregulation is progressing.
One of the major problems, as has been said, is that the pricing system is not transparent. It takes an experienced traveller to find their way around the jungle of what is available. But I note that one thing is working on some routes, namely the market mechanism.
But it should be the other way round. My impression is that flying is still seen as something rather exclusive in Europe. Perhaps that is why prices per km are higher than in the USA. If it is really true that flying costs 40 % more in Europe than in the USA, it is time the politicians did something. Why is it more expensive? Is it government support? Is it a lack of air traffic control? Is it ground handling? Or is it due to search for profits? Now, of course, we can watch the different companies' profits on the stock markets and make our own assessments. It is quite profitable to run an airline in Europe. Reviewing the costs of flying would lead to both price cuts and better services. Imagine if one day we could fly at a set price per kilometer. Imagine what would happen if we could just say we wanted to travel so and so many kilometres: it would cost x times the number of kilometres. I certainly think that would be fair.
More and more frequently, we are seeing new companies being set up and struggling for a few years and then going under. There are not many markets where acquiring market share is such a capital-intensive business as it is in aviation. But, in many cases - even if the new companies are not around for long - this is enough to worry the established ones. Even if only a few of them survive, they are proof that the market is not completely closed. But there is still a need for regulation. Price agreements and alliances are very serious phenomena which need monitoring.
And so, Commissioner, we come to allocating slots. I will be the rapporteur for the report on this: so it is important to us how the market develops in this area in future. We look forward to the Commission's proposals on this. But is it not precisely in the case of the major airports that the problem arises? The problems of air traffic control and air corridors may well be equally interesting. I look forward to seeing the Commission's proposals, and I, for my part, will do my best.
When internal flights in Denmark were deregulated, the airlines responded by raising prices. It was not until the Great Belt tunnel was opened, as the Commissioner knows, and railway transport in Denmark became effective that the airlines reduced their fares. That is what we in Denmark call a ring or price fixing. Commissioner, rapporteur, we will consider developments and deregulation; together with the Commission, we have an important job to ensure good flights for passengers and proper conditions for staff.
Mr President, we welcome this opportunity to discuss the impact of the third package of our transport liberalization measures and, in particular, I wish to thank Mr Seal for the work he has done on this communication.
I accept that some progress has been made but I would point out to the Commissioner that there is still no level playing field and the market remains distorted. The British Presidency of the Transport Council talks of a people's Europe. So perhaps within this people's Europe we could see a stop to state aids now to ensure that there is a level playing field and fair competition between the carriers.
In their reports both Mr Seal and Mr Sindal have referred to the problems of slots, and it is recognized that generally the overall capacity of slots both in the air and at airports is a problem. I would make a plea to the Commissioner tonight on the question of new entrants. While I personally accept the priority should be to encourage new airlines on existing routes, I would argue that where there is no new airline which wishes to compete, an existing airline should be allowed to operate a new route. Perhaps the Commissioner could consider that in the context of his slot-allocation proposals.
As the Member representing Stansted Airport in North Essex and South Suffolk, I particularly welcome the new entrant, the British Airways carrier which is to be called 'Go' , to operate from Stansted Airport. We are not sure yet where it is going but I am sure it is going to mean greater choice, lower fares and be the airline that we all welcome.
All of us would like to see a people's Europe and true liberalization in air transport and I hope that both this Commissioner and the British Presidency will complete the single market by June, giving a greater choice of routes and carriers and lower fares for travellers.
Mr President, I would like to welcome the Commissioner and to thank the rapporteur for his report. I wish also to state that I speak this evening on behalf of Mr Niall Andrews who wanted to speak on this subject but had to return to Dublin unexpectedly.
The free movement of labour is one of the basic tenets on which the European Union relies and it is therefore up to us, the elected representatives of the European Union, to ensure that all our citizens have assess to affordable and speedy transport between the Member States of the Union. Airport charges play a pivotal role in allowing airlines the financial scope to offer customers low cost travel. The issue is one of particular importance to Ireland, as it is the only island state in the Union and relies heavily on the availability of low cost airfares.
Through the air transport liberalization programme the European Union has taken steps to create the climate necessary for airlines to offer competitively priced airfares to the citizens of Europe. The air transport liberalization programme, which culminated in full liberalization of the market in 1997, has undoubtedly brought many benefits to consumers both in terms of access and cost. However, a commercially successful Irish airline competing in the European market, Ryanair, is currently engaged in a protracted trade dispute with its employees arising from the company's refusal to recognize or negotiate with the trade union chosen by some of the employees to represent them or to cooperate with the national industrial conciliation procedures which have been established to resolve such disputes.
Ryanair, whose owners and senior managers had been very substantial financial beneficiaries of air transport liberalization, must immediately enter into dialogue with these employees who seek to be represented by a trade union of their choice and to utilize the resources of the national procedures that exist. I am concerned that this employer's behaviour may be symptomatic of a wider problem whereby the rights of vulnerable groups of employees are being abused in the aftermath of market liberalization and in the absence of adequate corresponding enforceable social protection. Could I call on the Commission to conclude and publish as a matter of urgency its promised assessment of the social impact of liberalization of the air transport sector, including the right to free negotiation, free association and collective bargaining.
Mr President, it is a pity that the rapporteur has sung his own praises because otherwise I would have done so and coming from me that would have been even more exceptional. However, I have to say that his report is excellent, even if in his contribution tonight he possibly concentrates a bit too much on the social consequences given that aircraft crews and pilots are among the best paid workers in the world.
Mr President, I would like to draw the Commissioner's attention to a few things which to my mind require some improvements in this sector. Firstly, there is the issue of state aid. I recall the discussion Mr Kinnock had with us in the Committee on Transport and Tourism when he took office, and in which he promised emphatically - I would almost say, with his hand on his heart - to put an end to state aid. Well, Mr President, state support is still continuing, and I want to state this emphatically, unfair competition in particular is perpetrated by companies such as Iberia, which allows its subsidiary Viva Air to work below cost price, and in doing so makes the market situation almost impossible for all sorts of other commercially operating companies and companies operating without government support.
It should also be said that Air France, time and time again, cannot resist making life very difficult for new entrants onto the market in France. But on that, at least, the Commission took some action.
Secondly - and I here I would like to ask the attention of the Commissioner's staff, who are excellent, incidentally, because I would like a reply to my question if not during the next few days, then in writing if necessary - I am being told that in Italy the use of the seventh freedom, - I am not talking about cabotage, that is going reasonably well - the transport of a Community company to a third country, is alleged to be impossible. This is because the Italians are demanding that this should only be an option when a company is established formally and legally in Italy, and not only has a company there, but also permanent equipment, in other words, aircraft and staff. This contravenes what is being requested in the seventh freedom. If we have to meet these kinds of conditions, we would rather grant the transport to companies from third countries, such as Egypt and Senegal, for instance.
Mr President, I would like to raise a last point, and this concerns airports. I believe that if in Europe we are going to have competition in the aviation sector under the kind of circumstances we have at the moment, and in particular the environmental circumstances, where there are no common standards on noise levels on and around airports; companies start to compete with each other at the expense of the people because certain airports can take on extra passengers, because they ignore environmental and noise standards, while others do not. I would also like see to some harmonization in this area in Europe.
Mr President, I have one final point. I would ask the Commission to pay more attention in its competition policy to networks rather than to specific lines.
Mr President, the report by Mr Seal provides a qualified account of the liberalization of air transport, which has meant restructuring, mergers and privatizations, without the user drawing any real benefits from it. On the contrary, deregulation has had serious social repercussions with thousands of job losses, a decrease in security, decreases in salary and attacks on the status of staff. So I can only support the call in Mr Seal's report inviting the Commission to publish the study on the consequences of liberalization on employment and the social field.
It is obscene to devote only nine lines to this subject as the Commission has done. In the air transport sector, as elsewhere, the criteria of financial viability and its corollary of reduction in costs, lead to solutions which are often limited and do not ensure the best conditions, either for equality of access for all, the essential issue of security or for town and country planning. So we must take care that the imbalances concerning the peripheral and island regions in the Community do not increase.
In a context which is subject to strong competitive pressure, notably from the United States, the European Union should aim to give priority to cooperation in joint developments, rather than using the logic of economic warfare. In this context, I welcome the fact that the two amendments from my group have been taken into account: one calls for bilateral agreements to be founded on real reciprocity, and the other draws attention to delocalization and social dumping. At a more basic level, I believe that we need a different dynamic in air transport, based on public management of this sector, in order to promote mutually advantageous cooperation, to encourage balanced national and regional development, to develop social rights and employment, to lift the restrictions on unions, in short, to guarantee everyone's right to transport provided in good conditions.
In order to promote democracy and transparency, an organization should be set up to facilitate public dialogue and to enable all the social players to participate in the orientation of and decisions concerning this sector. This is the line taken in the amendments we have tabled.
Mr President, we would like to place the environmental considerations at the heart of the European Union's decision-making process. Integrating environmental issues into all policy areas of the European Union will be a major task, but one that we have to face. We believe we can deliver a more sustainable transport policy, and we are all agreed that it is essential to cut CO2 emissions from transport, which are growing faster than in any other sector. This is of course the Green group droning on about the environment again, is it not?
The Committee on Transport and Tourism is quite happy to integrate the environment into transport policy, as is rapporteur Seal. But let me tell you, Mr Seal, that I did not make up my first four lines: they were spoken yesterday by your fellow party member Mr Prescott, who was here as President-in-Office of the Council, and he mentioned transport and the environment as the most important environmental issue of the British Presidency. But you, on the other hand, Mr Seal, do not manage to mention the word environment even once in your report. You, who blame the Commission for devoting a mere nine lines to employment, seem to have quite a blind spot when it comes to the environment. And let no one claim that air transport liberalization and increase in pollution from aeroplanes are not related.
Competition has made flying cheaper, and Mr Seal points this out in his explanatory statement. That is nice for travellers, but bad news for the descendants of the travellers, because cheap tickets lead to more passenger kilometres and that leads to more pollution.
The resolution predicts an annual increase in air traffic of 6 or 7 %. If we assume optimistically that half of this growth can be absorbed by technological progress, then we are still left with an increase in CO2 emissions from aeroplanes of at least 3 % a year. Did we not agree in Kyoto that CO2 emissions should come down, and that aviation should do its bit towards this? Clearly this all remained in Japanese to Mr Seal and my colleagues on the Committee on Transport and Tourism. I would like the Commission to tell us whether it has proposals to reduce CO2 emissions from aviation. And, by the way, how are the studies on kerosene tax and other levies progressing? Are environmental agreements part of the additional measures which, according to page 22 of the Commission's statement, are missing in the present aviation agreements between the Member States and the US? Will the Commission ask the Council for a mandate to negotiate with the US not only about open skys, but also about cleaner skies? I would also like to know if the subject of aviation and the environment is on the agenda of the next two Environment and Transport Councils. If not, then I will have to conclude that although we may be trying the tame the car, the aeroplane has become Europe's holy cow.
Mr President, on 1 April 1997, liberalization of the internal market for civil aviation was completed - at least on paper. This occurred without as much as a whimper, so that the Dutch press spoke of a 'whispered Big Bang'. No cutting competition broke out between the big carriers, and ticket prices did not drop dramatically. Still, the structure of the aviation market in Europe has altered fundamentally over the past ten years. In the European Union market the large airlines are regrouping. A number of associations have grown modestly, and the market has become more dynamic. This is evident from the emergence of low-budget companies, amongst other things. Tickets on routes where there is competition have now also become cheaper.
The fact that liberalization passed off peacefully is also the result of the spectacular growth aviation has sadly undergone over the past few years. This meant that there were no large scale job losses, despite a constant drive for more efficiency.
The Commission's report deals primarily with efficiency and competition in aviation. The Commission rightly states that substantial savings can be made in groundhandling and air traffic control. But I believe that in future fair competition between different modes of transports must be looked at. Compared to passenger transport by rail or bus, aviation is still subsidized in disguise through duty-free sales and cheap kerosene. I think it is right that duty-free sales are soon to be abolished for flights within the European Union, but more efforts are needed as regards fair competition between different means of transport modes. That is why the introduction of a tax on kerosene within the Union is urgently required. Tax-free kerosene in an internal market, with apologies to the interpreters, is truly "swan mad' .
Mr President, Commissioner, I too would like to thank the rapporteur for his work. I believe that the report enables us to give a sound opinion on liberalization and to deal with the relevant subjects specifically.
I would like to point out several aspects I believe to be important. It was said that numerous companies have entered the market, remaining there without being competitive. In actual fact, many have not survived. Although, from an economic point of view, this may be considered negative, from the point of view of security it may be considered positive. Liberalization has not completely shattered the security and social guarantee mechanisms.
However, there are contradictions and problems, particularly as regards working hours, the relocation of companies - which can have a negative effect on human resources from third countries -, and the management of services with agencies outside the EU which we naturally have to monitor carefully.
In effect, the system has had positive results. I am convinced that we should take into account the reorganization process begun by the national companies. This reorganization process has been favourable and has made it possible to face the competition specifically, even leading some to highly innovative ideas, such as the company Alitalia, whose operators and workers are personally committed to the company management and also take part in company activities. These are highly important and significant aspects. State aid has made this reorganization process possible. I believe that proper aid has been provided and that they now possess a market opening and the ability to withstand the competition.
However, I would like to deal with another aspect that needs to be highlighted. In some ways, competition has been more focused on the ground services and airport services than on the specific system of airline liberalization. It has to be admitted that we still have major problems as regards the airlines: I am not convinced we need to continue in the same way, for example in relations with the USA. The open sky treaties should continue far more specifically because we need to extend the reorganization of the European airlines to the global market, to include therefore the competition within the American market, which we are prevented from doing at the moment. I believe that provides a strong limitation to the mechanisms of international competition.
That is why the liberalization of the open sky systems and the ability to liberalize air space are important. We are faced with an air space that is strongly conditioned by the military systems, even today. Unfortunately, nowadays, we are still talking of war and the obstacles it might establish - I am referring to Iraq, of course. We will still have a complete violation of air space available. This is a dramatic point. It would be advisable for air space for the civilian system to be increasingly more available.
The aspect of air traffic control has also been pointed out. We cannot go on like this any longer! It is possible to make marked savings and establish strong coordination in the control sector.
To conclude, Commissioner, I am in favour of the measures and I believe that the next action relating to airport duties will provide us with further capacity to face the market and to support the social mechanisms providing guarantees for workers.
Mr President, the liberalization of the aviation industry has been taking place for decades. It is a positive and necessary development to satisfy the desire of a growing number of passengers. In the assessment now being made, the Commission does not see any dramatic changes in the development after liberalization. That means that the large airlines still remain and that foreign competitors have not ousted domestic operators to any large degree; nor have there been any dramatic price reductions.
Clearly, if that is what we want to bring about through liberalization, we can say we have succeeded. But if prices have not been reduced and accessibility for passengers has not increased, I am drawn to the conclusion that liberalization needs to be taken further. There is a need for more competition and more operators in the European air transport market, not fewer. Today there are far too few airlines dominating far too many routes, and these airlines are constantly entering into increasingly sophisticated cooperation agreements. In practice, this continues to disable competition in the air transport market.
I am convinced that the necessary development has only just begun. Satisfying the passengers' demands calls for increased accessibility and lower prices. We need to open up to competition and create the conditions for substantially more players than there are today in this sector. Together this will enable the development which will allow us to satisfy passengers' demands by the year 2000.
Mr President, unlike Mr Stenmarck, I do not have the same faith in the possibilities of liberalization with regard to airlines and air transport. I think there is considerable over-confidence in what can be achieved through deregulation of air transport.
Swedish domestic air services have been open to competition for a number of years, and this initially led to much price competition. However, today we have a quite different situation. There are sometimes two airlines on the most attractive routes, but these usually compete with the same timetables, the same prices and roughly the same service too. On the less attractive routes, however, there are higher prices and poorer services, and this strengthens the regional differences which were already considerable. Unfortunately, this is all happening in a country which is highly dependent on domestic air transport since there are often no alternatives.
I also think it is important to ensure that an increase in air transport is not a goal in itself. It is in fact environmentally unsustainable to maintain the rate of growth which we have today.
I have proposed a special amendment, Amendment No 3, which is based on the idea that competition must take place through socially acceptable methods. I have made particular reference to the Irish airline Ryanair, which has distinguished itself through its anti-union policies. The airline refuses to enter into agreements with unions, and this has led to a conflict which is currently taking place with baggage handlers at Dublin airport. The airline has refused to cooperate with the Irish Labour Court. I think it is quite unacceptable to employ such methods in competition between airlines. We must show that we do not accept anti-union attitudes or social dumping as a means of competition. It would be interesting to hear whether the Commissioner has any views on Ryanair's behaviour.
Against this background I would like to say I support the GUE/NGL group's amendment as well as that of the Green group.
Mr President, this obviously is not Ryanair's evening. I would also like to draw attention to the regrettable situation that has developed there. Mr Seal's report highly recommends many of the positive aspects of the aviation industry in recent years. Among the blessed, he mentions Ryanair, now the most profitable airline in Europe, more profitable as a percentage of turnover than the giant BA.
As several previous speakers have mentioned, they have been locked in dispute on what many of us would regard as one of the basic human rights, that of the workers to join a trade union and be represented by a trade union. These workers were willing to work for considerably below the going rate when the airline started, recognising that the company could not afford the higher wages at the time. This is an airline that has made £IRL 35 million profit in the last year. Their chief executive recently earned a personal bonus of £IRL 17 million. Another company much smaller, much bigger are paying considerably higher wages than Ryanair. Let us not hand out kudos to a company whose industrial relations practices are unjust and whose profits are built on the generosity of their employees.
This has been a very interesting debate. I should like, first of all, to thank the rapporteur, Mr Seal, for his account of the evolution of aviation liberalization in the European Union. Producing a fair assessment of a new and ongoing process is always likely to be a testing experience. I compliment him on the approach that he has taken.
As the House will know, civil aviation liberalization in the Union has been an intentionally progressive process, partly in order to take account of the conditions from which it started in the mid-1980s, and partly to avoid disruptions and losses of the kind which liberalization produced in the United States of America. In other words, it has been and is what Mr Seal is seeking: a balanced liberalization that has taken some pains to try to ensure that the interests of all legitimate concerns are taken into account.
It is inevitable that while some of the main effects of liberalization were identified in our 1996 communication, others have only become clearly apparent since, as airlines have increasingly taken advantage of the possibilities offered. As we acknowledged in 1996, much remained to be done to ensure that the potential created by liberalization was fulfilled and fair competition conditions were achieved. That is certainly true of state aid. As the House will know, in the Commission's view, aid to airlines from Member State governments can only be justified, and must only be authorized, as an integral part of a consistent and timelimited programme to restore the financial viability and competitiveness of the recipient companies.
I am certain that this approach has directly contributed to making the restructuring programmes credible and successful. I noticed Iberia's results in The Financial Times this morning and took some satisfaction from that. Our careful monitoring of the implementation of restructuring plans and the way in which they comply with the conditions laid down shows the productive results that are being achieved. It was on that basis that we were able to authorize final payment by the French and Portuguese governments to Air France and to TAP. Regrettably, it is also on that basis that we had to conclude that Olympic Airways was not complying with the essential conditions set out at the time of the agreement with the Greek Government in 1994. We consequently had to reopen the procedure on that case.
In recent weeks we also had to take a very strict attitude towards the Italian Government and Alitalia who were in breach of basic conditions that were included in the Commission's state aid decision of last July. I am glad to say that we received a swift and effective response from the Italian Cabinet and, within a few days, further and binding undertakings were given which resolved the issues.
On the other issues that I have listened to, in the claims made during the course of the debate, and relating to state aid in competitive conditions, I must say that if honourable Members have evidence upon which complaints can authoritatively be made, they are doing the complainants no service if they do not encourage them to make the appropriate complaint to the European Commission. I can say this: we respond with speed to all substantive complaints. The recent experience in the case of Alitalia is a further demonstration of that. If Members believe, therefore, that they have heard of complaints that have not been notified to us, they should say so; not to us, but to those who have voiced concerns to them.
On the issue of globalization, we are now turning our efforts to ensuring that the consolidation of the market does not produce adverse and counterproductive effects. The rapporteur identifies the multiplication of mergers as being part of the globalization trend. It is worth noting, however, that because of the restrictive clauses on ownership and control in most existing bilateral agreements, mergers are practically impossible, and that is why we are witnessing a proliferation of airline alliances instead.
The diversity and the disparity of regulatory regimes clearly inhibits the effective operation of the market and that, of course, is a major reason for the Commission's efforts to gain a negotiating mandate on market-access agreements with third countries, particularly the United States of America. It is obvious that if the Community does not take the opportunity to negotiate a comprehensive air-service agreement with the USA, United States Airlines will, by design or default, be disproportionate beneficiaries of our single market, of our liberalization, when our airlines have no effective comparable rights of access and operation to the United States' single market. I hope, therefore, that Member States of every kind will heed the reality and respond with alacrity to the challenge so that we can get on as a Community with negotiating a fair and balanced open-skies agreement across the Atlantic and on both sides of it. It would be extremely alarming if, by the cumulative effect of current bilateral agreements and future bilateral agreements, United States Airlines were effectively able to operate at will in our single market when there was absolutely no reciprocation to speak of in the United States' single market.
Meanwhile, as the House will know, we opened investigations into three existing transatlantic airline alliances and into one proposed alliance in 1996. Far from having adopted a dilatory attitude, as the rapporteur appeared to suggest in his report, the Commission has been very vigilant about the developments in a market which, by becoming global, could, in turn, create fresh constraints on the full benefits of liberalization. Recognition of that has, for instance, prompted the Commission to take initiatives on air-traffic management - which was mentioned by some honourable Members -, on groundhandling services - mentioned by other honourable Members - and on airport challenges - again referred to by some contributors to the debate. Our proposal for the revision of the current airport slots regulation will become public within the next few months.
Mr Seal is right to point out that our communication did not devote much space to the social aspects of liberalization. Although it would also be true to say that the Commission has in other respects been particularly attentive to the social impact of liberalization measures. The House is aware - and there were references to this - that we commissioned a study to address this issue. And since we received the results of that study within the last week, I can firmly express the hope that the final report will be available to this Parliament and to the general public in April.
It is already clear, of course, that civil aviation has been the only transport mode in which employment increased between 1990 and 1995, and although the total growth was modest - about 0.4 % per annum over the period - it is worth noting that was achieved despite general economic recession and despite extensive airline restructuring, which has, in some cases, caused what turns out to be a temporary reduction in staff. The increased effectiveness and competitiveness of airlines has the effect, of course, of again stimulating demand for employment - and that is good news for everybody.
As the House might anticipate, I totally agree with Mr Seal's view that liberalization should not, indeed must not, be achieved at the expense of safety, and we will therefore continue to be active and vigilant on safety issues, not only at Community level but globally. To give practical evidence of that: we have in recent months proposed a directive to establish safety assessment of thirdcountry aircraft operating in the European Union, and we have published our proposal for the establishment of a European civil aviation safety agency. In addition, outside the Community the Commission makes sustained efforts to secure and to maintain the effective implementation of ICAO standards. Meanwhile we are also addressing environmental aviation issues, which were referred to by some of the contributors to the debate, through the communication on carbon dioxide emissions and transport which we shall be publishing in the spring and, in addition, more specifically in our study on the implication of the impositions of a kerosene tax for civil aviation and the environment. The House may know that we have for the first time joint environment and transport councils convened under the United Kingdom Presidency - one informal, one formal - and we look forward to very positive results for transport and environment from those initiatives.
As far as the protection of consumers is concerned, the Commission has recently presented a proposal concerning denied-boarding compensation, whilst the current code of conduct on computerized reservation systems, as well as the amendments proposed to it, already provides for the operator of a flight to be clearly identified and for the passenger to be properly informed. We have had some passenger complaints on this issue and I hope that honourable Members, as frequent flyers themselves, and as users of liberalized air services, will take pains to ensure that if they experience difficulties in this respect, they communicate those difficulties both to the airlines concerned and send a copy to me. I would be pleased to have such information from the front line. I will certainly act upon it.
These actions, in so far as consumers are concerned, should reinforce the requirements of information and transparency that Mr Seal's report is rightly seeking. The list of different actions, which I have given this evening, is not exhaustive but it shows clearly that the Commission does not consider that its work was completed when we presented our communication in October 1996 or when the single market in civil aviation was formally and legally completed on the 1 April last year. On the contrary, we acknowledged that further work was necessary and since then we have been actively pursuing further necessary advances. Against that background, Mr Seal's report is of great help in emphasizing priorities and in highlighting the significance of the social dimension. He will, I hope, be pleased to know therefore that in order to give full attention to the social impact, and also to take account of new developments and the changing environment in which airlines operate after the full completion of the aviation single market, we will be publishing the report that I referred to earlier which should be available for debate in this Parliament in the near future. I hope that I can say with complete confidence that the report will provide a full response to those aspects of Mr Seal's report which relate to the matters that were not dealt with by our previous communication. I look forward to considering that and indeed other matters with this House but hopefully not at such great length in future.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Cabin crews in civil aviation
The next item is the debate on the report by Mr Grosch (A4-0018/98), on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on safety requirements and attestation of professional competence for cabin crews in civil aviation (COM(97)0382 - C4-0460/97-97/0212(SYN)).
Mr President, Commissioner, ladies and gentlemen, the safety training of cabin crews in civil aviation is almost a component of the subject which we have just discussed, or a consequence of it. The Commission could in this respect have taken the terms of the JAA changed or unchanged and transferred them into Community law - quite simply in accordance with Regulation No 3922/91. It has, however, chosen another route, namely the form of a directive.
It is of course clear that we as Parliamentarians explicitly welcome this decision, and the fact that we as a parliament are involved in the lawmaking process. But in my view that is not the most important reason point. The Commission's proposal - and this is the most important element - puts the work of the cabin crews in the correct light, that is, it covers their safety functions. It is very important therefore to provide more transparency in terms of the fact that the crews must undergo basic training, a general further training and additional training related to various types of aeroplane. That is, in our view, an important part of this work. There is in fact a risk, which has just been discussed, that the airlines in the thick of the competition battle will regard these very training costs as variable costs and correspondingly perhaps try to economize in this area, which in my opinion would be unfortunate.
Therefore, we also see the programmes proposed in the Annex as minimum requirements. In our opinion, both the basic training and the type-training indicated should form part of basic training, in which really nothing may be left out. This would mean that the cabin crew enjoy the social protection which exists in every similar profession, and that entry to the profession or employment in this job is no longer possible without training. If we compare the programmes of one airline with another then we soon discover that this directive is necessary. Although most airlines take training very seriously, the further training, particularly the typetraining is somehow neglected.
The Commission's proposal also respects subsidiarity. It therefore takes into account the desire of Member States to continue to define their training themselves, although there should be an obligation to keep the Commission informed.
In short, the proposal is an ideal response to technical and administrative questions, to social challenges in the free market and to safety claims associated with the profession of cabin crew. Although it is not as important, we must not forget in this document that with some form of recognition - here known as certification - mobility in this professional sphere can be increased. The amendments submitted by the Committee on Transport and Tourism in this respect are therefore to be regarded as no more than fine tuning. They regulate amongst other things transfer conditions, they regulate or fix the obligation of the Member States to supply information and they regulate medical monitoring somewhat more clearly. In the Commission's proposals only regular checks are suggested: we however propose a periodic cycle of inspections.
The amendments tabled later by Mr Simpson are in my view also worthy of support. Although the Commission's text, my amendments, and the amendments proposed in committee maintained the distinction between cabin crew with and without safety functions, these amendments from Mr Simpson are designed to remove this distinction, so that all cabin crew must meet the same training requirements. In my opinion, this has the important advantage of ensuring that there will no longer be cabin crew with varying qualifications and that in serious situations any member of the cabin crew will be able to fulfil his task completely.
Finally I would like to remind my colleagues - and perhaps that could have been said from the start, for thus far the whole thing sounds rather unanimous - that this directive is of course not welcomed by the JAA and the airlines. For me this is not yet particularly worrying. I am far more concerned about the scepticism - to put it mildly - of the Council on this subject. I hope that even those accidents which have been avoided, to say nothing about the tragic reality of the actual aircraft accidents, will convince the Council, so that this document does not end up in a drawer somewhere but is instead dealt with effectively and also fulfils its objective.
Mr President, first of all, just to clarify: we are tonight debating safety standards for cabin crew and not air traffic controllers. At least I hope so. I know it is very late but I believe that is the directive we are discussing, otherwise I am in the wrong room. I think we have a problem with interpretation, with all due respect to Mr Grosch.
I wish to thank him for his efforts in endeavouring to steer this report through Parliament and doing such a comprehensive job, and also to congratulate the Commission on having the foresight to bring this forward, particularly in the light of what we have just been saying about liberalization and the very important comments the Commissioner made about the need to underpin liberalization with a very strong social framework. This is clear evidence that is actually happening, and this is a measure which commands the full support of the Group of the Party of European Socialists.
One point we have to stress is that we need to get over to the Council and, indeed, the wider community why this measure is so important. One thing we have to make very clear is that, contrary to accepted beliefs, if you are involved in an air crash the likelihood is that you will not actually die. Indeed, many aircraft accidents are survivable. Around 75 % of aircraft are involved in accidents during approach, landing or take-off. Research indicates that around 90 % of all aircraft accidents could be survivable. It is estimated that of the 1 500 people on average who die each year, some 300 a year, on average, could survive if evacuation measures within aircraft were improved. I am confident that if we had better, faster and more effective evacuation, we could save lives - as many as 300 a year.
How do we do that? There are a number of methods by which we can improve evacuation measures. Firstly by the behaviour and crowd-control skills of cabin crew during emergency evacuations, and, secondly, by passengers' knowledge of safety procedures and their motivation to get acquainted with them. We all know from our experience in flying that no-one takes any notice whatsoever of cabin crew when they are giving us the safety demonstrations and yet all the evidence suggests that information they are conveying to us could make the difference between life or death. There are a number of reasons why evacuation is a key issue, and training is clearly a means by which we can enable and motivate the cabin crew to provide effective information to the passengers, before, during and after an incident. That is why we believe this measure is so important.
The large majority of air crashes are survivable technically, and effective evacuation is so important. Current regulations, for example, specify that an aircraft must be evacuated within 90 seconds with just half the exits open. In 1994 research was carried out by both the CAA and the FAA which clearly indicated that the difference between getting out of the aircraft or not depended on assertive, highly-trained and highly-effective cabin crew. Tonight we should reflect on that. It underpins the work of Mr Grosch and the proposal from the Commission. The results show clearly that trained cabin crew make the difference. That is the reason why we are very pleased to support this proposal for a directive on the training of cabin crew.
We have a number of concerns which we have identified via our amendments. We think that in an incident you cannot differentiate between some cabin crew who may have safety training and others who do not. All the crew should have the skills necessary to ensure that the plane, for example, is evacuated as quickly and effectively as possible. That is why we have tabled Amendments Nos 9, 10, 11, 12, 14, 15, 16 and 17, to ensure this measure applies to all the cabin crew. If you speak to the cabin crew themselves, they do not want to create a situation where, possibly, some airline operators could differentiate between cabin crew and create a two-tier system.
In Amendment No 13 we propose annual medical checks for cabin crew. Again we think this is perfectly reasonable, when your life is effectively in not just the pilot's hands but also in the hands of the cabin crews. An annual medical check is the best way forward. Leaving it just to the wording 'regular' is not sufficient.
Finally, Amendment No 18 talks about annual training for cabin crews, including things like fire-fighting and the use of life rafts. Again, it is extraordinary that a basic requirement like using fire-fighting equipment or life rafts is not checked annually. That is why we are tabling this amendment, to ensure that training is given on an annual basis.
In conclusion, as travel demand increases, the number of aircraft increase, the number of risks increase, it is vital that safety standards throughout the Community are harmonized. We believe this directive will ensure that and could make the difference between life and death itself.
Mr President, let me begin by thanking Mr Grosch, on behalf of the PPE group, for a thorough piece of work. This is a very important report. Setting safety requirements is one of the most important tasks for all of us who are concerned with questions of transport at European level. With the deregulation and liberalization of air transport, it is essential that safety should not suffer.
We know today that safety rules vary greatly from one EU country to another. The JAA, the Joint Aviation Authority, has concentrated on this and approved common requirements both for basic training and for further training. This is all of the utmost importance, and the more players operating in an increasingly liberalized air transport market in future, the more important it will become. I am quite convinced that there really will be more players operating in this market. In this context, one of our biggest and most important tasks is to help ensure that safety requirements are increased and not reduced. That is a precondition for liberalization to have a real and lasting impact.
In this context, I do not want to make a big thing of the issue of certification at European level. But it is worth giving encouragement to cabin crews, who are a group of employees who work across borders to a very large extent, so that they also have the possibility of changing jobs to another airline in the EU. This could happen in various ways, such as through a licence of this kind. But I think it seems extraordinarily important to encourage this.
Mr President, Commissioner, the completion of the internal market for civil aviation has increased the need for international agreements on safety standards for European Union countries. Increased competition sadly only increases the temptation to cut down on safety. The proposal on safety requirements for cabin crews has been prepared and accepted within the Joint Aviation Authority to which eighteen European countries belong.
The Commission believes it should add to the JAA proposal a competence certificate for cabin crews. Recognition of training in one Member State by aviation authorities in other Union Member States was meant to improve the mobility of cockpit crews. This concession to the unions ignores the reality that all airlines have different safety procedures which even differ between aircrafts within each airline. That is why, to my mind, such a certificate will not promote staff mobility, whilst the Member States are burdened with an extra administrative commitment.
Moreover, the addition of safety certificates has made the Council proposal controversial. It looks unlikely that this will be discussed within the near future. For these reasons it would have been better if the Commission had limited itself to the JAA proposal.
We have a similar objection to the amendments tabled by the Group of the Party of European Socialists. They claim that every crew member is responsible for safety duties, and should therefore receive training. I believe that it is possible to maintain a proper level of safety on aeroplanes without seeing all members of the crew as safety personnel. I will therefore not be able to support the PSE amendments. I support Mr Grosch's amendments which clarify the proposal where the Commission text is too vague.
Mr President, firstly we all know national provisions on safety training for cabin crew vary widely across the European Union. With the liberalization of the whole air transport sector, it is imperative that we have common standards on training and licensing of cabin crews throughout the Union. As you have heard earlier, in Ireland we have the situation where Ryanair baggage handlers are on strike simply because they want to be represented by a trade union. They are low paid with poor working conditions and their legitimate demand is that they be represented professionally with regard to pay and health and safety conditions.
Serious questions have to be asked about the operation procedures and indeed the training provided by low cost airlines such as Ryanair, Translift and others. I am also very concerned about reports on the hours that these cabin crew work and the consequent fatigue they suffer with no breaks allowed between shifts and 25 minute turnaround time during which they are required to carry out cleaning duties. Cutthroat competition in the air seems to be leading to a lowering of safety standards and we have seen a lot of accidents recently which I know will be investigated and we will see what turns up.
The latest media reports that airlines are reducing fuel costs by recycling unfiltered air into passenger cabins are equally alarming for all of us who travel frequently and, more particularly, for the cabin staff and pilots. Cabin crew are the only safety professionals with dual responsibilities. While safety is their primary responsibility, they are mainly engaged in other tasks. Safety refresher courses must take place on an annual basis.
Finally I would ask this particular question: is it because the vast majority of cabin crew are women that licensing was not introduced a long time ago?
Mr President, this proposal is obviously linked to the measures to support the process of liberalization in the air transport sector with the aim of ensuring high safety standards. I congratulate the rapporteur for his excellent work, and the Commission for its excellent proposal.
My concern with the directive proposed is, will it actually improve safety in air transport? Our aim should surely be to set the best safety practices across Europe. Currently, the joint aviation authorities seek to achieve cabin crew safety by placing responsibility for safety throughout an airline clearly on the operator. Currently that operator must ensure comprehensive safety throughout the company and that cabin crew are trained to fit in with that company's specific system. The directive waters down this responsibility and, therefore, may just possibly undermine cabin crew safety.
The Commissioner, this evening, referred to a number of proposals, including that to set up the European Civil Aviation Safety Agency and efforts to improve the implementation of ICAO standards throughout the European Union. I would make a plea to the Commission this evening to reach an early agreement with the Council on the setting-up of this European Civil Aviation Safety Agency to ensure that safety both in Europe and worldwide is secured.
The figures show - and were discussed in a conference in Maastricht today - that over the last ten years 70 % of all accidents have involved carriers accounting for only 16 % of total air traffic. Those airlines from developing countries appear to be mostly at risk. Without this European action which is so urgently required, experts predict that quite possibly there could be one air accident a week.
So please, Commissioner, and the British Presidency of the Transport Council, act now. We must set up this European air transport safety organization with proper safety checks at all European airports to ensure the safety of those European passengers using those carriers and those European residents near Community airports receiving them.
I am delighted to support this report. But I hope that the Commissioner can satisfy me that urgent action will be taken by the Council of Ministers and through his good offices.
First of all I would like to thank Mr Grosch and the Committee on Transport and Tourism for the work that they have put in to considering this particular proposal, and for the generally supportive attitude that they have taken.
In a growing and changing environment such as civil aviation, it is obviously essential that the highest possible safety standards are maintained. It is equally obvious that the people responsible for fulfilling those safety standards must be well-trained and wellmotivated. The purpose of the proposal before the House is to achieve those outcomes. I know that honourable Members share that objective, as they have demonstrated again in the course of this debate.
I should like to make two other points by way of introduction. First, this draft directive sets down minimum, not maximum standards. Our constant desire is that Member States will seek to exceed these minima, even though they are of a satisfactory level for the general purposes of maintaining the safety of aircraft and passengers.
Secondly, just as a point of reassurance, but certainly not in any spirit of complacency, our region of the world sees 30 % of the world's air traffic movements, but only 10 % of air traffic accidents take place in this region. Everybody responsible works to try to ensure that the level of accidents is even lower than that. We strive for nil, naturally. But it is important to put the matter into perspective so that the general idea is not spread that somehow there is a deterioration in standards, inadvertent or deliberate.
I would say to Miss McIntosh, for instance, that there is absolutely no conceivable way in which this draft proposal, inadvertently or deliberately, could possibly lead to the dilution of standards in air safety. I will deal with that point at greater length later on.
I should also say to Mrs Malone, though unfortunately she has left the Chamber, probably on pressing business, that if she has evidence of an increase in accidents, as she claimed, I want to see it most urgently. Secondly, if there is evidence that any aircraft operating in European Union airspace has been recycling unfiltered air into the cabin, I want evidence of that too because we most certainly will make an active response.
In response to the amendments proposed by Mr Grosch, Amendments Nos 4 and 5 add clarity to the text. The Commission can therefore accept them. I am also glad to say that the Commission shares the desire of the rapporteur to uphold the established rights of experienced cabin crew. We can therefore accept Amendment No 8.
I understand the motivation behind Amendment No 1, but it appears to me to be somewhat superfluous since the content of the training programmes is laid down in the Annexes to the directive and will be universally applicable. To centralize each and every programme at Community-level seems to me to be unnecessary.
That problem of otiose bureaucracy also applies to Amendment No 6. As far as Amendment No 7 is concerned, I do not see what added value it gives. In practice, cabin crew automatically receive conversion training when changing from one aircraft type to another and the obligations for and the regulation of recurrent training are laid down in Article 5 and in the annexes to this directive.
While I fully appreciate the rationale behind Amendment No 2 as well, it would, in practice, extend the provision of the directive to staff such as beauticians, secretaries and medical companions who are on-board an aircraft for purely commercial reasons and have neither the training nor, in general, the competence to provide useful assistance in the event of an emergency in the air. In many respects they are effectively passengers themselves.
I do not believe it was the intention of the rapporteur that this should be the case - that people should be allocated responsibilities for which they have not been professionally trained. This point applies equally to the series of amendments put by Mr Simpson: Amendments Nos 9-12 and 14-17, which have the same objective. I understand it to be laudable, but I cannot see how it can be practicable. So I cannot accept any of those amendments.
The Commission cannot support Amendment No 3 either, nor the new Amendment No 13, which specify the regularity of medical checks. When legislating, we have to bear in mind the costs of our legislation and also have to recognize who will meet the bills. If the result of implementing the provision on medical checks appeared to be very costly, there would be resistance and that would undermine the very basis of the proposal. Decisions on precise frequency of checks are therefore best left to national authorities who, I am absolutely certain, will not let great gaps appear between medical checks of air crew of any description.
There remains just one amendment, Amendment No 18, which, again, I regret to say I cannot accept. This amendment seeks to increase the required frequency of recurrent training and to so well beyond the requirements of JAR-OPS from which our proposal originates. I would say to Miss McIntosh, when she considers that there is a possibility of reducing the level of requirements below that of the JAA, I would refer her to page 2 of the proposal. The common safety training standards, as laid down in JAROPS compare favourably with international recommended standards and the better training practices of industry. They are adequate to ensure a high level of safety. This proposal is entirely in conformity with that. Making a further change would add an unnecessary burden on operators without bringing any greater safety guarantees.
In conclusion, I would like again to thank Parliament for its work. The adoption of this Commission proposal, with the amendments that I have indicated will, I am sure, contribute directly to maintaining motivation amongst staff and sustaining high levels of safety standards in civil aviation. I know that honourable Members, together with the Commission, strongly support both objectives.
Mr President, if I can try be helpful to the Commissioner I accept his point about other auxiliary cabin staff, beauticians etc. But his own proposal, his own directive Article 2(b), with its definition of a cabin crew, already addresses this point. It actually specifies that it does not apply to crew members solely assigned to non-safety duties. So the answer lies in your own text, Commissioner, I hope perhaps we can review this in that context.
Secondly, on the point about annual health checks, I understand that all staff of the European institutions are required to have annual health checks. Surely if it is good enough for us and our institutions, it should be good enough for cabin crew members.
Mr President, if all airlines were as willing as the European institutions to meet the costs of ensuring that their employees had annual medical check-ups in common with many other employers in the public and private sectors, I could share the honourable Member's confidence. But that is not the case. As I have said, if there were resistance based on the idea of unnecessary cost then the consequence would be that we would get even less adequate standards than those set down in this draft.
I take the point that the honourable Member made about other staff referred to in this draft. I think that is a very good debating point.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Transport of dangerous goods by road -Distinguishing signs for motor vehicles - transportablepressure equipment
The next item is the joint debate on the following reports on behalf of the Committee on Transport and Tourism:
by Mr Le Rachinel (A4-0014/98), on behalf of the Committee on Transport and Tourism, on the proposal for a European Parliament and Council Directive relating to motor vehicles and their trailers with regard to the transport of dangerous goods by road and amending Directive 70/156/EEC in respect of the type-approval of motor vehicles and their trailers (COM(96)0555 - C4-0665/96-96/0267(COD)); -by Mr Le Rachinel (A4-0024/98), on behalf of the Committee on Transport and Tourism, on the proposal for a Council Regulation on the recognition in intra-Community traffic of the distinguishing sign of the Member State in which motor vehicles and their trailers are registered, (COM(97)0366 - C4-0419/97-97/0199(SYN)); -by Mr Camisón Asensio (A4-0039/98), on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on transportable pressure equipment (COM(96)0674 - C4-0068/97-97/0011(SYN)).
Mr President, ladies and gentlemen, I am attacking my first report. The proposal for a directive and the report which I submitted have as their objective the establishment of technical requirements applicable to motor vehicles and to trailers, guaranteeing transport by road.
Certain requirements were already put in place by the 1994 directive regarding the construction of vehicles which transport hazardous goods by road. However, the recognition and acceptance by all Member States of the characteristics of construction of this type of vehicle is not guaranteed.
This new directive sets down specific clauses for the construction of vehicles. It also provides the technical specifications for electrical equipment, braking systems, fire risks and speed limits. This harmonization has the advantage of preventing a Member State from prohibiting the sale, registration or entry into service of motor vehicles which have already been approved in other Member States.
Only one amendment to this proposal has been tabled by the Committee on Transport and Tourism. It relates to fixing a date for the entry into force of the legislative, regulatory and administrative clauses necessary to conform to this directive. This deadline has been set for twelve months after the publication of the directive.
No other amendment has been tabled and I think that this report does not represent any particular problem and, Mr President I think we have a broad consensus on this subject.
Mr President, it is very clear that this proposal for a directive has been in the process of formulation, basically, to plug the two most blatant loopholes in the legislation referring to the manufacture, transport, commercialization, use and maintenance of all transportable pressure equipment which will fulfil the requirements of the ADR and RID agreements.
Such agreements, as you know ladies and gentlemen, are intended to strengthen safety in the transport of such equipment and ensure free circulation of the same in the common Community market. At the same time an orderly transition is needed from current transportable pressure equipment to that of the future and this can be done through periodic inspections and conformity assessments following the modular approach, although the process requires inspection bodies to comply with adequate quality criteria, such as those based on the CEN standard in the EN 45000 series, since basing such criteria solely on the content of the directives concerned may not be sufficient, as both these directives deal almost exclusively with transport, with the result that there is a shortage of specific provisions on certain other matters.
Finally, Mr President, ladies and gentlemen, it seems clear from recent experience that mutual recognition of inspections, which is essential for making progress towards completion of the internal market, can not be fully achieved, through the application of annexes A and B of the ADR directive, which only seems to ensure freedom of transport, and which, because it includes no provision for distinguishing marks, has little impact on the use of such equipment in the country of destination. Hence the need for the present directive.
Consequently, one of the major advantages of this proposal is that products can secure a higher market share, with the inherent advantage of securing economies of scale and lower administrative costs for the relevant approvals. For this purpose, the equipment concerned must be easily identifiable and the best way of doing this is clearly to give them a distinctive mark different from those currently in force for stable pressure equipment or gas bottles.
However, the main dilemma posed by this proposal concerns the question of experience as opposed to independence. I am referring, of course, to the inspection bodies. It is well known that for many years, the European industry has been able to carry out proper inspections on this equipment, including ADR class 2, by means of type B or even type C bodies belonging to the users' sector. This has been possible because they have been able to accumulate an advanced level of knowledge through daily contact with the problems concerned. They have therefore achieved a lot in the last few years.
On the other hand, it may be that the experience because of their centralized nature, of type A bodies is confined to new products on the market, with the result that their experience and skills are more general.
For these reasons, the Committee on Transport and Tourism unanimously approved this report and its corresponding motion for a resolution.
Mr President, this second report seeks to recognize two registration plates for vehicles and their trailers. There is a real legal vacuum in terms of recognition of registration plates by the Member States of the European Union. This proposal for a regulation from the Commission aims to overcome this.
Several Member States are parties to the 1968 Vienna Convention which requires an oval sign composed of black letters on a white ground distinguishing the State in which the vehicle is registered. It may comprise no more than three letters on a white background and may not be incorporated in the number plate.
The sign incorporated in the number plate (Community model) was developed in collaboration with national experts, following a European Parliament resolution of 1988 calling for the incorporation of the European flag in registration plates. It consists of twelve stars surrounding the letters of the country and several countries have introduced this indication in the left-hand corner of the number plate. Moreover, some countries which ratified the Convention of Vienna do not recognize this Community sign, and through their police they report drivers of foreign vehicles which display it alone. So, thanks to this recognition of two types of distinctive registration plate, no more vehicles can be reported in future.
I entirely agree with this proposal for the recognition of European registration plates, but I have to formally record one reservation. It is absolutely critical, for reasons of national sensitivity, that the country of registration be included on the registration plate. People need a point of reference, they need to identify themselves with one country, one nation. Before being European, we are all from a specific country, culture and tradition. So it is necessary that this national sentiment, of coming from one particular country is included on the registration plate, as it is going to be.
Mr President, eight amendments to this report have been tabled. Three come from the Committee on Transport and Tourism and do not present any problem. They involve clarifying and simplifying the original texts and providing useful explanations.
This is not the case, however, for the amendments from Brian Simpson, because here they seem to me to complicate and weigh down the proposal for a regulation and my report. In fact, this report is not about official recognition of all the different registration plates, but only the European one. Every vehicle driving in a foreign country will have to display either the registration plate of the country of origin, or the European registration plate. Of course, nothing will prevent the use of other distinctive regional or local signs on vehicles, but these will not have any legal significance.
Nor can I accept the amendment from Mr Cornelissen and Mr Pronk, because I think its impact goes beyond the framework of this report and the legal framework of the European Union.
Mr President, I support the Rachinel report and I must say that one of the hallmarks of this Commission has been its overriding concern for safety, especially on our roads. This directive is designed to enhance existing legislation in the motor vehicle sector by ensuring that the construction characteristics of vehicles carrying dangerous goods are harmonized throughout the whole Community.
It will be welcomed, in my opinion, by the industry that one set of rules will apply across the EU for the design and construction of vehicles carrying dangerous goods. This is a necessary step to develop and enhance safety on our roads. We need technical provisions to ensure that dangerous goods are safeguarded during the time they are in transport. This means possibly adopting standards of electrical equipment, braking systems, fire risk prevention provisions, etcetera, just to name a few.
All will help to create what I regard as a safer environment on our roads. Accidents have happened and accidents, of course, will continue to happen. Let us not allow dangerous goods, which would pollute and damage health, to be carried in vehicles which are not up to what the Commission regards, and what we regard, as the highest possible standards. Let us minimize the risk of horrific accidents on the roads where hazardous materials are involved. Let us make this applicable to the whole of the EU.
Finally, just one last appeal regarding distinguishing signs. I hope that the Commission will give some account to the symbols that might highlight smaller nations like Wales.
Mr President, Mr Commissioner, ladies and gentlemen, since all of us here are experts I shall, in view of the late hour make just two basic comments on the Le Rachinel report on the type-approval of vehicles and on the report of my colleague, Camisón Asensio, on transportable pressure equipment.
Firstly, it is clearly insanely difficult really to make a reality of the Single Market. It is technical and is getting more and more technical, but we shall not be able to get out of the work. Perhaps we shall one day manage to deal conclusively in committee with the kind of report which does not have particularly great political importance, if the Commission presents us with well-prepared reports, so that we no longer have any need to argue about slots at this time of night.
Secondly, it is nevertheless important for our colleagues in the committee to study these reports carefully themselves. Mr Le Rachinel was, as it were, in the fortunate position after careful checking to be able to say: I need only one amendment. And everybody agreed with him. Colleague Camisón had more difficulties. He had to deal with 28 amendments because on the important question of inspection, he had become involved in discussions with those in the industry who were directly affected and came to a different point of view. I am very grateful that he worked out this complicated point so well. But it is important that we bear in mind that both reports are not only reports for the Single Market, for more business and for more trade. Rather both reports, as the previous speaker has also said, are quite important for people's safety on the roads and thus for the protection of the natural environment, since accidents which occur can not only kill and injure people, but accidents with dangerous goods can cause incalculable damage to nature, in the water and in the soil.
Therefore, I thank you sincerely for these good reports. We shall take the trouble to study these reports carefully. I thank the two rapporteurs and we will await the opinion of the Commission. I hope that the Commission does not immediately discard 20 of Mr Camisón's 28 amendments, but we shall wait and see.
Mr President, the merits of the regulation concerning the distinguishing signs for motor vehicles is that they put an end to the practice of drivers being fined because one Member State does not recognize the distinguishing sign of another. The recognition of the registration plate comprising national registration and the European flag will obviously become increasingly important as more Member States start introducing this, and, perhaps, a Community registration number.
The Dutch government, for instance, plans to include the European flag and the letters NL on the number plate. It might be possible, of course, that in a wave of Euroscepticism, the flag will be a disaster in the Netherlands. The European Parliament's popularity, and by implication that of the European Union, is not exactly furthered by the kind of scenes which took place here yesterday and today during votes, when European Members of Parliament declared they were not being paid to vote. I wonder then what they are paid for.
It bothers me very much that our European flag is allowed to grace vehicles which should not really drive on the European roads; cars without catalytic converters, for example. I would like to see Member States, mindful of the subsidiarity principle, be given the right to withhold the flag from the most polluting cars and engines: watch out, environmental pirate! Unfortunately, parliaments do not seem to understand my graphic amendments, which is why I was not able to submit them.
Mr President, I will restrict myself this evening to Mr Le Rachinel's report on vehicle registration signs and of course I congratulate him on his efforts in producing the report. There is clearly a need across Europe to clarify the situation, which is incredibly complicated for the average motorist trying to travel around the Continent, and indeed UK and Ireland as well. The signs referred to by Nel van Dijk which the Dutch may or may not adopt in the year 2000 are currently compulsory in Ireland and Portugal, they are optional in France and Germany, where they may make them compulsory, whilst all the other countries have the Vienna Convention white ellipse except the UK, Spain and Portugal which do not have anything.
There is a need to make life simpler for the motorist. The Commission's proposal does just that and I commend it. However, as the Commission will be aware, motorists throughout Europe are much more European than perhaps we think. They are of course rebelling against the Vienna and the Geneva Convention, and indeed his own proposal, by adopting their own symbol of European unity. Therefore I would like to draw the attention of the Commissioner and Members to our Amendments Nos 4, 5, 6 and 7 which recognise the reality that many motorists do not like the Vienna Convention symbol, the rather boring black letters on a white background, but prefer the European symbol of the white and yellow letters with the gold stars on a blue background in accordance with their particular national registration. I hope that the Commissioner will agree with our argument that we should give the motorists a choice.
Why is it that motorists in Greece or the UK - it could be my car, Commissioner -have to remove their European symbol and replace it with a white sticker with black letters when they travel to France? That to me seems a backward step. Our amendment is trying to be helpful by giving motorists that choice, that additional right to display a European symbol if they so desire rather than the white ellipse. I commend it to you, Commissioner, and I commend it to the House.
Mr President, Commissioner, ladies and gentlemen, I too would like to talk about the second Le Rachinel report. The present proposal for a regulation remedies the lack of similarity between the separate national legislations. The Community model for the distinguishing sign of the Member State licensing of vehicles and trailers in internal Community traffic, let us call it the European nationality plate, is long overdue. Such a measure directly helps to include and raise the awareness of the citizens of the Union in the creation of an area without internal borders and to form and establish a feeling of European identity, while contributing indirectly to n increase in road traffic safety. In particular, the demand that the proposed Community sign must be located both at the front and at the back on the left beside the registration plate will be an advantage for the police and other administrative and judicial bodies.
Although on behalf of the Group of the European People's Party I completely support Mr Le Rachinel's report and thank him for his work, it seems to me personally that the Commission's proposal for a regulation is not completely logical. Let us just consider: in a few weeks the third phase of European economic and monetary union begins, which will lead to a domestic market, the formal external appearance of which will be the single currency. What a magnificent achievement, proving our great farsightedness! With the distinguishing sign for vehicles and trailers the Europeans are failing to achieve logical standardization in the form of a common, standard design principle. Thus, with reference to the principle of subsidiarity, the EU Member States are obliged in fact to recognize the proposed Community model, but the validity of existing nationality plates remains completely unrestricted and continues to exist, independent of the Community model.
There is not even a reference to the fact that in the Member States the Community model should preferably be used. In view of this fact, I could even understand if citizens from third countries were doubtful of the ability and/or seriousness of the efforts of EU to build a political union.
For the vehicle owners of the Member States who have already accepted, on a compulsory or voluntary basis, the use of the Community model - it is of course not a new invention -, the present proposal for a regulation takes up a long-standing desire for legal certainty and is recognition - let us call it personal - of the costs they often willingly incurred when buying this combined vehicle registration plate.
For me, too, it is desirable that third countries, above all the countries of the European Economic Area but also the associated countries of central and eastern Europe give legally binding recognition to the Community model. I recommend that we accept this report.
Mr President, Commissioner, ladies and gentlemen, I would like briefly to express an opinion on Mr Le Rachinel's report on the transport of dangerous goods by road. One of the Union's aims is the completion of the single market. We should do everything we can to guarantee its successful operation by implementing suitable measures. In this sense the free passage of vehicles transporting dangerous goods should be possible. Above all, I believe it is very appropriate to harmonize design features and technical specifications, for example on brake fittings, speed limitations or electrical equipment, to guarantee free passage within the Community.
The creation of a European type-approval system will help ensure that in future no Member State will be able, on grounds which relate to design features, to prohibit a vehicle manufacturer from offering it for sale, or to refuse its approval or use. The Member States should thus be obliged to produce the necessary legal and administrative regulations within 12 months of the publication of this directive.
Mr President, Commissioner, ladies and gentlemen, at this late hour we are once again discussing transport policy questions. Let me make just two short remarks. Firstly, I would like to look at the issue of transportable pressure equipment which unfortunately has figured too briefly in this joint debate. This is a very important matter, not only from a technical viewpoint - although to me as an engineer it appears thoroughly interesting, - but it also as regards the question of safety of everything which travels on our roads. It concerns the question of regular monitoring and the capability to carry out this monitoring and I think that here it is the rapporteur, whom I would like to thank sincerely, who has succeeded in presenting a balanced report. I can only ask the Commission to listen carefully to Parliament.
Secondly, I would like to consider the distinguishing sign of the Member State of registration, that is, the national registration plate. I consider that, too, to be an important proposal and Mr Koch referred to the problems which we still face. Here at last we have a regulation with which we can bring Europe to life. As well as the standard driving licence, which has already been decided on, it is a further symbol to make Europe come to life. It is a citizen-friendly decision which makes administration simpler. I would just like to ask you, Commissioner, to take this up perhaps in negotiations with Switzerland too, because it is not sensible or logical to introduce it throughout Europe, and have it recognized in the European Economic Area, and in the associated states, while right in the middle of Europe we have an Island of the Blissful, where we still have to have our stickers. I ask that you take this up in the negotiations.
Mr President, I wish to begin by thanking Mr Le Rachinel for his two reports, firstly on the proposal relating to the type-approval of motor vehicles and trailers intended for the transport of dangerous goods by road and, secondly, on the distinguishing sign for vehicles.
On the first report, I am pleased to say that the Commission accepts Mr Le Rachinel's single amendment, since the additional wording he suggests on Article 6 provides the correct legal term for the date of implementation and does not in any way contradict or change the intention of the Commission proposal.
This legislation, as the House will know, is an important step towards harmonization of the laws of Member States on typeapproval procedures relating to vehicles carrying dangerous goods. I am therefore grateful for the constructive approach taken by the rapporteur and his colleagues. Colleagues, indeed, like Mr Morris who, in an erudite and convincing speech, would not only have demolished any doubts at all about the transport of dangerous goods but probably have persuaded everyone that Wales should have its very own distinctive number plate. That would, of course, be permissible, as we see evidenced by the fact that in the Republic of Ireland the name of the region is given on the numberplate in Erse and in Germany the Land badge is also shown conventionally on the numberplates. So I am looking forward to seeing a draig goch , the red dragon, on Mr Morris' numberplate. I am sure that would be a very popular step. Not that I would dream of intervening in subsidiarity to advocate it publicly.
Mr Le Rachinel's second report concerns numberplates. Because of press misreporting, which has on occasion misinformed public opinion on the issue of vehicle numberplates and distinguishing signs, I think it wise to begin my short response to this very constructive report by saying what the proposal does not mean. Firstly, it does not have any suggestion that Member States must provide numberplates which incorporate the symbol of the European Union. Secondly, it does not have any suggestion that all vehicles must show the symbol of the country of registration.
I specify this because Mr Jarzembowski will I know be interested to be informed that a couple of years ago the Daily Mail - not a newspaper that I customarily buy - incredibly printed a front-page story about me going to impose Euro-numberplates on all unsuspecting citizens of the Union. The story was so inaccurate, misleading and mischievous, that I sued the Daily Mail and, I am happy to say, successfully. I hope that they will record, with precision, what this proposal does and does not do.
The aim of the proposal is simply to ensure that where the rear numberplate on a vehicle shows the distinguishing sign of the Member State of registration, on the background of the symbol of the Community, the distinguishing sign is recognized by the other Member States as a valid identification of the country of registration, without further need for the vehicle to show any other sign. That includes the elliptic sticker, the rugby-ball-shaped sticker specified by the Vienna Convention. It may be, of course, as far as Mr Morris is concerned, that shape of sticker would do for Wales, but I understand that too.
I know that Members of this House understand that and I would like, therefore, to respond to the amendments tabled by the Committee on Transport and Tourism. First, we welcome Amendment No 2 and the first part of Amendment No 3, which extends the coverage of the regulation to trailers. We can also accept the second part of Amendment No 3, which refers to the position of the distinguishing sign on the left-hand side of the numberplate. In addition, we can accept in principle the last part of Amendment No 3 that refers to other official signs. But we believe that the wording and the purpose of the recognition, which is to identify the state of registration of the vehicle, could be more specific.
The Commission cannot accept Amendment No 1, which is intended to introduce a requirement to affix the distinguishing sign of registration on the left-hand side of the plate. However, the amendment actually changes the legal term distinguishing registration signs, which simply means the official abbreviation used to denote the Member State. The term itself and the definition are consistent with the Vienna Convention, which is as it should be.
As in the case of the Convention, the size, shape and location of the distinguishing registration sign are specified in the Annex, although that provision is now also covered by the second part of Amendment No 3, which, as I said to the House, we have accepted.
Amendments Nos 4 to 7 have been tabled by Mr Simpson with the purpose of sanctioning or regularizing the practice of using stickers in the form of the European symbol containing the abbreviation of the country of origin. I have to say that Mr Watts did a job of which any salesman would be immensely proud in the course of the debate tonight. As a consequence, I have some sympathy for the idea.
However, I have to tell the House that these amendments do not meet the need to lay down the technical specifications with sufficient detail to achieve mutual recognition. Well I can always mutually recognize Mr Jarzembowski even if I cannot hear precisely what he is saying! Our proposal makes mutual recognition possible precisely because the sign is issued under the control of the national authorities as part of an official numberplate, and that would clearly not be the case for the separate sticker.
The eighth and final amendment by Mr Cornelissen is unnecessary since the regulation, once adopted, will be automatically applicable in the European Economic Area. Incidentally, I think history is being made. It is ten past eleven on a night in Strasbourg. We are having a transport debate and Mr Cornelissen is not actually here. This must be the first time in history and I am sure there is a very good reason for it.
I now turn to the third report and I would like to thank Mr Camisón for the time and effort that he spent on this complex technical proposal related to safety in the movement of transportable pressure equipment. As the House will know, by adopting Directives 94/55 and 96/49, the Council has already ensured a high level of safety in the movement of transportable equipment by defining common rules on design, materials, filling and periodic testing of such equipment. However, one further demand needs to be met.
The current situation is that transportable pressure equipment, for instance gas cylinders, moved from one Member State to another and then used cannot be refilled in the receiving Member State and then transported back to the first Member State without being retested, inspected and approved in the receiving country. This threatens the very existence of the single market and so obviously has to be changed. In the absence of mutual recognition of the conformity procedures and of markings of the inspection bodies in different Member States, these conditions will continue. The proposal before the House therefore seeks to rectify that. A further effect of this proposal is to ensure free circulation of transportable pressure equipment in the internal market, a facility which is not possible now because Directive 97/23 on pressure equipment excludes transportable pressure equipment from the scope.
Since Amendments Nos 4, 6, 7, 11, 12 and 19 are consistent with the aims of the proposal, the Commission is able to accept them and, as a consequence of accepting Amendments Nos 6 and 19, the Commission is able to accept Amendments Nos 10 and 20 in so far as they relate to the date.
When I conclude my time in the Commission, I can always get a job as the person who announces the lottery results on BBC television on Saturday nights. I have been training for that for some time. Señor Camisón's report provides me with the unique rehearsal in this number reading skill.
Amendment No 9 deletes Type C inspection bodies and there are related editorial changes in Amendments Nos 5, 8, 10, 11, 13, 15, 17, 18, 20, 23, 24, 25, 26, 27 and 28. They can all be accepted by the Commission if the definition of Type B inspection bodies is modified. We will therefore frame our revised proposal accordingly. And people say that DG VII functionaries do not earn their money! The other amendments, however, are not acceptable. Amendment No 1 is rejected since that 'whereas' clause is limited to the main objective of the proposal: transport safety. Amendments Nos 2 and 3 are primarily editorial changes but they are rejected because the original text is more accurate. Amendment No 14 is rejected because the limitation solely to existing Type B inspection bodies is too restrictive and would prevent new Type B inspection bodies from entering the market. Amendment Nos 16 and 20 are rejected since the Commission considers that frequency of controls upon relevant bodies and the details rightly fall under the competence of the Member States. Amendment No 22 is also rejected because it would not allow the same undertaking to be engaged in maintenance and periodic inspection and is therefore, in the view of the Commission, too restrictive.
As I said at the outset, this is a technical proposal which is nevertheless a further contribution to safety in transport and I am grateful for the fact that it has the support of the rapporteur, Señor Camisón, and indeed of the House. Naturally I am pleased to note that the large number of amendments manifests the attention to detail that the proposal has received from the Transport Committee rather than any real differences of substance between European Parliament and the Commission on the issue. Dealing with three different proposals in one debate is obviously not easy and this is even more true when the proposals and the discussion are particularly technical. I know, however, that the House is well able to cope with such situations, apparently better than the Commission, and I look forward to progress on all three measures now before the Parliament. I must say that history is being broken for the second time in the course of this debate. Not only is Mr Cornelissen not here but I have managed, having been given 15 minutes of the Parliament's precious time, to finish in 13 minutes and 58 seconds.
Mr President, Mr Commissioner, I did not intend to spoil your future as announcer of the lottery numbers on the BBC, but you also, of course, have a past as a parliamentarian, and I had asked a question which certainly did not come up in your speech, that is, the question of how this nationality plate will be treated in Switzerland. I think it is in fact an important point if we introduce it in the European Economic Area but not in Switzerland. Is the Commission considering the possibility of finding a standard regulation in Europe which includes the Swiss authorities?
I am grateful to the honourable Member. I must say that some of my friends say that I am quite gifted in some respects, but I am not yet gifted enough to be able to read what is not written. Consequently, since the Swiss references are not part of this report, I am sure that the honourable Member, who is very understanding, will comprehend why I have not made the response.
In addition, whilst I take full account of the difficulties that can be caused because Switzerland takes a different view, I am not anxious to enter any new material in the negotiations on land transport with Switzerland which we have just concluded very satisfactorily for the Union. I will discuss it very readily with him under other circumstances.
It astonishes me, Commissioner, that you do not have a simple answer for a simple question, for normally you have an answer for everything, prepared or otherwise. I assume that you will follow up the question asked by Mr Ferber. In my opinion, as a stimulus we could say that we would perhaps be prepared, in exchange for recognizing this distinguishing plate, to fix the transit fee through Switzerland at 236 Swiss Francs. But maybe it would be better to discuss this over a whiskey!
First of all, I am aware that Switzerland is party to the Geneva and Vienna Conventions, so there is some reassurance there. I am also, as a special concession to Mr Jarzembowski, prepared to call the Swiss Transport Minister and recommend that in order that Mr Jarzembowski can wear any plates that he likes, he do so for the small consideration of paying double the Swiss vignette in order to pass through the country. Maybe it is a privilege he would not want to take advantage of. I certainly will see Mr Ferber on the specific issue that he raised.
Mr President, I would not like to conclude this debate without offering my hearty congratulations to the Commissioner for his marvellous ability to trivialize this topic. Indeed, I have to put on record here that his frivolity contrasts greatly with the seriousness and concern which many sectors of European industry display, and it should go on record that this marked contrast has caught my attention.
If the honourable Member cannot tell the difference between passing amusement at some of the text that I am obliged to read out to this House, and trivializing a proposal, then his wisdom is considerably less than his years.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 11.20 p.m.)